Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 1 of 113




                   EXHIBIT G
                      Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 2 of 113
                   《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


T-1                                                                                                                            T-2
第 589 章                                                                                                                  Cap. 589



                 《截取通訊及監察條例》                                  INTERCEPTION OF COMMUNICATIONS AND
                                                                    SURVEILLANCE ORDINANCE

                    ( 第 589 章 )                                                      (Cap. 589)
                       目錄                                                             Contents

條次                                         頁次            Section                                                     Page
                       第1部                                                              PART 1
                       導言                                                            PRELIMINARY
1.          簡稱                             1-1           1.         Short title                                      1-2
2.          釋義                             1-1           2.         Interpretation                                   1-2
3.          發出訂明授權、將訂明授權續期或訂明授             1-23          3.         Conditions for issue, renewal or continuance     1-24
            權持續有效的先決條件                                              of prescribed authorization
                      第2部                                                        PART 2
                   禁止截取及秘密監察                                          PROHIBITION ON INTERCEPTION
                                                                       AND COVERT SURVEILLANCE
4.          禁止截取                           2-1           4.         Prohibition on interception                      2-2
5.          禁止秘密監察                         2-3           5.         Prohibition on covert surveillance               2-4
                      第3部                                                       PART 3
                     訂明授權等                                          PRESCRIBED AUTHORIZATIONS, ETC.
                  第 1 分部 —— 有關當局                                          Division 1—Relevant Authorities
6.          小組法官                           3-1           6.         Panel judges                                     3-2
7.          授權人員                           3-1           7.         Authorizing officers                             3-2
                  第 2 分部 —— 法官授權                                        Division 2—Judge’s Authorizations
8.          對截取或第 1 類監察的法官授權的申請            3-3

最後更新日期                                                                                                             Last updated date
24.6.2016                                                                                                                  24.6.2016
                      Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 3 of 113
                 《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


T-3                                                                                                                            T-4
第 589 章                                                                                                                  Cap. 589


條次                                         頁次            Section                                                     Page
                                                         8.         Application for judge’s authorization for        3-4
                                                                    interception or Type 1 surveillance
9.          法官授權申請的決定                      3-3           9.         Determination of application for judge’s         3-4
                                                                    authorization
10.         法官授權的時限                        3-5           10.        Duration of judge’s authorization                3-6
11.         法官授權續期申請                       3-5           11.        Application for renewal of judge’s               3-6
                                                                    authorization
12.         法官授權續期申請的決定                    3-7           12.        Determination of application for renewal of      3-8
                                                                    judge’s authorization
13.         法官授權續期的時限                      3-9           13.        Duration of renewal of judge’s authorization     3-10
                第 3 分部 —— 行政授權                                         Division 3—Executive Authorizations
14.         對第 2 類監察的行政授權的申請               3-9           14.        Application for executive authorization for      3-10
                                                                    Type 2 surveillance
15.         行政授權申請的決定                      3-11          15.        Determination of application for executive       3-12
                                                                    authorization
16.         行政授權的時限                        3-11          16.        Duration of executive authorization              3-12
17.         行政授權續期申請                       3-13          17.        Application for renewal of executive             3-14
                                                                    authorization
18.         行政授權續期申請的決定                    3-13          18.        Determination of application for renewal of      3-14
                                                                    executive authorization
19.         行政授權續期的時限                      3-15          19.        Duration of renewal of executive                 3-16
                                                                    authorization
                第 4 分部 —— 緊急授權                                        Division 4—Emergency Authorizations
20.         在緊急情況下提出的尋求對截取或第 1 類           3-17
            監察的緊急授權的申請

最後更新日期                                                                                                             Last updated date
24.6.2016                                                                                                                  24.6.2016
                      Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 4 of 113
                 《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


T-5                                                                                                                              T-6
第 589 章                                                                                                                    Cap. 589


條次                                         頁次            Section                                                       Page
                                                         20.        Application for emergency authorization for        3-18
                                                                    interception or Type 1 surveillance in case of
                                                                    emergency
21.         緊急授權申請的決定                      3-19          21.        Determination of application for emergency         3-20
                                                                    authorization
22.         緊急授權的時限                        3-19          22.        Duration of emergency authorization                3-20
23.         確認緊急授權的申請                      3-21          23.        Application for confirmation of emergency          3-22
                                                                    authorization
24.         確認緊急授權的申請的決定                   3-23          24.        Determination of application for confirmation      3-24
                                                                    of emergency authorization
            第 5 分部 —— 關於口頭申請的特別條文                                     Division 5—Special Provisions for Oral
                                                                                  Applications
25.         口頭申請及其效力                       3-25          25.        Oral application and its effect                    3-26
26.         確認應口頭申請發出或批予的訂明授權或             3-29          26.        Application for confirmation of prescribed         3-30
            續期的申請                                                   authorization or renewal issued or granted
                                                                    upon oral application
27.         尋求確認應口頭申請發出或批予的訂明授             3-35          27.        Determination of application for confirmation      3-36
            權或續期的申請的決定                                              of prescribed authorization or renewal issued
                                                                    or granted upon oral application
28.         因應口頭申請發出緊急授權的特別情況              3-39          28.        Special case of emergency authorization            3-40
                                                                    issued as a result of oral application
            第 6 分部 —— 關於訂明授權的一般條文                                       Division 6—General Provisions for
                                                                            Prescribed Authorizations
29.         訂明授權可根據或憑藉其條款授權或規定             3-41          29.        What a prescribed authorization may                3-42
            的事宜等                                                    authorize or require under or by virtue of its
                                                                    terms, etc.


最後更新日期                                                                                                               Last updated date
24.6.2016                                                                                                                    24.6.2016
                       Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 5 of 113
                   《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


T-7                                                                                                                          T-8
第 589 章                                                                                                                Cap. 589


條次                                          頁次            Section                                                  Page
30.         訂明授權亦同時授權的事宜                    3-49          30.        What a prescribed authorization also          3-50
                                                                     authorizes
31.         訂明授權不可作出的授權                     3-51          31.        What a prescribed authorization may not       3-52
                                                                     authorize
32.         可有條件地發出訂明授權或將訂明授權續              3-55          32.        Prescribed authorization may be issued or     3-56
            期                                                        renewed subject to conditions
33.         器材取出手令的申請                       3-55          33.        Application for device retrieval warrant      3-56
34.         器材取出手令申請的決定                     3-57          34.        Determination of application for device       3-58
                                                                     retrieval warrant
35.         器材取出手令的時限                       3-57          35.        Duration of device retrieval warrant          3-58
36.         器材取出手令可根據或憑藉其條款授權的              3-59          36.        What a device retrieval warrant may authorize 3-60
            事宜等                                                      under or by virtue of its terms, etc.
37.         器材取出手令亦同時授權的事宜                  3-59          37.        What a device retrieval warrant also          3-60
                                                                     authorizes
38.         可有條件地發出器材取出手令                   3-61          38.        Device retrieval warrant may be issued        3-62
                                                                     subject to conditions
38A.        向小組法官提供報告 : 不能執行器材取出            3-61          38A.       Report to panel judge: device retrieval       3-62
            手令                                                       warrant cannot be executed
                       第4部                                                           PART 4
                       專員                                                      THE COMMISSIONER
                 第 1 分部 —— 專員及其職能                                      Division 1—The Commissioner and his
                                                                                    Functions
39.         專員                              4-1           39.        The Commissioner                              4-2
40.         專員的職能                           4-3           40.        Functions of Commissioner                     4-4
                 第 2 分部 —— 由專員進行檢討                                     Division 2—Reviews by Commissioner


最後更新日期                                                                                                           Last updated date
24.6.2016                                                                                                                24.6.2016
                      Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 6 of 113
                 《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


T-9                                                                                                                           T-10
第 589 章                                                                                                                  Cap. 589


條次                                         頁次            Section                                                     Page
41.         檢討遵守有關規定的情況                    4-3           41.        Reviews on compliance with relevant              4-4
                                                                    requirements
42.         通知有關部門等                        4-5           42.        Notifications to departments concerned, etc.     4-6
              第 3 分部 —— 由專員進行審查                                            Division 3—Examinations by
                                                                                  Commissioner
43.         進行審查的申請                        4-5           43.        Application for examination                      4-6
44.         由專員進行審查                        4-7           44.        Examination by Commissioner                      4-8
45.         不進行審查的理由等                      4-9           45.        Grounds for not carrying out examination,        4-10
                                                                    etc.
46.         關於進行審查的進一步條文                   4-13          46.        Further provisions relating to examinations      4-14
47.         通知有關部門等                        4-15          47.        Notifications to departments concerned, etc.     4-16
              第 4 分部 —— 由專員發出通知                                     Division 4—Notifications by Commissioner
48.         通知有關人士                         4-15          48.        Notifications to relevant persons                4-16
             第 5 分部 —— 專員的報告及建議                                     Division 5—Reports and Recommendations
                                                                               by Commissioner
49.         專員向行政長官提交的周年報告                 4-21          49.        Annual reports to Chief Executive by             4-22
                                                                    Commissioner
50.         專員向行政長官提交的其他報告                 4-29          50.        Other reports to Chief Executive by              4-30
                                                                    Commissioner
51.         就實務守則向保安局局長提出建議                4-29          51.        Recommendations to Secretary for Security        4-30
                                                                    on code of practice
52.         向部門提出建議                        4-29          52.        Recommendations to departments                   4-30
            第 6 分部 —— 與專員執行職能有關的進                                    Division 6—Further Provisions Relating
                      一步條文                                               to Performance of Functions by
                                                                                  Commissioner

最後更新日期                                                                                                             Last updated date
24.6.2016                                                                                                                  24.6.2016
                      Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 7 of 113
                   《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


T-11                                                                                                                             T-12
第 589 章                                                                                                                     Cap. 589


條次                                         頁次            Section                                                        Page
53.         專員的進一步權力                       4-31          53.        Further powers of Commissioner                      4-32
53A.        轉授檢查受保護成果的權力                   4-33          53A.       Delegation of power to examine protected            4-34
                                                                    products
54.         部門就不遵守有關規定提交報告的一般責             4-35          54.        General obligations of departments to report        4-36
            任                                                       on non-compliance
55.         專員不視為法院                        4-35          55.        Commissioner not regarded as court                  4-36
                      第5部                                                         PART 5
                     進一步保障                                                  FURTHER SAFEGUARDS
56.         定期檢討                           5-1           56.        Regular reviews                                     5-2
57.         於截取或秘密監察終止後，撤銷訂明授權             5-1           57.        Revocation of prescribed authorization              5-2
                                                                    following discontinuance of interception or
                                                                    covert surveillance
58.         向有關當局提供報告 : 截取或秘密監察的           5-5           58.        Report to relevant authority: arrest of subject     5-6
            目標人物被逮捕                                                 of interception or covert surveillance
58A.        向有關當局提供報告 : 資料不準確或情況           5-9           58A.       Report to relevant authority: inaccurate            5-10
            出現變化                                                    information or change in circumstances
59.         對受保護成果的保障                      5-17          59.        Safeguards for protected products                   5-18
60.         備存紀錄                           5-23          60.        Record keeping                                      5-24
61.         電訊截取成果不獲接納為證據                  5-29          61.        Non-admissibility of telecommunications             5-30
                                                                    interception product
62.         享有法律專業保密權的資料繼續享有保密             5-35          62.        Information subject to legal professional           5-36
            權                                                       privilege to remain privileged
63.         實務守則                           5-35          63.        Code of practice                                    5-36
                       第6部                                                          PART 6
                      雜項條文                                                      MISCELLANEOUS

最後更新日期                                                                                                                Last updated date
24.6.2016                                                                                                                     24.6.2016
                       Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 8 of 113
                   《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


T-13                                                                                                                               T-14
第 589 章                                                                                                                       Cap. 589


條次                                          頁次            Section                                                         Page
64.         訂明授權及器材取出手令不受輕微缺失影              6-1           64.          Prescribed authorizations and device retrieval     6-2
            響                                                          warrants not affected by minor defects
65.         豁免權                             6-1           65.          Immunity                                           6-2
65A.        在訂明授權被撤銷後取得的受保護成果               6-3           65A.         Protected products obtained after revocation       6-4
                                                                       of prescribed authorization
66.         規例                              6-5           66.          Regulation                                         6-6
67.         修訂附表                            6-5           67.          Amendment of Schedules                             6-6
68.         ( 已失時效而略去 )                     6-5           68.          (Omitted as spent)                                 6-6
69.         過渡性安排                           6-5           69.          Transitional arrangements                          6-6
附表 1              部門                        S1-1          SCHEDULE 1          DEPARTMENTS                                 S1-2
附表 2              小組法官的處事程序及關乎小組法           S2-1          SCHEDULE 2          PROCEDURES OF, AND OTHER                    S2-2
                  官的其他事宜                                                      MATTERS RELATING TO, PANEL
                                                                              JUDGE
附表 3              適用於關於尋求發出對截取或秘密           S3-1          SCHEDULE 3          REQUIREMENTS FOR                            S3-2
                  監察的訂明授權或將該等授權續期                                             AFFIDAVIT OR STATEMENT
                  的申請的誓章或陳述的規定                                                FOR APPLICATION FOR ISSUE
                                                                              OR RENEWAL OF PRESCRIBED
                                                                              AUTHORIZATION FOR
                                                                              INTERCEPTION OR COVERT
                                                                              SURVEILLANCE
附表 4              適用於關於尋求發出器材取出手令           S4-1          SCHEDULE 4          REQUIREMENTS FOR AFFIDAVIT S4-2
                  的申請的誓章的規定                                                   FOR APPLICATION FOR ISSUE OF
                                                                              DEVICE RETRIEVAL WARRANT
附表 5              ( 已失時效而略去 )               S5-1          Schedule 5          (Omitted as spent)                          S5-2




最後更新日期                                                                                                                  Last updated date
24.6.2016                                                                                                                       24.6.2016
                        Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 9 of 113
                     《截取通訊及監察條例》                                INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-1                                               第1部      PART 1                                                                     1-2
第 589 章                                           第1條      Section 1                                                          Cap. 589


本條例旨在規管由公職人員或由他人代公職人員進行的截取通訊行                              An Ordinance to regulate the conduct of interception of communications
   為，以及規管公職人員使用或他人代公職人員使用監察器材，                                   and the use of surveillance devices by or on behalf of public
   並就相關事宜訂定條文。                                                   officers and to provide for related matters.


                                       [2006 年 8 月 9 日 ]                                                               [9 August 2006]

                        第1部                                                                 PART 1
                         導言                                                           PRELIMINARY
1.    簡稱                                                   1.       Short title
      本條例可引稱為《截取通訊及監察條例》。                                           This Ordinance may be cited as the                Interception     of
                                                                    Communications and Surveillance Ordinance.

2.    釋義                                                   2.       Interpretation
      (1)   在本條例中，除文意另有所指外 ——                                       (1)   In this Ordinance, unless the context otherwise requires—
      “ 小組法官 ” (panel judge) 指根據第 6(1) 條獲委任為小組法官                    “address” (地址), in relation to a communication transmitted by a
         的法官；                                                            postal service, includes a postal box address;
      “ 口頭申請 ” (oral application) 指根據第 25(1) 條提出的口頭申                “authorizing officer” (授權人員), in relation to any department,
         請；                                                              means any officer designated under section 7 by the head of
      “ 文本 ” (copy) ——                                                   the department to be an authorizing officer;
         (a) 就依據對截取的訂明授權取得的通訊的任何內容而                                 “code of practice” (實務守則) means the code of practice issued
               言，指任何以下項目 ( 不論是否屬文件形式 ) ——                                under section 63;
              (i)    該等內容的任何文本、複本、副本、拷貝、摘                           “Commissioner” (專員) means the Commissioner on Interception
                     錄或撮錄；                                              of Communications and Surveillance appointed under section
              (ii)   提述該截取，並且是直接或間接顯示屬該通訊                               39;
                     的傳送人或傳送對象的人的身分的紀錄的任何                           “communication” (通訊) means—
                     紀錄；或                                               (a) any communication transmitted by a postal service; or



最後更新日期                                                                                                                  Last updated date
24.6.2016                                                                                                                       24.6.2016
                            Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 10 of 113
                         《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-3                                                  第1部       PART 1                                                                     1-4
第 589 章                                              第2條       Section 2                                                            Cap. 589

            (b)   就依據對秘密監察的訂明授權取得的任何材料而言，                                   (b)   any communication transmitted by a telecommunications
                  指任何以下項目 ( 不論是否屬文件形式 ) ——                                        system;
                  (i)    該等材料的任何文本、複本、副本、拷貝、摘                           “communication transmitted by a postal service” (藉郵政服務傳送
                         錄或撮錄；                                              的通訊) includes a postal article;
                  (ii)   以該等材料製備的任何謄本或紀錄；                               “conduct” (行為) includes any act or omission, and any series of
      “ 公共安全 ” (public security) 指香港的公共安全；                                   acts or omissions or of acts and omissions;
      “ 公眾地方 ” (public place) ——                                        “conveyance” (運輸工具) means any vehicle, vessel, aircraft,
         (a) 指屬《簡易程序治罪條例》( 第 228 章 ) 第 2(1) 條所界                              hovercraft or other conveyance;
             定的公眾地方的任何處所；但                                              “copy” (文本)—
            (b)   不包括屬擬供公眾人士用作洗手間、沐浴地方或更                                     (a) in relation to any contents of a communication that have
                  衣地方的任何該等處所；                                                    been obtained pursuant to a prescribed authorization for
                                                                                 interception, means any of the following (whether or not
      “ 地址 ” (address) 就藉郵政服務傳送的通訊而言，包括郵箱地                                       in documentary form)—
         址；
                                                                                  (i)    any copy, extract or summary of such contents;
      “ 行為 ” (conduct) 包括任何作為或不作為，以及任何連串的作
         為或不作為或任何連串的作為及不作為；                                                       (ii)   any record referring to the interception which is a
                                                                                         record showing, directly or indirectly, the identity
      “ 行政授權 ” (executive authorization) 指根據第 3 部第 3 分部發                                 of any person who is the sender or intended
         出或續期的行政授權，而凡文意所需，亦包括 —— ( 由                                                     recipient of the communication; or
         2016 年第 21 號第 3 條修訂 )
         (a) 將會根據該分部發出或續期的行政授權；及                                            (b)   in relation to any material that has been obtained
                                                                                  pursuant to a prescribed authorization for covert
            (b)   根據第 5 部被局部撤銷的行政授權； ( 由 2016 年第                                  surveillance, means any of the following (whether or not
                  21 號第 3 條修訂 )                                                   in documentary form)—
      “ 有關目的 ” (relevant purpose) 就某訂明授權而言，指謀求藉                                   (i)    any copy, extract or summary of the material;
         進行有關截取或秘密監察達到的為發出該授權、將該授
         權續期或該授權持續有效而在第 3 條描述的目的；                                                 (ii)   any transcript or record made of the material;
      “ 有關規定 ” (relevant requirement) 指任何適用的 ——                         “court” (法院), without prejudice to sections 6(4) and 55—
         (a) 在本條例任何條文下的規定；                                                   (a) means a court as defined in section 3 of the
                                                                                  Interpretation and General Clauses Ordinance (Cap. 1);
            (b)   在實務守則下的規定；或                                                     and
            (c)   在任何有關訂明授權或器材取出手令下的規定；                                     (b)   includes a magistrate and a tribunal;
      “ 有關當局 ” (relevant authority) ——                                  “covert surveillance” (秘密監察)—

最後更新日期                                                                                                                        Last updated date
24.6.2016                                                                                                                             24.6.2016
                            Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 11 of 113
                         《截取通訊及監察條例》                               INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-5                                                      第1部      PART 1                                                                        1-6
第 589 章                                                  第2條      Section 2                                                               Cap. 589

            (a)   就向或已向小組法官提出的尋求發出法官授權或將                                        (a)    means any surveillance carried out with the use of
                  法官授權續期的申請而言，指該法官；                                                    any surveillance device for the purposes of a specific
            (b)   就向或已向授權人員提出的尋求發出行政授權或將                                               investigation or operation, if the surveillance—
                  行政授權續期的申請而言，指該人員；或                                                   (i)    is carried out in circumstances where any person
            (c)   就向或已向部門的首長提出的尋求發出緊急授權的                                                      who is the subject of the surveillance is entitled to
                  申請而言，指該首長；                                                                  a reasonable expectation of privacy;
      “ 受保護成果 ” (protected product) 指任何截取成果或監察成果；                                     (ii)    is carried out in a manner calculated to ensure that
                                                                                              the person is unaware that the surveillance is or
      “ 法 官 授 權 ” (judge’s authorization) 指 根 據 第 3 部 第 2 分 部 發                               may be taking place; and
          出或續期的法官授權，而凡文意所需，亦包括 —— ( 由
          2016 年第 21 號第 3 條修訂 )                                                       (iii)   is likely to result in the obtaining of any private
          (a) 將會根據該分部發出或續期的法官授權；及                                                             information about the person; but
            (b)   根據第 5 部被局部撤銷的法官授權； ( 由 2016 年第                                (b)    does not include—
                  21 號第 3 條修訂 )                                                        (i)    any spontaneous reaction to unforeseen events or
      “ 法院 ” (court) 在不損害第 6(4) 及 55 條的原則下 ——                                                 circumstances; and
         (a) 指《釋義及通則條例》( 第 1 章 ) 第 3 條所界定的法院；                                         (ii)    any such surveillance that constitutes interception
               及                                                                              under this Ordinance;
            (b)   包括裁判官及審裁處；                                               “data surveillance device” (數據監察器材)—
      “ 首長 ” (head) 就某部門而言，包括該部門的任何副首長；                                         (a) means any device or program used to monitor or
                                                                                      record the input of information into, or the output of
      “ 首長級人員 ” (directorate officer) 指職級不低於等同總警司的                                    information from, any information system by electronic
         職級的人員；
                                                                                      means; but
      “ 訂 明 授 權 ” (prescribed authorization) 指 法 官 授 權、行 政 授 權                  (b)    does not include an optical surveillance device;
          或緊急授權；
                                                                           “department” (部門)—
      “ 查察 ” (inspect) 包括監聽、監測及記錄；                                              (a) in relation to interception (including any application for
      “ 秘密監察 ” (covert surveillance) ——                                             the issue or renewal of a prescribed authorization for
         (a) 指為任何特定調查或行動的目的而使用任何監察器                                                 interception, any prescribed authorization for interception
             材進行的、符合以下說明的任何監察 ——                                                    and any other matter relating to interception), means a
                  (i)    該等監察是在屬其目標人物的任何人有權對享                                       department specified in Part 1 of Schedule 1;
                         有私隱有合理期望的情況下進行的；                                       (b)    in relation to covert surveillance (including any
                  (ii)   該等監察的進行方式，是旨在確保該人不察覺                                          application for the issue or renewal of a prescribed
                         該等監察正在或可能正在進行；及                                               authorization for covert surveillance, any prescribed

最後更新日期                                                                                                                              Last updated date
24.6.2016                                                                                                                                   24.6.2016
                             Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 12 of 113
                          《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-7                                                    第1部      PART 1                                                                     1-8
第 589 章                                                第2條      Section 2                                                            Cap. 589

                  (iii)   該等監察相當可能導致取得關於該人的任何隱                                      authorization for covert surveillance and any other
                          私資料；但                                                     matter relating to covert surveillance), means a
            (b)    不包括 ——                                                           department specified in Part 2 of Schedule 1; or
                   (i)    對沒有預見的事件或情況作出的當場反應；及                                (c)   in relation to any other matter provided for in this
                                                                                    Ordinance, means a department specified in Part 1 or 2
                  (ii)    構成本條例所指的截取的該等監察；                                          of Schedule 1;
      “ 追蹤器材 ” (tracking device) 指用以斷定或監測任何人或任何                          “device” (器材) includes any instrument, apparatus and equipment;
         物體的位置，或斷定或監測任何物體的狀況的任何電子
         器材；                                                             “device retrieval warrant” (器材取出手令) means a device retrieval
                                                                              warrant issued under section 34 and, where the context
      “ 郵件截取 ” (postal interception) 指截取任何藉郵政服務傳送的                            requires, includes— (Amended 21 of 2016 s. 3)
         通訊；                                                                  (a) a device retrieval warrant to be issued under that
      “ 郵 政 服 務 ” (postal service) 指《郵 政 署 條 例》( 第 98 章 ) 適 用                       section; and
          的郵政服務；                                                              (b)   a device retrieval warrant that has been partially revoked
      “ 郵遞品 ” (postal article) 具有《郵政署條例》( 第 98 章 ) 第 2(1)                           under section 38A; (Amended 21 of 2016 s. 3)
         條給予該詞的涵義；                                                       “directorate officer” (首長級人員) means an officer not below a
      “ 處所 ” (premises) 包括任何地方，並尤其包括 ——                                       rank equivalent to that of chief superintendent of police;
         (a) 任何土地或建築物；                                                   “emergency authorization” (緊急授權) means an emergency
            (b)    任何運輸工具；                                                   authorization issued under Division 4 of Part 3 and, where the
            (c)    任何構築物 ( 不論是否屬可移動的或是否屬離岸的                                  context requires, includes— (Amended 21 of 2016 s. 3)
                   構築物 )；及                                                   (a) an emergency authorization to be issued under that
                                                                                  Division; and
            (d)    (a)、(b) 或 (c) 段所描述的任何處所的任何部分；
                                                                              (b)   an emergency authorization that has been partially
      “ 部門 ” (department) ——                                                        revoked under Part 5; (Amended 21 of 2016 s. 3)
         (a) 就截取 ( 包括尋求發出對截取的訂明授權的申請；
               尋求將對截取的訂明授權續期的申請；對截取的訂                                    “enhancement equipment” (增強設備), in relation to a device,
               明授權及關乎截取的任何其他事宜 ) 而言，指附表 1                                     means any equipment used to enhance a signal, image or
               第 1 部所指明的部門；                                                   other information obtained by the use of the device;
            (b)    就秘密監察 ( 包括尋求發出對秘密監察的訂明授權                              “examination” (審查) means an examination (including
                   的申請；尋求將對秘密監察的訂明授權續期的申請；                                   consideration of the application for the examination) carried
                   對秘密監察的訂明授權及關乎秘密監察的任何其他                                    out under Division 3 of Part 4 (and, where the context
                   事宜 ) 而言，指附表 1 第 2 部所指明的部門；或                               requires, includes such an examination to be carried out under
                                                                             that Division);

最後更新日期                                                                                                                         Last updated date
24.6.2016                                                                                                                              24.6.2016
                             Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 13 of 113
                          《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-9                                                   第1部       PART 1                                                                   1-10
第 589 章                                               第2條       Section 2                                                           Cap. 589

            (c)   就本條例訂定的任何其他事宜而言，指附表 1 第 1                              “executive authorization” (行政授權) means an executive
                  或 2 部所指明的部門；                                                authorization issued or renewed under Division 3 of Part 3
      “ 專員 ” (Commissioner) 指根據第 39 條委任的截取通訊及監察                               and, where the context requires, includes— (Amended 21 of
         事務專員；                                                                2016 s. 3)
                                                                              (a) an executive authorization to be issued or renewed under
      “ 通訊 ” (communication) 指 ——                                                  that Division; and
         (a) 任何藉郵政服務傳送的通訊；或
                                                                              (b)   an executive authorization that has been partially
            (b)   任何藉電訊系統傳送的通訊；                                                     revoked under Part 5; (Amended 21 of 2016 s. 3)
      “ 第 1 類監察 ” (Type 1 surveillance) 指不屬第 2 類監察的任何                    “function” (職能) includes power and duty;
          秘密監察；
                                                                         “head” (首長), in relation to a department, includes any deputy
      “ 第 2 類監察 ” (Type 2 surveillance) 在第 (3) 及 (4) 款的規限下，                   head of the department;
           指 ——
           (a) 由某人使用監聽器材或視光監察器材，為監聽、監                                    “information system” (資訊系統) has the meaning assigned to
               測或記錄任何其他人所說的說話或所進行的活動                                          it by section 2(1) of the Electronic Transactions Ordinance
               的 目 的 而 進 行 的 任 何 秘 密 監 察，而 使 用 該 器 材 的                        (Cap. 553);
               人 ——                                                      “inspect” (查察) includes listen to, monitor and record;
                  (i)    屬在該其他人的意向或應有的合理預期中是會                            “install” (裝設) includes attach;
                         聽見該說話或看見該活動的人；或                                 “intercepting act” (截取作為), in relation to any communication,
                  (ii)   是在第 (i) 節所描述的人明示或默示同意下監                               means the inspection of some or all of the contents of the
                         聽、監測或記錄該說話或活動的人；或                                     communication, in the course of its transmission by a postal
            (b)   使用視光監察器材或追蹤器材進行的任何秘密監察，                                      service or by a telecommunications system, by a person other
                  而其使用不涉及 ——                                                   than its sender or intended recipient;

                  (i)    未經准許而進入任何處所；或                                   “interception” (截取)—
                                                                               (a) in relation to any communication, means the carrying out
                  (ii)   未經准許而干擾任何運輸工具或物體的內部，                                       of any intercepting act in respect of that communication;
                         或未經准許而對該器材進行電子干擾；                                          or
      “ 授權人員 ” (authorizing officer) 就任何部門而言，指由該部門                            (b)   when appearing in a context with no specific reference
         的首長根據第 7 條指定為授權人員的任何人員；                                                    to any communication, means the carrying out of any
      “ 視光監察器材 ” (optical surveillance device) ——                                   intercepting act in respect of any communication;
         (a) 指用以作視像記錄或觀察任何活動的任何器材；但                                      “interception product” (截取成果) means any contents of a
            (b)   不包括眼鏡、隱形眼鏡或視力受損的人用以克服該                                       communication that have been obtained pursuant to a
                  損害的相類器材；

最後更新日期                                                                                                                        Last updated date
24.6.2016                                                                                                                             24.6.2016
                           Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 14 of 113
                      《截取通訊及監察條例》                                   INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-11                                                      第1部      PART 1                                                                   1-12
第 589 章                                                   第2條      Section 2                                                          Cap. 589

       “ 電 訊 系 統 ” (telecommunications system) 具 有《電 訊 條 例》( 第                   prescribed authorization for interception, and includes a copy
           106 章 ) 第 2(1) 條給予該詞的涵義；                                              of such contents;
       “ 電 訊 服 務 ” (telecommunications service) 具 有《電 訊 條 例》( 第             “journalistic material” (新聞材料) has the meaning assigned to
           106 章 ) 第 2(1) 條給予該詞的涵義；                                              it by section 82 of the Interpretation and General Clauses
       “ 電訊截取 ” (telecommunications interception) 指截取任何藉電                        Ordinance (Cap. 1);
          訊系統傳送的通訊；                                                         “judge’s authorization” (法官授權) means a judge’s authorization
       “ 資訊系統 ” (information system) 具有《電子交易條例》( 第 553                           issued or renewed under Division 2 of Part 3 and, where the
          章 ) 第 2(1) 條給予該詞的涵義；                                                   context requires, includes— (Amended 21 of 2016 s. 3)
                                                                                 (a) a judge’s authorization to be issued or renewed under
       “ 裝設 ” (install) 包括附加；                                                         that Division; and
       “ 新聞材料 ” (journalistic material) 具有《釋義及通則條例》( 第                           (b)   a judge’s authorization that has been partially revoked
          1 章 ) 第 82 條給予該詞的涵義；                                                         under Part 5; (Amended 21 of 2016 s. 3)
       “ 運 輸 工 具 ” (conveyance) 指 任 何 車 輛、船 隻、飛 機、氣 墊 船                     “listening device” (監聽器材)—
           或其他運輸工具；
                                                                                  (a) means any device used to overhear, listen to, monitor or
       “ 截取 ” (interception) ——                                                        record any conversation or words spoken to or by any
          (a) 就某項通訊而言，指就該項通訊而進行任何截取作                                                   person in conversation; but
                為；或
                                                                                 (b)   does not include a hearing aid or similar device used
            (b)   如在沒有特定提述某項通訊的文意中出現，指就任                                               by a person with impaired hearing to overcome the
                  何通訊而進行任何截取作為；                                                        impairment;
       “ 截取成果 ” (interception product) 指依據對截取的訂明授權取                         “maintain” (維修), in relation to a device, includes—
          得的通訊的任何內容，並包括該等內容的任何文本；                                               (a) adjust, reposition, repair or service the device; and
       “ 截取作為 ” (intercepting act) 就任何通訊而言，指在該通訊藉                                (b)   replace the device when it is faulty;
          郵政服務或藉電訊系統傳送的過程中，由並非該通訊的
                                                                            “optical surveillance device” (視光監察器材)—
          傳送人或傳送對象的人查察該通訊的某些或所有內容；
                                                                                 (a) means any device used to record visually or observe any
       “ 緊 急 授 權 ” (emergency authorization) 指 根 據 第 3 部 第 4 分 部                       activity; but
           發出的緊急授權，而凡文意所需，亦包括 —— ( 由 2016
                                                                                 (b)   does not include spectacles, contact lenses or a similar
           年第 21 號第 3 條修訂 )
                                                                                       device used by a person with impaired sight to overcome
           (a) 將會根據該分部發出的緊急授權；及
                                                                                       the impairment;
            (b)   根據第 5 部被局部撤銷的緊急授權； ( 由 2016 年第
                                                                            “oral application” (口頭申請) means an oral application made
                  21 號第 3 條修訂 )
                                                                                 under section 25(1);
       “ 維修 ” (maintain) 就某器材而言，包括 ——

最後更新日期                                                                                                                          Last updated date
24.6.2016                                                                                                                               24.6.2016
                          Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 15 of 113
                      《截取通訊及監察條例》                               INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-13                                                  第1部      PART 1                                                                  1-14
第 589 章                                               第2條      Section 2                                                          Cap. 589

            (a)   調校、修理或保養該器材，或轉移其位置；及                                  “panel judge” (小組法官) means a judge appointed under section
            (b)   在該器材發生故障時，替換該器材；                                           6(1) to be a panel judge;
       “ 實務守則 ” (code of practice) 指根據第 63 條發出的實務守則；                    “postal article” (郵遞品) has the meaning assigned to it by section
                                                                             2(1) of the Post Office Ordinance (Cap. 98);
       “ 監察成果 ” (surveillance product) 指依據對秘密監察的訂明授
          權取得的任何材料，並包括該等材料的文本；                                          “postal interception” (郵件截取) means interception of any
                                                                             communication transmitted by a postal service;
       “ 監察器材 ” (surveillance device) 指 ——
          (a) 數據監察器材、監聽器材、視光監察器材或追蹤器                                    “postal service” (郵政服務) means postal service to which the Post
              材；                                                             Office Ordinance (Cap. 98) applies;
            (b)   由任何 2 件或多於 2 件 (a) 段所提述的器材組成的器                        “premises” (處所) includes any place and, in particular, includes—
                  材；或                                                        (a) any land or building;

            (c)   屬於為本定義的目的而根據第 66 條訂立的規例所訂                                 (b)    any conveyance;
                  明的類別的器材；                                                   (c)   any structure (whether or not movable or offshore); and
       “ 監聽器材 ” (listening device) ——                                       (d)    any part of any of the premises described in paragraph
          (a) 指用以作出以下行為的任何器材：竊聽、監聽、監                                               (a), (b) or (c);
              測或記錄任何談話或在談話中向任何人或由任何人                                    “prescribed authorization” (訂明授權) means a judge’s
              所說的說話；但                                                        authorization, an executive authorization or an emergency
            (b)   不包括助聽器或聽覺受損的人用以克服該損害的相                                     authorization;
                  類器材；                                                  “protected product” (受保護成果) means any interception product
       “ 審查 ” (examination) 指根據第 4 部第 3 分部進行的審查 ( 包                          or surveillance product;
          括考慮尋求審查的申請 )，而凡文意所需，亦包括將會根                                    “public place” (公眾地方)—
          據該分部進行的該等審查；                                                       (a) means any premises which are a public place as defined
       “ 增 強 設 備 ” (enhancement equipment) 就 某 器 材 而 言，指 任 何                       in section 2(1) of the Summary Offences Ordinance
           用以增強藉使用該器材而取得的訊號、影像或其他資料                                                (Cap. 228); but
           的設備；                                                             (b)    does not include any such premises that are intended for
       “ 數據監察器材 ” (data surveillance device) ——                                    use by members of the public as a lavatory or as a place
          (a) 指用作以下用途的任何器材或程式：監測或記錄藉                                               for taking a bath or changing clothes;
              電子方法向任何資訊系統輸入資料或自任何資訊系                                    “public security” (公共安全) means the public security of Hong
              統輸出資料；但                                                        Kong;
            (b)   不包括視光監察器材；                                            “relevant authority” (有關當局)—
       “ 器材 ” (device) 包括任何儀器、器具及設備；

最後更新日期                                                                                                                      Last updated date
24.6.2016                                                                                                                           24.6.2016
                               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 16 of 113
                           《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-15                                                    第1部       PART 1                                                                       1-16
第 589 章                                                 第2條       Section 2                                                               Cap. 589

       “ 器材取出手令 ” (device retrieval warrant) 指根據第 34 條發出                        (a)   in relation to an application for the issue or renewal of
          的器材取出手令，而凡文意所需，亦包括 —— ( 由 2016                                              a judge’s authorization, means the panel judge to whom
          年第 21 號第 3 條修訂 )                                                            the application is or has been made;
          (a) 將會根據該條發出的器材取出手令；及                                                 (b)   in relation to an application for the issue or renewal of
             (b)   根 據 第 38A 條 被 局 部 撤 銷 的 器 材 取 出 手 令； ( 由                           an executive authorization, means the authorizing officer
                   2016 年第 21 號第 3 條修訂 )                                              to whom the application is or has been made; or
       “ 職能 ” (function) 包括權力及責任；                                               (c)   in relation to an application for the issue of an
       “ 藉 郵 政 服 務 傳 送 的 通 訊 ” (communication transmitted by a                        emergency authorization, means the head of a
           postal service) 包括郵遞品；                                                     department to whom the application is or has been
                                                                                      made;
       “ 嚴重罪行 ” (serious crime) ——
          (a) 就發出對截取的訂明授權、將對截取的訂明授權續                                       “relevant purpose” (有關目的), in relation to a prescribed
              期或對截取的訂明授權持續有效而言，指可判處的                                            authorization, means the purpose sought to be furthered by
              最高刑罰是或包括監禁不少於 7 年的任何罪行；或                                          carrying out the interception or covert surveillance concerned
                                                                                as described in section 3 for the purpose of the issue or
             (b)   就發出對秘密監察的訂明授權、將對秘密監察的訂                                       renewal, or the continuance, of the prescribed authorization;
                   明授權續期或對秘密監察的訂明授權持續有效而言，
                   指可判處的最高刑罰是或包括以下刑罰的任何罪                                   “relevant requirement” (有關規定) means                     any   applicable
                   行 ——                                                         requirement under—
                                                                                (a) any provision of this Ordinance;
                   (i)    監禁不少於 3 年；或
                                                                                (b)   the code of practice; or
                   (ii)   罰款不少於 $1,000,000。
                                                                                (c)   any prescribed authorization or device retrieval warrant
       (2)   就本條例而言，在公眾地方進行任何活動的人，不得就                                                 concerned;
             該活動而視為屬第 (1) 款中 “ 秘密監察 ” 的定義 (a)(i) 段
             所指的有權對享有私隱有合理期望；但本款並不影響該                                      “serious crime” (嚴重罪行) means any offence punishable—
             人就他在公眾地方所說的說話或所寫或所讀的字句而享                                            (a) in relation to the issue or renewal, or the continuance,
             有的任何該等權利。                                                                of a prescribed authorization for interception, by
                                                                                      a maximum penalty that is or includes a term of
       (3)   就本條例而言，凡任何秘密監察屬第 (1) 款中 “ 第 2 類監                                         imprisonment of not less than 7 years; or
             察 ” 的定義所指的第 2 類監察，而可能享有法律專業保
             密權的任何資料相當可能藉進行該監察而取得，則該監                                           (b)   in relation to the issue or renewal, or the continuance, of
             察即視為第 1 類監察。                                                             a prescribed authorization for covert surveillance, by a
                                                                                      maximum penalty that is or includes—
       (4)   部門的人員可在猶如任何第 2 類監察是第 1 類監察的情
             況下，申請就該第 2 類監察發出訂明授權或將訂明授權                                               (i)    a term of imprisonment of not less than 3 years; or
                                                                                      (ii)   a fine of not less than $1,000,000;

最後更新日期                                                                                                                              Last updated date
24.6.2016                                                                                                                                   24.6.2016
                         Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 17 of 113
                      《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-17                                              第1部       PART 1                                                                   1-18
第 589 章                                           第2條       Section 2                                                           Cap. 589

             續期；而本條例中關乎該申請及該訂明授權的條文適用                                “surveillance device” (監察器材) means—
             於該第 2 類監察，猶如該第 2 類監察是第 1 類監察一樣。                              (a) a data surveillance device, a listening device, an optical
       (5)   就本條例而言 ——                                                          surveillance device or a tracking device;
             (a)   如藉郵政服務傳送的通訊根據《郵政署條例》( 第 98                             (b)   a device that is a combination of any 2 or more of the
                   章 ) 第 2(2) 條視為是在郵遞傳送過程中，該通訊即                                 devices referred to in paragraph (a); or
                   視為是在傳送過程中；及                                            (c)   a device of a class prescribed by regulation made under
             (b)   如藉電訊系統傳送的通訊，已被該通訊的傳送對象                                       section 66 for the purposes of this definition;
                   接收，或被該傳送對象所管控或可取用的資訊系統                            “surveillance product” (監察成果) means any material obtained
                   或設施接收，則不論他有否實際閱讀或聽見該通訊                                 pursuant to a prescribed authorization for covert surveillance,
                   的內容，該通訊不得視為是在傳送過程中。                                    and includes a copy of the material;
       (6)   就本條例而言，藉電訊系統傳送的任何通訊的內容，包                                “telecommunications interception” (電訊截取) means interception
             括聯同該通訊一併產生的任何數據。                                              of any communication transmitted by a telecommunications
       (7)   就本條例而言，除非倡議、抗議或表達異見 ( 不論是為達                                   system;
             到某政治或社會目的或並非為該等目的 ) 相當可能是藉                              “telecommunications service” (電訊服務) has the meaning
             暴力手段進行的，否則該等作為本身不得視為對公共安                                      assigned to it by section 2(1) of the Telecommunications
             全的威脅。                                                         Ordinance (Cap. 106);
       (8)   就本條例而言 ——                                               “telecommunications system” (電訊系統) has the meaning
             (a)   如某申請是藉親身口述方式或藉電話、視像會議或                                  assigned to it by section 2(1) of the Telecommunications
                   可藉以聽見話音的其他電子方式提出的 ( 不論該申                                Ordinance (Cap. 106);
                   請是否有部分是以書面提出的 )，則該申請視為是以                          “tracking device” (追蹤器材) means any electronic device used to
                   口頭方式提出的；                                               determine or monitor the location of any person or any object
             (b)   如某資料是藉親身口述方式或藉電話、視像會議或                                 or the status of any object;
                   可藉以聽見話音的其他電子方式提供的 ( 不論該資                          “Type 1 surveillance” (第1類監察) means any covert surveillance
                   料是否有部分是以書面提供的 )，則該資料視為是以                              other than Type 2 surveillance;
                   口頭方式提供的；及                                         “Type 2 surveillance” (第2類監察), subject to subsections (3) and
             (c)   如某決定 ( 包括發出訂明授權或將訂明授權續期，                              (4), means any covert surveillance that—
                   以及說明任何理由 ) 是藉親身口述方式或藉電話、                              (a) is carried out with the use of a listening device or
                   視像會議或可藉以聽見話音的其他電子方式下達的                                      an optical surveillance device by any person for the
                   ( 不論該決定是否有部分是以書面下達的 )，則該決                                   purpose of listening to, monitoring or recording words
                   定視為是以口頭方式下達的。                                               spoken or activity carried out by any other person, if the
                                                                               person using the device—

最後更新日期                                                                                                                    Last updated date
24.6.2016                                                                                                                         24.6.2016
               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 18 of 113
            《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-19                                    第1部       PART 1                                                                       1-20
第 589 章                                           Section 2                                                               Cap. 589

                                                                       (i)    is a person by whom the other person intends, or
                                                                              should reasonably expect, the words or activity to
                                                                              be heard or seen; or
                                                                       (ii)   listens to, monitors or records the words or activity
                                                                              with the consent, express or implied, of a person
                                                                              described in subparagraph (i); or
                                                                 (b)   is carried out with the use of an optical surveillance
                                                                       device or a tracking device, if the use of the device does
                                                                       not involve—
                                                                       (i)    entry onto any premises without permission; or
                                                                       (ii)   interference with the interior of any conveyance or
                                                                              object, or electronic interference with the device,
                                                                              without permission.
                                                           (2)   For the purposes of this Ordinance, a person is not regarded
                                                                 as being entitled to a reasonable expectation of privacy
                                                                 within the meaning of paragraph (a)(i) of the definition of
                                                                 “covert surveillance” in subsection (1) in relation to any
                                                                 activity carried out by him in a public place, but nothing in
                                                                 this subsection affects any such entitlement of the person in
                                                                 relation to words spoken, written or read by him in a public
                                                                 place.
                                                           (3)   For the purposes of this Ordinance, any covert surveillance
                                                                 which is Type 2 surveillance under the definition of “Type
                                                                 2 surveillance” in subsection (1) is regarded as Type 1
                                                                 surveillance if it is likely that any information which may
                                                                 be subject to legal professional privilege will be obtained by
                                                                 carrying it out.
                                                           (4)   An officer of a department may apply for the issue or renewal
                                                                 of a prescribed authorization for any Type 2 surveillance as
                                                                 if the Type 2 surveillance were Type 1 surveillance, and the
                                                                 provisions of this Ordinance relating to the application and


最後更新日期                                                                                                              Last updated date
24.6.2016                                                                                                                   24.6.2016
               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 19 of 113
            《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-21                                    第1部       PART 1                                                                   1-22
第 589 章                                           Section 2                                                           Cap. 589

                                                                 the prescribed authorization apply to the Type 2 surveillance
                                                                 as if it were Type 1 surveillance.
                                                           (5)   For the purposes of this Ordinance—
                                                                 (a)   a communication transmitted by a postal service is
                                                                       regarded as being in the course of the transmission if
                                                                       it is regarded as being in course of transmission by
                                                                       post under section 2(2) of the Post Office Ordinance
                                                                       (Cap. 98); and
                                                                 (b)   a communication transmitted by a telecommunications
                                                                       system is not regarded as being in the course of the
                                                                       transmission if it has been received by the intended
                                                                       recipient of the communication or by an information
                                                                       system or facility under his control or to which he may
                                                                       have access, whether or not he has actually read or
                                                                       listened to the contents of the communication.
                                                           (6)   For the purposes of this Ordinance, the contents of any
                                                                 communication transmitted by a telecommunications
                                                                 system include any data produced in association with the
                                                                 communication.
                                                           (7)   For the purposes of this Ordinance, advocacy, protest or
                                                                 dissent (whether in furtherance of a political or social
                                                                 objective or otherwise), unless likely to be carried on by
                                                                 violent means, is not of itself regarded as a threat to public
                                                                 security.
                                                           (8)   For the purposes of this Ordinance—
                                                                 (a)   an application is regarded as being made orally if it
                                                                       is made orally in person or made by telephone, video
                                                                       conferencing or other electronic means by which words
                                                                       spoken can be heard (whether or not any part of the
                                                                       application is made in writing);
                                                                 (b)   information is regarded as being provided orally if it
                                                                       is provided orally in person or provided by telephone,
最後更新日期                                                                                                          Last updated date
24.6.2016                                                                                                               24.6.2016
                              Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 20 of 113
                           《截取通訊及監察條例》                                INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-23                                                   第1部       PART 1                                                                       1-24
第 589 章                                                第3條       Section 3                                                               Cap. 589

                                                                                      video conferencing or other electronic means by which
                                                                                      words spoken can be heard (whether or not any part of
                                                                                      the information is provided in writing); and
                                                                                (c)   a determination (including the issue of a prescribed
                                                                                      authorization or a renewed prescribed authorization and
                                                                                      the giving of any reason) is regarded as being delivered
                                                                                      orally if it is delivered orally in person or delivered by
                                                                                      telephone, video conferencing or other electronic means
                                                                                      by which words spoken can be heard (whether or not
                                                                                      any part of the determination is delivered in writing).

3.     發出訂明授權、將訂明授權續期或訂明授權持續有效的先決                                3.       Conditions for issue, renewal or continuance of prescribed
       條件                                                                 authorization
       (1)   在本條例中，發出訂明授權、將訂明授權續期或讓訂明                                     (1)   In this Ordinance, the conditions for the issue or renewal of
             授權或其某部分持續有效的先決條件，是在有關特定個                                           a prescribed authorization, or the continuance of a prescribed
             案的情況下 —— ( 由 2016 年第 21 號第 4 條修訂 )                                 authorization or a part of a prescribed authorization, are that,
             (a)   謀求藉進行有關截取或秘密監察達到的目的是 ——                                      in the circumstances of the particular case— (Amended 21 of
                                                                                2016 s. 4)
                   (i)    防止或偵測嚴重罪行；或
                                                                                (a)   the purpose sought to be furthered by carrying out the
                   (ii)   保障公共安全；                                                     interception or covert surveillance concerned is that of—
             (b)   有合理懷疑，懷疑有任何人曾涉及、正涉及或相當                                             (i)    preventing or detecting serious crime; or
                   可能涉及 ——
                                                                                      (ii)   protecting public security;
                   (i)    ( 如謀求藉進行有關截取或秘密監察達到的目
                          的是 (a)(i) 段所指明者 ) 須予防止或偵測的有關                          (b)   there is reasonable suspicion that any person has been,
                          特定嚴重罪行；或                                                    is, or is likely to be, involved in—
                   (ii)   ( 如謀求藉進行有關截取或秘密監察達到的目                                       (i)    where the purpose sought to be furthered by
                          的是 (a)(ii) 段所指明者 ) 構成或會構成對公共                                       carrying out the interception or covert surveillance
                          安全的有關特定威脅的任何活動；及                                                   is that specified in paragraph (a)(i), the particular
                                                                                             serious crime to be prevented or detected; or
             (c)   在採取以下步驟之下，該截取或秘密監察對謀求藉
                   進行該截取或秘密監察達到的目的是必要的，並且                                             (ii)   where the purpose sought to be furthered by
                   是與該目的相稱的 ——                                                               carrying out the interception or covert surveillance
                                                                                             is that specified in paragraph (a)(ii), any activity


最後更新日期                                                                                                                             Last updated date
24.6.2016                                                                                                                                  24.6.2016
                               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 21 of 113
                            《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-25                                                    第1部       PART 1                                                                        1-26
第 589 章                                                 第3條       Section 3                                                                Cap. 589

                    (i)    在有關因素與該截取或秘密監察對將會屬其目                                                which constitutes or would constitute the particular
                           標人物或可能受該截取或秘密監察影響的人的                                                threat to public security; and
                           侵擾程度之間，求取平衡；                                          (c)    the interception or covert surveillance is necessary for,
                   (ii)    考慮謀求藉進行該截取或秘密監察達到的目                                          and proportionate to, the purpose sought to be furthered
                           的，是否能合理地藉侵擾程度較低的其他手段                                         by carrying it out, upon—
                           達到；及                                                         (i)    balancing the relevant factors against the
                   (iii)   考慮在有關情況下屬有關的其他事宜。                                                   intrusiveness of the interception or covert
       (2)   在本條中，“ 有關因素 ” (relevant factors) 指 ——                                             surveillance on any person who is to be the subject
                                                                                               of or may be affected by the interception or covert
             (a)    下述因素 ——                                                                    surveillance;
                    (i)    在謀求藉進行有關截取或秘密監察達到的目的                                        (ii)    considering whether the purpose sought to be
                           是第 (1)(a)(i) 款所指明者的情況下，須予防止                                         furthered by carrying out the interception or covert
                           或偵測的有關特定嚴重罪行的逼切性及嚴重程                                                surveillance can reasonably be furthered by other
                           度；或                                                                 less intrusive means; and
                   (ii)    在謀求藉進行有關截取或秘密監察達到的目的                                        (iii)   considering such other matters that are relevant in
                           是第 (1)(a)(ii) 款所指明者的情況下，對公共安                                        the circumstances.
                           全的有關特定威脅的逼切性及嚴重程度；及
                                                                           (2)   In this section, “relevant factors” (有關因素) means—
             (b)    相當可能藉進行有關截取或秘密監察而取得的資料，
                    在謀求藉進行該截取或秘密監察達到的目的方面相                                       (a)    the immediacy and gravity of—
                    當可能具有的價值及相關程度。                                                      (i)    where the purpose sought to be furthered by
                                                                                               carrying out the interception or covert surveillance
                                                                                               concerned is that specified in subsection (1)(a)(i),
                                                                                               the particular serious crime to be prevented or
                                                                                               detected; or
                                                                                       (ii)    where the purpose sought to be furthered by
                                                                                               carrying out the interception or covert surveillance
                                                                                               concerned is that specified in subsection (1)(a)(ii),
                                                                                               the particular threat to public security; and
                                                                                 (b)    the likely value and relevance, in relation to the purpose
                                                                                        sought to be furthered by carrying out the interception




最後更新日期                                                                                                                               Last updated date
24.6.2016                                                                                                                                    24.6.2016
               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 22 of 113
            《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


1-27                                    第1部       PART 1                                                           1-28
第 589 章                                           Section 3                                                   Cap. 589

                                                                or covert surveillance, of the information likely to be
                                                                obtained by carrying it out.




最後更新日期                                                                                                  Last updated date
24.6.2016                                                                                                       24.6.2016
                            Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 23 of 113
                       《截取通訊及監察條例》                                        INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


2-1                                                        第2部       PART 2                                                                     2-2
第 589 章                                                    第4條       Section 4                                                            Cap. 589



                             第2部                                                                       PART 2
                    禁止截取及秘密監察                                        PROHIBITION ON INTERCEPTION AND COVERT
                                                                                  SURVEILLANCE
4.    禁止截取                                                           4.       Prohibition on interception
      (1)   除第 (2) 款另有規定外，公職人員不得直接或間接 ( 不論                                    (1)   Subject to subsection (2), no public officer shall, directly or
            是透過任何其他人或是以其他方式 ) 進行任何截取。                                               indirectly (whether through any other person or otherwise),
      (2)   第 (1) 款不適用於以下截取 ——                                                      carry out any interception.
            (a)   依據訂明授權進行的任何截取；                                              (2)   Subsection (1) does not apply to—
            (b)   截取藉無線電通訊 ( 為由傳送者牌照持有人根據《電                                         (a)   any interception carried out pursuant to a prescribed
                  訊條例》( 第 106 章 ) 提供公共電訊服務而設的電訊                                           authorization;
                  網絡的無線電通訊部分除外 ) 傳送的電訊；及                                            (b)   any interception of telecommunications transmitted
            (c)   由或根據本條例以外的任何成文法則授權、准許或                                                  by     radiocommunications     (other   than   the
                  規定進行的任何截取 ( 包括在執行授權搜查任何處                                                radiocommunications part of a telecommunications
                  所或檢取任何證據的法院命令的過程中進行的任何                                                  network     for  the   provision    of   a   public
                  截取 )。                                                                   telecommunications service by any carrier licensee
                                                                                          under the Telecommunications Ordinance (Cap. 106));
      (3)   在 本 條 中，“ 公 共 電 訊 服 務 ” (public telecommunications                            and
            service)、“ 無 線 電 通 訊 ” (radiocommunications)、
            “ 傳 送 者 牌 照 持 有 人 ” (carrier licensee)、“ 電 訊 ”                          (c)   any interception authorized, permitted or required to
            (telecommunications) 及 “ 電 訊 網 絡 ” (telecommunications                        be carried out by or under any enactment other than
            network) 具有《電訊條例》( 第 106 章 ) 第 2(1) 條分別給予                                     this Ordinance (including any interception carried out
            該等詞語的涵義。                                                                      in the course of the execution of an order of a court
                                                                                          authorizing the search of any premises or the seizure of
                                                                                          any evidence).
                                                                              (3)   In this section, “carrier licensee” (傳送者牌照持有人),
                                                                                    “public telecommunications service” (公共電訊服務),
                                                                                    “radiocommunications” (無線電通訊), “telecommunications”
                                                                                    (電訊) and “telecommunications network” (電訊網絡) have
                                                                                    the meanings respectively assigned to them by section 2(1) of
                                                                                    the Telecommunications Ordinance (Cap. 106).

最後更新日期                                                                                                                              Last updated date
9.8.2006                                                                                                                                     9.8.2006
                     Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 24 of 113
                  《截取通訊及監察條例》                                INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


2-3                                           第2部       PART 2                                                                     2-4
第 589 章                                       第5條       Section 5                                                            Cap. 589


5.    禁止秘密監察                                            5.       Prohibition on covert surveillance
      (1)   除第 (2) 款另有規定外，公職人員不得直接或間接 ( 不論                       (1)   Subject to subsection (2), no public officer shall, directly or
            是透過任何其他人或是以其他方式 ) 進行任何秘密監察。                                indirectly (whether through any other person or otherwise),
      (2)   第 (1) 款不適用於依據訂明授權進行的任何秘密監察。                                carry out any covert surveillance.
                                                                 (2)   Subsection (1) does not apply to any covert surveillance
                                                                       carried out pursuant to a prescribed authorization.




最後更新日期                                                                                                                 Last updated date
9.8.2006                                                                                                                        9.8.2006
                        Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 25 of 113
                     《截取通訊及監察條例》                                INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-1                                     第 3 部 —— 第 1 分部    PART 3—Division 1                                                           3-2
第 589 章                                           第6條      Section 6                                                             Cap. 589



                        第3部                                                                   PART 3
                      訂明授權等                                          PRESCRIBED AUTHORIZATIONS, ETC.
                   第 1 分部 —— 有關當局                                               Division 1—Relevant Authorities
6.    小組法官                                                 6.       Panel judges
      (1)   行政長官須按終審法院首席法官的建議，為本條例的目                                (1)   The Chief Executive shall, on the recommendation of the
            的委任 3 名至 6 名合資格法官為小組法官。                                       Chief Justice, appoint 3 to 6 eligible judges to be panel judges
      (2)   小組法官的任期為 3 年。                                                 for the purposes of this Ordinance.
      (3)   行政長官可按終審法院首席法官的建議，基於充分的理                                (2)   A panel judge shall be appointed for a period of 3 years.
            由而將小組法官免任。                                              (3)   The Chief Executive may, on the recommendation of the
      (4)   小組法官在執行他在本條例下的任何職能時 ——                                        Chief Justice, revoke the appointment of a panel judge for
                                                                          good cause.
            (a)   不得視為法院或法院的成員；但
                                                                    (4)   In performing any of his functions under this Ordinance, a
            (b)   具有與原訟法庭的法官就該法庭的法律程序而具有                                  panel judge—
                  者相同的權力、保障及豁免權。
                                                                          (a)    is not regarded as a court or a member of a court; but
      (5)   附表 2 適用於小組法官的處事程序及關乎小組法官的其
            他事宜，並就該等程序及事宜而適用。                                             (b)    has the same powers, protection and immunities as a
                                                                                 judge of the Court of First Instance has in relation to
      (6)   以往曾獲委任為小組法官的人，可按照本條例中適用於                                             proceedings in that Court.
            委任小組法官的條文，不時再獲委任為小組法官。
                                                                    (5)   Schedule 2 applies to and in relation to the procedures of, and
      (7)   在本條中，“ 合資格法官 ” (eligible judge) 指原訟法庭法官。                      other matters relating to, a panel judge.
                                                                    (6)   A person previously appointed as a panel judge may from
                                                                          time to time be further appointed as such in accordance with
                                                                          the provisions of this Ordinance that apply to the appointment
                                                                          of a panel judge.
                                                                    (7)   In this section, “eligible judge” (合資格法官) means a judge
                                                                          of the Court of First Instance.

7.    授權人員                                                 7.       Authorizing officers

最後更新日期                                                                                                                     Last updated date
24.6.2016                                                                                                                          24.6.2016
                        Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 26 of 113
                     《截取通訊及監察條例》                                INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-3                                     第 3 部 —— 第 2 分部    PART 3—Division 2                                                             3-4
第 589 章                                           第8條      Section 8                                                               Cap. 589

      部門的首長可指定職級不低於等同高級警司的職級的任何人                                    The head of a department may designate any officer not below a
      員為本條例的目的擔任授權人員。                                               rank equivalent to that of senior superintendent of police to be an
                                                                    authorizing officer for the purposes of this Ordinance.

                   第 2 分部 —— 法官授權                                           Division 2—Judge’s Authorizations
                      發出法官授權                                                       Issue of judge’s authorizations

8.    對截取或第 1 類監察的法官授權的申請                                  8.       Application for judge’s authorization for interception or Type 1
      (1)   部門的人員可向小組法官提出申請，尋求發出對該部門                                surveillance
            的任何人員或他人代該部門的任何人員進行任何截取或                                (1)   An officer of a department may apply to a panel judge for the
            第 1 類監察的法官授權。                                                 issue of a judge’s authorization for any interception or Type
      (2)   申請須 ——                                                        1 surveillance to be carried out by or on behalf of any of the
                                                                          officers of the department.
            (a)   以書面提出；及
                                                                    (2)   The application is—
            (b)   以申請人的誓章支持，而該誓章須符合附表 3 第 1
                  或 2 部 ( 視何者適用而定 ) 所指明的規定。                               (a)   to be made in writing; and
      (3)   根據第 (1) 款提出的申請除非於提出前獲有關部門的首長                                  (b)   to be supported by an affidavit of the applicant which is
            級人員批准提出，否則不得提出。                                                     to comply with the requirements specified in Part 1 or 2
                                                                                of Schedule 3 (as may be applicable).
                                                                    (3)   An application may not be made under subsection (1)
                                                                          unless the making of the application has been approved by a
                                                                          directorate officer of the department concerned.

9.    法官授權申請的決定                                            9.       Determination of application for judge’s authorization
      (1)   小組法官在考慮根據第 8 條提出的尋求發出法官授權的                              (1)   Upon considering an application for the issue of a judge’s
            申請後，可在第 (2) 款的規限下 ——                                          authorization made under section 8, the panel judge may,
            (a)   在經更改或不經更改下，發出該申請所尋求的法官                                  subject to subsection (2)—
                  授權；或                                                    (a)   issue the judge’s authorization sought under the
            (b)   拒絕發出該法官授權。                                                    application, with or without variations; or
      (2)   除非小組法官信納第 3 條所指的發出法官授權的先決條                                    (b)   refuse to issue the judge’s authorization.
            件已獲符合，否則他不得發出該授權。

最後更新日期                                                                                                                       Last updated date
24.6.2016                                                                                                                            24.6.2016
                           Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 27 of 113
                        《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-5                                        第 3 部 —— 第 2 分部    PART 3—Division 2                                                          3-6
第 589 章                                             第 10 條    Section 10                                                           Cap. 589

      (3)   小組法官須藉下述方式，下達他根據第 (1) 款作出的決                              (2)   The panel judge shall not issue the judge’s authorization
            定 ——                                                           unless he is satisfied that the conditions for its issue under
            (a)   在第 (1)(a) 款所指的情況下，以書面發出法官授權；                             section 3 have been met.
                  或                                                  (3)   The panel judge shall deliver his determination under
            (b)   在第 (1)(b) 款所指的情況下，以書面說明拒絕理由。                             subsection (1) by—
                                                                           (a)    in the case of subsection (1)(a), issuing the judge’s
                                                                                  authorization in writing; or
                                                                           (b)    in the case of subsection (1)(b), giving the reason for the
                                                                                  refusal in writing.

10.   法官授權的時限                                                 10.    Duration of judge’s authorization
      法官授權 ——                                                        A judge’s authorization—
            (a)   於小組法官在發出該法官授權時指明的時間 ( 該時                                 (a)    takes effect at the time specified by the panel judge
                  間在任何情況下，均不得早於發出該授權的時間 )                                         when issuing the judge’s authorization, which in any
                  生效；及                                                            case is not to be earlier than the time when it is issued;
            (b)   於小組法官在發出該法官授權時指明的期間 ( 該段                                        and
                  期間在任何情況下，均不得超過自該授權生效的時                                   (b)    subject to any renewal under this Division, ceases to
                  間起計的 3 個月 ) 屆滿時失效，但如該授權已根據                                      have effect upon the expiration of the period specified by
                  本分部續期，則不在此限。                                                    the panel judge when issuing the judge’s authorization,
                                                                                  which in any case is not to be longer than the period of
                                                                                  3 months beginning with the time when it takes effect.

                         法官授權的續期                                                   Renewal of judge’s authorizations

11.   法官授權續期申請                                                11.    Application for renewal of judge’s authorization
      (1)   在法官授權失效前，有關部門的人員可隨時向小組法官                                 (1)   At any time before a judge’s authorization ceases to have
            申請將該授權續期。                                                      effect, an officer of the department concerned may apply to a
      (2)   申請須 ——                                                         panel judge for the renewal of the judge’s authorization.
            (a)   以書面提出；及                                            (2)   The application is—
            (b)   以下述文件支持 ——                                               (a)    to be made in writing; and
                  (i)   尋求續期的法官授權的文本；                                      (b)    to be supported by—

最後更新日期                                                                                                                       Last updated date
24.6.2016                                                                                                                            24.6.2016
                              Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 28 of 113
                           《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-7                                           第 3 部 —— 第 2 分部    PART 3—Division 2                                                           3-8
第 589 章                                                第 12 條    Section 12                                                             Cap. 589

                  (ii)    為就發出該法官授權或將該授權續期而提出申                                       (i)    a copy of the judge’s authorization sought to be
                          請的目的，或為在口頭申請後提出的尋求確認                                              renewed;
                          該授權或其過往續期的申請的目的，而根據本                                      (ii)    copies of all affidavits provided under this Part
                          部提供的所有誓章的文本；及                                                     for the purposes of any application for the issue
                  (iii)   符合附表 3 第 4 部所指明的規定的申請人的誓                                          or renewal of the judge’s authorization, or for the
                          章。                                                                purposes of any application made further to an
      (3)   根據第 (1) 款提出的申請除非於提出前獲有關部門的首長                                                    oral application for confirmation of the judge’s
            級人員批准提出，否則不得提出。                                                                 authorization or its previous renewal; and
                                                                                    (iii)   an affidavit of the applicant which is to comply
                                                                                            with the requirements specified in Part 4 of
                                                                                            Schedule 3.
                                                                        (3)   An application may not be made under subsection (1)
                                                                              unless the making of the application has been approved by a
                                                                              directorate officer of the department concerned.

12.   法官授權續期申請的決定                                                12.    Determination         of   application   for   renewal     of    judge’s
      (1)   小組法官在考慮根據第 11 條提出的尋求將法官授權續期                                 authorization
            的申請後，可在第 (2) 款的規限下 ——                                       (1)   Upon considering an application for the renewal of a judge’s
            (a)    在經更改或不經更改下，批予該申請所尋求的續期；                                    authorization made under section 11, the panel judge may,
                   或                                                          subject to subsection (2)—
            (b)    拒絕批予該續期。                                                   (a)    grant the renewal sought under the application, with or
                                                                                     without variations; or
      (2)   除非 ——
                                                                              (b)    refuse to grant the renewal.
            (a)    小組法官信納第 3 條所指的續期的先決條件已獲符
                   合；及                                                  (2)   The panel judge shall not grant the renewal unless—
            (b)    ( 在不局限 (a) 段的一般性的原則下 ) 小組法官已考                              (a)    he is satisfied that the conditions for the renewal under
                   慮自首次發出該法官授權起計的該授權有效的期間，                                           section 3 have been met; and
            否則他不得批予有關續期。                                                      (b)    without limiting the generality of paragraph (a), he has
                                                                                     taken into consideration the period for which the judge’s
      (3)   小組法官須藉下述方式，下達他根據第 (1) 款作出的決                                              authorization has had effect since its first issue.
            定 ——
                                                                        (3)   The panel judge shall deliver his determination under
                                                                              subsection (1) by—

最後更新日期                                                                                                                           Last updated date
24.6.2016                                                                                                                                24.6.2016
                        Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 29 of 113
                     《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-9                                     第 3 部 —— 第 3 分部    PART 3—Division 3                                                         3-10
第 589 章                                          第 14 條    Section 14                                                           Cap. 589

            (a)   在第 (1)(a) 款所指的情況下，以書面發出獲續期的                           (a)    in the case of subsection (1)(a), issuing the renewed
                  法官授權；或                                                       judge’s authorization in writing; or
            (b)   在第 (1)(b) 款所指的情況下，以書面說明拒絕理由。                          (b)    in the case of subsection (1)(b), giving the reason for the
      (4)   法官授權可根據本條例獲續期多於一次。                                                 refusal in writing.
                                                                  (4)   A judge’s authorization may be renewed more than once
                                                                        under this Ordinance.

13.   法官授權續期的時限                                            13.    Duration of renewal of judge’s authorization
      法官授權的續期 ——                                                  A renewal of a judge’s authorization—
            (a)   於該法官授權如非因該續期則本會失效的時間生效；                               (a)    takes effect at the time when the judge’s authorization
                  及                                                            would have ceased to have effect but for the renewal;
            (b)   於小組法官在批予該續期時指明的期間 ( 該段期間                                     and
                  在任何情況下，均不得超過自該續期生效的時間起                                (b)    subject to any further renewal under this Division,
                  計的 3 個月 ) 屆滿時失效，但如該授權已根據本分                                   ceases to have effect upon the expiration of the period
                  部進一步續期，則不在此限。                                                specified by the panel judge when granting the renewal,
                                                                               which in any case is not to be longer than the period of
                                                                               3 months beginning with the time when it takes effect.

                   第 3 分部 —— 行政授權                                        Division 3—Executive Authorizations
                       發出行政授權                                                    Issue of executive authorizations

14.   對第 2 類監察的行政授權的申請                                     14.    Application for executive authorization for Type 2 surveillance
      (1)   部門的人員可向該部門的授權人員提出申請，尋求發出                              (1)   An officer of a department may apply to an authorizing officer
            對該部門的任何人員或他人代該部門的任何人員進行任                                    of the department for the issue of an executive authorization
            何第 2 類監察的行政授權。                                              for any Type 2 surveillance to be carried out by or on behalf
      (2)   申請須 ——                                                      of any of the officers of the department.
            (a)   以書面提出；及                                         (2)   The application is—
            (b)   以符合附表 3 第 3 部所指明的規定的申請人的書面                            (a)    to be made in writing; and
                  陳述支持。



最後更新日期                                                                                                                    Last updated date
24.6.2016                                                                                                                         24.6.2016
                         Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 30 of 113
                      《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-11                                     第 3 部 —— 第 3 分部    PART 3—Division 3                                                         3-12
第 589 章                                           第 15 條    Section 15                                                           Cap. 589

                                                                         (b)    to be supported by a statement in writing made by the
                                                                                applicant which is to comply with the requirements
                                                                                specified in Part 3 of Schedule 3.

15.    行政授權申請的決定                                            15.    Determination of application for executive authorization
       (1)   授權人員在考慮根據第 14 條提出的尋求發出行政授權的                           (1)   Upon considering an application for the issue of an executive
             申請後，可在第 (2) 款的規限下 ——                                        authorization made under section 14, the authorizing officer
             (a)   在經更改或不經更改下，發出該申請所尋求的行政                                may, subject to subsection (2)—
                   授權；或                                                  (a)    issue the executive authorization sought under the
             (b)   拒絕發出該行政授權。                                                   application, with or without variations; or
       (2)   除非授權人員信納第 3 條所指的發出行政授權的先決條                                  (b)    refuse to issue the executive authorization.
             件已獲符合，否則他不得發出該授權。                                     (2)   The authorizing officer shall not issue the executive
       (3)   授權人員須藉下述方式，下達他根據第 (1) 款作出的決                                 authorization unless he is satisfied that the conditions for its
             定 ——                                                        issue under section 3 have been met.
             (a)   在第 (1)(a) 款所指的情況下，以書面發出行政授權；                    (3)   The authorizing officer shall deliver his determination under
                   或                                                     subsection (1) by—
             (b)   在第 (1)(b) 款所指的情況下，以書面說明拒絕理由。                          (a)    in the case of subsection (1)(a), issuing the executive
                                                                                authorization in writing; or
                                                                         (b)    in the case of subsection (1)(b), giving the reason for the
                                                                                refusal in writing.

16.    行政授權的時限                                              16.    Duration of executive authorization
       行政授權 ——                                                     An executive authorization—
             (a)   於授權人員在發出該行政授權時指明的時間 ( 該時                              (a)    takes effect at the time specified by the authorizing
                   間在任何情況下，均不得早於發出該授權的時間 )                                      officer when issuing the executive authorization, which
                   生效；及                                                         in any case is not to be earlier than the time when it is
             (b)   於授權人員在發出該行政授權時指明的期間 ( 該段                                     issued; and
                   期間在任何情況下，均不得超過自該授權生效的時                                (b)    subject to any renewal under this Division, ceases to
                   間起計的 3 個月 ) 屆滿時失效，但如該授權已根據                                   have effect upon the expiration of the period specified
                   本分部續期，則不在此限。                                                 by the authorizing officer when issuing the executive
                                                                                authorization, which in any case is not to be longer than

最後更新日期                                                                                                                     Last updated date
24.6.2016                                                                                                                          24.6.2016
                               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 31 of 113
                            《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-13                                           第 3 部 —— 第 3 分部    PART 3—Division 3                                                         3-14
第 589 章                                                 第 17 條    Section 17                                                           Cap. 589

                                                                                      the period of 3 months beginning with the time when it
                                                                                      takes effect.

                             行政授權的續期                                                  Renewal of executive authorizations

17.    行政授權續期申請                                                   17.    Application for renewal of executive authorization
       (1)   在行政授權失效前，有關部門的人員可隨時向該部門的                                    (1)   At any time before an executive authorization ceases to have
             授權人員申請將該授權續期。                                                     effect, an officer of the department concerned may apply to
       (2)   申請須 ——                                                            an authorizing officer of the department for the renewal of the
                                                                               executive authorization.
             (a)    以書面提出；及
                                                                         (2)   The application is—
             (b)    以下述文件支持 ——
                                                                               (a)    to be made in writing; and
                    (i)    尋求續期的行政授權的文本；
                                                                               (b)    to be supported by—
                   (ii)    為就發出該行政授權或將該授權續期而提出申
                           請的目的，或為在口頭申請後提出的尋求確認                                       (i)    a copy of the executive authorization sought to be
                           該授權或其過往續期的申請的目的，而根據本                                              renewed;
                           部提供的所有陳述的文本；及                                             (ii)    copies of all statements provided under this Part
                   (iii)   符合附表 3 第 4 部所指明的規定的申請人的書                                          for the purposes of any application for the issue
                           面陳述。                                                              or renewal of the executive authorization, or for
                                                                                             the purposes of any application made further to an
                                                                                             oral application for confirmation of the executive
                                                                                             authorization or its previous renewal; and
                                                                                     (iii)   a statement in writing made by the applicant which
                                                                                             is to comply with the requirements specified in
                                                                                             Part 4 of Schedule 3.

18.    行政授權續期申請的決定                                                18.    Determination        of   application   for   renewal   of   executive
       (1)   授權人員在考慮根據第 17 條提出的尋求將行政授權續期                                 authorization
             的申請後，可在第 (2) 款的規限下 ——                                       (1)   Upon considering an application for the renewal of
             (a)    在經更改或不經更改下，批予該申請所尋求的續期；                                    an executive authorization made under section 17, the
                    或                                                          authorizing officer may, subject to subsection (2)—
             (b)    拒絕批予該續期。

最後更新日期                                                                                                                           Last updated date
24.6.2016                                                                                                                                24.6.2016
                          Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 32 of 113
                      《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-15                                      第 3 部 —— 第 3 分部    PART 3—Division 3                                                         3-16
第 589 章                                            第 19 條    Section 19                                                           Cap. 589

       (2)   除非 ——                                                        (a)    grant the renewal sought under the application, with or
             (a)   授權人員信納第 3 條所指的續期的先決條件已獲符                                      without variations; or
                   合；及                                                    (b)    refuse to grant the renewal.
             (b)   ( 在不局限 (a) 段的一般性的原則下 ) 授權人員已考                    (2)   The authorizing officer shall not grant the renewal unless—
                   慮自首次發出該行政授權起計的該授權有效的期間，                                (a)    he is satisfied that the conditions for the renewal under
             否則他不得批予有關續期。                                                        section 3 have been met; and
       (3)   授權人員須藉下述方式，下達他根據第 (1) 款作出的決                                  (b)    without limiting the generality of paragraph (a), he
             定 ——                                                                has taken into consideration the period for which the
             (a)   在第 (1)(a) 款所指的情況下，以書面發出獲續期的                                   executive authorization has had effect since its first
                   行政授權；或                                                        issue.
             (b)   在第 (1)(b) 款所指的情況下，以書面說明拒絕理由。                     (3)   The authorizing officer shall deliver his determination under
                                                                          subsection (1) by—
       (4)   行政授權可根據本條例獲續期多於一次。
                                                                          (a)    in the case of subsection (1)(a), issuing the renewed
                                                                                 executive authorization in writing; or
                                                                          (b)    in the case of subsection (1)(b), giving the reason for the
                                                                                 refusal in writing.
                                                                    (4)   An executive authorization may be renewed more than once
                                                                          under this Ordinance.

19.    行政授權續期的時限                                             19.    Duration of renewal of executive authorization
       行政授權的續期 ——                                                   A renewal of an executive authorization—
             (a)   於該行政授權如非因該續期則本會失效的時間生效；                                (a)    takes effect at the time when the executive authorization
                   及                                                             would have ceased to have effect but for the renewal;
             (b)   於授權人員在批予該續期時指明的期間 ( 該段期間                                      and
                   在任何情況下，均不得超過自該續期生效的時間起                                 (b)    subject to any further renewal under this Division,
                   計的 3 個月 ) 屆滿時失效，但如該授權已根據本分                                    ceases to have effect upon the expiration of the period
                   部進一步續期，則不在此限。                                                 specified by the authorizing officer when granting the
                                                                                 renewal, which in any case is not to be longer than the
                                                                                 period of 3 months beginning with the time when it
                                                                                 takes effect.


最後更新日期                                                                                                                      Last updated date
24.6.2016                                                                                                                           24.6.2016
                               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 33 of 113
                            《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-17                                           第 3 部 —— 第 4 分部    PART 3—Division 4                                                             3-18
第 589 章                                                 第 20 條    Section 20                                                               Cap. 589



                           第 4 分部 —— 緊急授權                                      Division 4—Emergency Authorizations
                              發出緊急授權                                                    Issue of emergency authorizations

20.    在緊急情況下提出的尋求對截取或第 1 類監察的緊急授權的                               20.    Application for emergency authorization for interception or
       申請                                                                Type 1 surveillance in case of emergency
       (1)   如符合以下條件，部門的人員可向該部門的首長提出申                                    (1)   An officer of a department may apply to the head of the
             請，尋求發出對該部門的任何人員或他人代該部門的任                                          department for the issue of an emergency authorization for
             何人員進行任何截取或第 1 類監察的緊急授權：該人員                                        any interception or Type 1 surveillance to be carried out by
             認為 ——                                                             or on behalf of any of the officers of the department, if he
             (a)    由於存在 ——                                                    considers that—
                    (i)    任何人死亡或蒙受嚴重身體傷害；                                     (a)    there is immediate need for the interception or Type 1
                                                                                      surveillance to be carried out by reason of an imminent
                   (ii)    財產蒙受重大損害；                                                  risk of—
                   (iii)   對公共安全的嚴重威脅；或                                               (i)    death or serious bodily harm of any person;
                   (iv)    損失關鍵證據，                                                   (ii)    substantial damage to property;
                    的逼切風險，因而有即時需要進行該截取或第 1 類                                         (iii)   serious threat to public security; or
                    監察；及
                                                                                     (iv)    loss of vital evidence; and
             (b)    在顧及有關個案的整體情況下，申請發出對截取或
                    第 1 類監察的法官授權，並非合理地切實可行。                                    (b)    having regard to all the circumstances of the case, it
                                                                                      is not reasonably practicable to apply for the issue of
       (2)   申請須 ——                                                                   a judge’s authorization for the interception or Type 1
             (a)    以書面提出；及                                                           surveillance.
             (b)    以符合以下規定的申請人的書面陳述支持 ——                                (2)   The application is—
                    (i)    該陳述須列明提出申請的原因；及                                     (a)    to be made in writing; and
                   (ii)    該陳述須符合附表 3 第 1 或 2 部 ( 視何者適用                        (b)    to be supported by a statement in writing made by the
                           而定 ) 所指明的規定 ( 該等規定適用於該陳述，                                  applicant which is to—
                           猶如該等規定適用於第 8(2)(b) 條所提述的誓章                                 (i)    set out the reason for making the application; and
                           一樣 )。
                                                                                     (ii)    comply with the requirements specified in Part 1
                                                                                             or 2 of Schedule 3 (as may be applicable) which

最後更新日期                                                                                                                               Last updated date
24.6.2016                                                                                                                                    24.6.2016
                            Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 34 of 113
                        《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-19                                        第 3 部 —— 第 4 分部    PART 3—Division 4                                                           3-20
第 589 章                                              第 21 條    Section 21                                                             Cap. 589

                                                                                        are to apply to the statement as they apply to an
                                                                                        affidavit referred to in section 8(2)(b).

21.    緊急授權申請的決定                                               21.    Determination of application for emergency authorization
       (1)   有關部門的首長在考慮根據第 20 條提出的尋求發出緊急                              (1)   Upon considering an application for the issue of an
             授權的申請後，可在第 (2) 款的規限下 ——                                        emergency authorization made under section 20, the head of
             (a)   在經更改或不經更改下，發出該申請所尋求的緊急                                   the department concerned may, subject to subsection (2)—
                   授權；或                                                     (a)    issue the emergency authorization sought under the
             (b)   拒絕發出該緊急授權。                                                      application, with or without variations; or
       (2)   除非部門的首長信納 ——                                                   (b)    refuse to issue the emergency authorization.
             (a)   第 20(1)(a) 及 (b) 條適用；及                             (2)   The head of the department shall not issue the emergency
                                                                            authorization unless he is satisfied—
             (b)   第 3 條所指的發出緊急授權的先決條件已獲符合，
                                                                            (a)    that section 20(1)(a) and (b) applies; and
             否則他不得發出該授權。
                                                                            (b)    that the conditions for the issue of the emergency
       (3)   部門的首長須藉下述方式，下達他根據第 (1) 款作出的決                                          authorization under section 3 have been met.
             定 ——
                                                                      (3)   The head of the department shall deliver his determination
             (a)   在第 (1)(a) 款所指的情況下，以書面發出緊急授權；                             under subsection (1) by—
                   或
                                                                            (a)    in the case of subsection (1)(a), issuing the emergency
             (b)   在第 (1)(b) 款所指的情況下，以書面說明拒絕理由。                                    authorization in writing; or
                                                                            (b)    in the case of subsection (1)(b), giving the reason for the
                                                                                   refusal in writing.

22.    緊急授權的時限                                                 22.    Duration of emergency authorization
       (1)   緊急授權 ——                                                  (1)   An emergency authorization—
             (a)   於有關部門的首長在發出該緊急授權時指明的時間                                   (a)    takes effect at the time specified by the head of the
                   ( 該時間在任何情況下，均不得早於發出該授權的時                                        department concerned when issuing the emergency
                   間 ) 生效；及                                                        authorization, which in any case is not to be earlier than
             (b)   於該部門的首長在發出該緊急授權時指明的期間 ( 該                                       the time when it is issued; and
                   段期間在任何情況下，均不得超過自發出該授權之                                   (b)    ceases to have effect upon the expiration of the period
                   時起計的 48 小時 ) 屆滿時失效。                                             specified by the head of the department when issuing

最後更新日期                                                                                                                          Last updated date
24.6.2016                                                                                                                               24.6.2016
                              Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 35 of 113
                           《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-21                                          第 3 部 —— 第 4 分部    PART 3—Division 4                                                         3-22
第 589 章                                                第 23 條    Section 23                                                           Cap. 589

       (2)   在不損害任何根據第 8 條提出的尋求發出對有關截取或                                              the emergency authorization, which in any case is not to
             第 1 類監察的法官授權的申請的原則下，緊急授權不可                                              be longer than the period of 48 hours beginning with the
             根據本條例續期。                                                                time when it is issued.
                                                                        (2)   Without prejudice to any application under section 8 for the
                                                                              issue of any judge’s authorization for the interception or Type
                                                                              1 surveillance concerned, an emergency authorization may
                                                                              not be renewed under this Ordinance.

                           確認緊急授權的申請                                    Application for confirmation of emergency authorizations

23.    確認緊急授權的申請                                                 23.    Application for confirmation of emergency authorization
       (1)   凡任何截取或第 1 類監察依據緊急授權進行，有關部門                                 (1)   Where any interception or Type 1 surveillance is carried
             的首長須安排該部門的人員在該授權發出後，於合理地                                         out pursuant to an emergency authorization, the head of the
             切實可行範圍內，盡快 ( 而無論如何須在自發出該授權之                                      department concerned shall cause an officer of the department
             時起計的 48 小時內 ) 向小組法官申請確認該授權。 ( 由                                  to apply to a panel judge for confirmation of the emergency
             2016 年第 21 號第 5 條修訂 )                                            authorization, as soon as reasonably practicable after, and in
       (2)   申請須 ——                                                           any event within the period of 48 hours beginning with, the
                                                                              time when the emergency authorization is issued.
             (a)   以書面提出；及
                                                                        (2)   The application is—
             (b)   以下述文件支持 ——
                                                                              (a)    to be made in writing; and
                   (i)    有關緊急授權的文本；及
                                                                              (b)    to be supported by—
                   (ii)   申請人的誓章，該誓章須核實為申請發出該緊
                          急授權的目的而根據第 20(2)(b) 條提供的陳述                                 (i)   a copy of the emergency authorization; and
                          的內容。                                                      (ii)   an affidavit of the applicant which is to verify the
       (3)   如沒有在第 (1) 款所提述的 48 小時限期內提出尋求確認                                                contents of the statement provided under section
             緊急授權的申請，則有關部門的首長須 ——                                                          20(2)(b) for the purposes of the application for the
                                                                                           issue of the emergency authorization.
             (a)   安排將藉進行有關截取或第 1 類監察取得的資料即
                   時銷毀；及                                                (3)   In default of any application being made for confirmation of
                                                                              the emergency authorization within the period of 48 hours
             (b)   在不損害第 54 條的原則下，向專員提交一份報告，                                  referred to in subsection (1), the head of the department
                   其內須載有該個案的細節。                                               concerned shall—



最後更新日期                                                                                                                          Last updated date
24.6.2016                                                                                                                               24.6.2016
                               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 36 of 113
                           《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-23                                           第 3 部 —— 第 4 分部    PART 3—Division 4                                                          3-24
第 589 章                                                 第 24 條    Section 24                                                           Cap. 589

                                                                               (a)    cause the immediate destruction of any information
                                                                                      obtained by carrying out the interception or Type 1
                                                                                      surveillance concerned; and
                                                                               (b)    without prejudice to section 54, submit to the
                                                                                      Commissioner a report with details of the case.

24.    確認緊急授權的申請的決定                                               24.    Determination of application for confirmation of emergency
       (1)   小組法官在考慮按第 23(1) 條的規定提出的尋求確認緊急                               authorization
             授權的申請後，可在第 (2) 款的規限下 ——                                     (1)   Upon considering an application for confirmation of an
             (a)   確認該緊急授權；或                                                   emergency authorization as provided for in section 23(1), the
                                                                               panel judge may, subject to subsection (2)—
             (b)   拒絕確認該緊急授權。
                                                                               (a)    confirm the emergency authorization; or
       (2)   除非小組法官信納在發出緊急授權時，第 21(2)(b) 條的規
             定已獲符合，否則他不得確認該授權。                                                 (b)    refuse to confirm the emergency authorization.
       (3)   凡小組法官根據第 (1)(b) 款拒絕確認緊急授權，他可作出                              (2)   The panel judge shall not confirm the emergency authorization
             以下一項或多於一項命令 ——                                                    unless he is satisfied that section 21(2)(b) has been complied
                                                                               with in the issue of the emergency authorization.
             (a)   ( 凡在作出決定時，該緊急授權仍然有效 ) 命令 ——
                                                                         (3)   Where the panel judge refuses to confirm the emergency
                   (i)    儘管有本條例任何其他條文的規定，該緊急授                                 authorization under subsection (1)(b), he may make one or
                          權須在作出該決定時予以撤銷；或                                      more of the following orders—
                   (ii)   儘管有本條例任何其他條文的規定，自作出該                                 (a)    in any case where the emergency authorization still has
                          決定時起，該緊急授權只在他所指明的更改及                                        effect at the time of the determination, an order that the
                          任何新條件的規限下有效； ( 由 2016 年第 21 號                               emergency authorization is, notwithstanding any other
                          第 6 條修訂 )                                                   provision of this Ordinance—
             (b)   ( 在任何情況下而不論在作出決定時該緊急授權是否                                           (i)   to be revoked       upon    the   making    of    the
                   仍然有效 ) 命令有關部門的首長安排將以下資料即                                                 determination; or
                   時銷毀 ——
                                                                                     (ii)   only to have effect subject to the variations, and
                   (i)    ( 在第 (ii) 節的規限下 ) 藉進行有關截取或第 1                                     any new conditions, specified by him, from the
                          類監察取得的資料；或                                                        time of the determination; (Amended 21 of 2016
                   (ii)   ( 如 (a)(ii) 段適用 ) 藉進行有關截取或第 1 類監                                  s. 6)
                          察取得的屬該命令所指明的資料。                                      (b)    in any case whether or not the emergency authorization
                                                                                      still has effect at the time of the determination, an order

最後更新日期                                                                                                                           Last updated date
24.6.2016                                                                                                                                24.6.2016
                          Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 37 of 113
                       《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-25                                      第 3 部 —— 第 5 分部    PART 3—Division 5                                                         3-26
第 589 章                                            第 25 條    Section 25                                                           Cap. 589

       (3A)   小組法官根據第 (3)(a)(ii) 款指明的新條件，可適用於緊                                   that the head of the department concerned shall cause
              急授權本身或在該授權下的任何進一步的授權或規定 ( 不                                        the immediate destruction of—
              論是根據該授權的條款或本條例的任何條文而批予或施                                           (i)    subject to subparagraph (ii), any information
              加的 )。 ( 由 2016 年第 21 號第 6 條增補 )                                           obtained by carrying out the interception or Type 1
        (4)   凡緊急授權根據第 (3)(a)(i) 款被撤銷，則儘管有第 22(1)(b)                                    surveillance concerned; or
              條的規定，該授權自被撤銷之時起失效。                                                 (ii)   where paragraph (a)(ii) applies, any information
        (5)   小組法官須藉下述方式，下達他根據第 (1) 款作出的決                                               obtained by carrying out the interception or Type
              定 ——                                                                      1 surveillance concerned that is specified in the
              (a)   在第 (1)(a) 款所指的情況下，以書面方式將其確認                                         order.
                    批註於有關緊急授權之上；或                                  (3A)    The new conditions specified by the panel judge under
              (b)   在第 (1)(b) 款所指的情況下，以書面說明拒絕理由                            subsection (3)(a)(ii) may apply to the emergency authorization
                    及作出第 (3) 款所指的任何命令。                                     itself or to any further authorization or requirement under it
                                                                           (whether granted or imposed under its terms or any provision
                                                                           of this Ordinance). (Added 21 of 2016 s. 6)
                                                                     (4)   Where the emergency authorization is revoked under
                                                                           subsection (3)(a)(i), the emergency authorization is,
                                                                           notwithstanding section 22(1)(b), to cease to have effect from
                                                                           the time of the revocation.
                                                                     (5)   The panel judge shall deliver his determination under
                                                                           subsection (1) by—
                                                                           (a)   in the case of subsection (1)(a), endorsing his
                                                                                 confirmation on the emergency authorization in writing;
                                                                                 or
                                                                           (b)   in the case of subsection (1)(b), giving the reason for
                                                                                 the refusal and making any order under subsection (3) in
                                                                                 writing.

              第 5 分部 —— 關於口頭申請的特別條文                                Division 5—Special Provisions for Oral Applications
                          口頭申請                                                              Oral applications

25.     口頭申請及其效力                                             25.     Oral application and its effect

最後更新日期                                                                                                                      Last updated date
24.6.2016                                                                                                                           24.6.2016
                            Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 38 of 113
                       《截取通訊及監察條例》                                     INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-27                                            第 3 部 —— 第 5 分部       PART 3—Division 5                                                          3-28
第 589 章                                                    第 25 條     Section 25                                                            Cap. 589

       (1)   儘管有有關書面申請條文的規定，根據本條例提出的尋                                        (1)   Notwithstanding the relevant written application provision,
             求發出訂明授權或將訂明授權續期的申請可用口頭提出，                                             an application for the issue or renewal of a prescribed
             前提是申請人在顧及有關個案的整體情況後，認為按照                                              authorization under this Ordinance may be made orally,
             有關書面申請條文提出該申請，並非合理地切實可行。                                              if the applicant considers that, having regard to all the
       (2)   儘管有有關決定條文的規定，並在不損害有關條件條文                                              circumstances of the case, it is not reasonably practicable to
             的原則下，如有口頭申請提出，則除非有關當局在顧及                                              make the application in accordance with the relevant written
             有關個案的整體情況後，信納按照有關書面申請條文提                                              application provision.
             出該申請，並非合理地切實可行，否則該當局不得發出                                              (2)    Notwithstanding the relevant determination provision
             或批予該口頭申請所尋求的訂明授權或續期。                                                         and without prejudice to the relevant conditions
       (3)   儘管有有關文件條文的規定，如有口頭申請提出，則根                                                     provision, where an oral application is made,
             據有關文件條文須為該申請的目的而提供的資料，可用                                                     the relevant authority shall not issue or grant the
             口頭提供 ( 而任何關於作出誓章或陳述的規定即據此不                                                   prescribed authorization or renewal sought under the
             適用 )。                                                                        application unless he is satisfied that, having regard to
                                                                                          all the circumstances of the case, it is not reasonably
       (4)   儘管有有關書面決定條文的規定，如有口頭申請提出，                                                     practicable to make the application in accordance with
             則有關當局可藉下述方式，下達該當局根據有關決定條                                                     the relevant written application provision.
             文須就該申請作出的決定 ——
                                                                                   (3)    Notwithstanding the relevant document provision, where
             (a)   以口頭發出訂明授權或獲續期的訂明授權；或                                                   an oral application is made, the information required to
             (b)   ( 如該當局拒絕發出或批予該申請所尋求的訂明授權                                               be provided for the purposes of the application under
                   或續期 ) 以口頭說明拒絕理由。                                                       the relevant document provision may be provided orally
       (5)   除本分部另有規定外，任何口頭申請及因應該申請而發                                                     (and accordingly any requirement as to the making of
             出或批予的任何訂明授權或續期，就所有目的而言均視                                                     any affidavit or statement does not apply).
             為分別與以書面提出的申請及因應該書面申請而發出或                                              (4)    Notwithstanding the relevant written determination
             批予的訂明授權或續期具有相同效力，而本條例的條文                                                     provision, where an oral application is made, the
             在經必要的變通後，據此適用。                                                               relevant authority may deliver the determination required
       (6)   在本條中 ——                                                                      to be delivered in respect of the application under the
                                                                                          relevant determination provision by—
       “ 有 關 文 件 條 文 ” (relevant document provision) 指 第 8(2)(b)、
           11(2)(b)、14(2)(b)、17(2)(b) 或 20(2)(b) 條 ( 視何者適用而                               (a)   issuing the prescribed authorization or the renewed
           定 )；                                                                                 prescribed authorization orally; or
       “ 有 關 決 定 條 文 ” (relevant determination provision) 指 第 9(1)、                      (b)    where he refuses to issue or grant the prescribed
           12(1)、15(1)、18(1) 或 21(1) 條 ( 視何者適用而定 )；                                             authorization or renewal sought under the
                                                                                                application, giving the reason for the refusal orally.


最後更新日期                                                                                                                                Last updated date
24.6.2016                                                                                                                                     24.6.2016
                             Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 39 of 113
                       《截取通訊及監察條例》                                        INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-29                                              第 3 部 —— 第 5 分部       PART 3—Division 5                                                         3-30
第 589 章                                                      第 26 條     Section 26                                                           Cap. 589

       “ 有關書面申請條文 ” (relevant written application provision) 指                       (5)    Except as otherwise provided in this Division, any
          第 8(2)(a)、11(2)(a)、14(2)(a)、17(2)(a) 或 20(2)(a) 條 ( 視                             oral application and any prescribed authorization or
          何者適用而定 )；                                                                         renewal issued or granted as a result of that application
       “ 有 關 書 面 決 定 條 文 ” (relevant written determination provision)                       are for all purposes regarded as having the same effect
           指第 9(3)、12(3)、15(3)、18(3) 或 21(3) 條 ( 視何者適用而                                     respectively as an application made in writing and a
           定 )；                                                                             prescribed authorization or renewal issued or granted
                                                                                            as a result of that application, and the provisions of this
       “ 有 關 條 件 條 文 ” (relevant conditions provision) 指 第 9(2)、                            Ordinance are, subject to necessary modifications, to
           12(2)、15(2)、18(2) 或 21(2) 條 ( 視何者適用而定 )。                                         apply accordingly.
                                                                                     (6)    In this section—
                                                                                     “relevant conditions provision” (有關條件條文) means
                                                                                          section 9(2), 12(2), 15(2), 18(2) or 21(2) (as may be
                                                                                          applicable);
                                                                                     “relevant determination provision” (有關決定條文) means
                                                                                          section 9(1), 12(1), 15(1), 18(1) or 21(1) (as may be
                                                                                          applicable);
                                                                                     “relevant document provision” (有關文件條文) means section
                                                                                           8(2)(b), 11(2)(b), 14(2)(b), 17(2)(b) or 20(2)(b) (as may
                                                                                           be applicable);
                                                                                     “relevant written application provision” (有關書面申請條
                                                                                          文) means section 8(2)(a), 11(2)(a), 14(2)(a), 17(2)(a) or
                                                                                          20(2)(a) (as may be applicable);
                                                                                     “relevant written determination provision” (有關書面決定條
                                                                                          文) means section 9(3), 12(3), 15(3), 18(3) or 21(3) (as
                                                                                          may be applicable).

                    確認應口頭申請發出或批予                                              Application for confirmation of prescribed authorizations or
                     的訂明授權或續期的申請                                                   renewals issued or granted upon oral applications

26.    確認應口頭申請發出或批予的訂明授權或續期的申請                                          26.    Application for confirmation of prescribed authorization or
       (1)   凡因應口頭申請而發出或批予該申請所尋求的訂明授權                                          renewal issued or granted upon oral application
             或續期，有關部門的首長須安排該部門的人員在該授權                                          (1)   Where, as a result of an oral application, the prescribed

最後更新日期                                                                                                                                 Last updated date
24.6.2016                                                                                                                                      24.6.2016
                                  Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 40 of 113
                             《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-31                                              第 3 部 —— 第 5 分部    PART 3—Division 5                                                          3-32
第 589 章                                                    第 26 條    Section 26                                                            Cap. 589

             發出或該續期批予後，於合理地切實可行範圍內，盡快                                             authorization or renewal sought under the application has been
             ( 而無論如何須在自發出該授權或批予該續期之時起計                                            issued or granted, the head of the department concerned shall
             的 48 小時內 ) 向有關當局申請確認該授權或續期。 ( 由                                      cause an officer of the department to apply to the relevant
             2016 年第 21 號第 7 條修訂 )                                                authority for confirmation of the prescribed authorization or
       (2)   申請須 ——                                                               renewal, as soon as reasonably practicable after, and in any
                                                                                  event within the period of 48 hours beginning with, the time
             (a)    以書面提出；及                                                       when the prescribed authorization or renewal is issued or
             (b)    以下述文件支持 ——                                                    granted.
                    (i)    一份載有以下資料的書面紀錄：假使有關口頭                             (2)   The application is—
                           申請是以書面提出，則根據有關書面申請條文                                   (a)    to be made in writing; and
                           便會須以書面提供予有關當局的所有資料；
                                                                                  (b)    to be supported by—
                   (ii)    ( 在第 25(3) 條就有關口頭申請而適用的情況下 )
                           以下文件 ——                                                       (i)    a record in writing containing all the information
                                                                                                that would have been provided to the relevant
                           (A)   ( 如有關當局是小組法官 ) 申請人的誓章，                                         authority in writing under the relevant written
                                 該誓章須核實為該口頭申請的目的而依據                                             application provision had the oral application been
                                 該條提供的所有資料；或                                                    made in writing;
                           (B)   ( 如有關當局並非小組法官 ) 申請人的書面                                 (ii)    where section 25(3) applies in relation to the oral
                                 陳述，該陳述須列明為該口頭申請的目的                                             application—
                                 而依據該條提供的所有資料；及
                                                                                                (A)   where the relevant authority is a panel judge,
                   (iii)   ( 在第 25(4) 條就有關口頭申請而適用的情況下 )                                               an affidavit of the applicant which is to
                           一份列明依據該條就該口頭申請下達的決定的                                                       verify all the information provided pursuant
                           書面紀錄。                                                                      to that section for the purposes of the oral
       (3)   如沒有在第 (1) 款所提述的 48 小時限期內提出尋求確認                                                           application; or
             訂明授權或續期的申請，則 ——                                                                    (B)   where the relevant authority is not a panel
             (a)    凡在該限期屆滿時，該訂明授權或續期仍然有效，                                                            judge, a statement in writing made by the
                    則儘管有本條例任何其他條文的規定，該授權或續                                                            applicant setting out all the information
                    期須視為於該限期屆滿時被撤銷；及                                                                  provided pursuant to that section for the
             (b)    在任何情況下而不論在該限期屆滿時該訂明授權或                                                            purposes of the oral application; and
                    續期是否仍然有效，有關部門的首長均須 ——                                               (iii)   where section 25(4) applies in relation to the oral
                    (i)    安排將藉進行有關截取或秘密監察取得的資料                                                 application, a record in writing setting out the
                           即時銷毀；及                                                               determination delivered pursuant to that section in
                                                                                                respect of the oral application.
最後更新日期                                                                                                                               Last updated date
24.6.2016                                                                                                                                    24.6.2016
                              Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 41 of 113
                           《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-33                                          第 3 部 —— 第 5 分部     PART 3—Division 5                                                        3-34
第 589 章                                                 第 26 條    Section 26                                                          Cap. 589

                   (ii)   在不損害第 54 條的原則下，向專員提交一份報                        (3)   In default of any application being made for confirmation of
                          告，其內須載有該個案的細節。                                       the prescribed authorization or renewal within the period of
       (4)   凡訂明授權或續期根據第 (3)(a) 款視為被撤銷，則儘管有                                    48 hours referred to in subsection (1), then—
             有關時限條文的規定，該授權或續期自被撤銷之時起失                                          (a)    in any case where the prescribed authorization or
             效。                                                                       renewal still has effect upon the expiration of the
       (5)   如有關當局在按第 (1) 款的規定申請確認訂明授權或其續                                             period, the prescribed authorization or renewal is,
             期時，不再擔任其職位或不再執行其職位的有關職能，                                                 notwithstanding any other provision of this Ordinance,
             則 ——                                                                     to be regarded as revoked upon the expiration of the
                                                                                      period; and
             (a)   在不損害《釋義及通則條例》( 第 1 章 ) 第 54 條的原
                   則下，在該款中對有關當局的提述，包括提述在當                                      (b)    in any case whether or not the prescribed authorization
                   其時獲委任為小組法官或授權人員 ( 視屬何情況而定 )                                        or renewal still has effect upon the expiration of the
                   並合法地執行該當局的職位的有關職能的人；及                                              period, the head of the department concerned shall—
             (b)   本條的條文及第 27 條據此適用。                                                  (i)   cause the immediate destruction of any information
                                                                                            obtained by carrying out the interception or covert
       (6)   在本條中 ——                                                                        surveillance concerned; and
       “ 有關書面申請條文 ” (relevant written application provision) 指                       (ii)   without prejudice to section 54, submit to the
          第 8(2)(a)、11(2)(a)、14(2)(a)、17(2)(a) 或 20(2)(a) 條 ( 視                             Commissioner a report with details of the case.
          何者適用而定 )；
                                                                         (4)   Where the prescribed authorization or renewal is regarded as
       “ 有 關 時 限 條 文 ” (relevant duration provision) 指 第 10(b)、                revoked under subsection (3)(a), the prescribed authorization
           13(b)、16(b) 或 19(b) 條 ( 視何者適用而定 )。                                  or renewal is, notwithstanding the relevant duration provision,
                                                                               to cease to have effect from the time of the revocation.
                                                                         (5)   If, at the time of an application for confirmation of the
                                                                               prescribed authorization or renewal as provided for in
                                                                               subsection (1), the relevant authority is no longer holding his
                                                                               office or performing the relevant functions of his office—
                                                                               (a)    without prejudice to section 54 of the Interpretation
                                                                                      and General Clauses Ordinance (Cap. 1), the reference
                                                                                      to relevant authority in that subsection includes the
                                                                                      person for the time being appointed as a panel judge or
                                                                                      authorizing officer (as the case may be) and lawfully
                                                                                      performing the relevant functions of the office of that
                                                                                      relevant authority; and

最後更新日期                                                                                                                          Last updated date
24.6.2016                                                                                                                               24.6.2016
                               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 42 of 113
                           《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-35                                           第 3 部 —— 第 5 分部    PART 3—Division 5                                                          3-36
第 589 章                                                 第 27 條    Section 27                                                           Cap. 589

                                                                               (b)    the provisions of this section and section 27 are to apply
                                                                                      accordingly.
                                                                         (6)   In this section—
                                                                         “relevant duration provision” (有關時限條文) means section 10(b),
                                                                              13(b), 16(b) or 19(b) (as may be applicable);
                                                                         “relevant written application provision” (有關書面申請條文)
                                                                              means section 8(2)(a), 11(2)(a), 14(2)(a), 17(2)(a) or 20(2)(a)
                                                                              (as may be applicable).

27.    尋求確認應口頭申請發出或批予的訂明授權或續期的申請的                                 27.    Determination of application for confirmation of prescribed
       決定                                                                authorization or renewal issued or granted upon oral
       (1)   有關當局在考慮按第 26(1) 條的規定提出的尋求確認訂明                               application
             授權或續期的申請後，可在第 (2) 款的規限下 ——                                  (1)   Upon considering an application for confirmation of a
             (a)   確認該訂明授權或續期；或                                                prescribed authorization or renewal as provided for in section
                                                                               26(1), the relevant authority may, subject to subsection (2)—
             (b)   拒絕確認該訂明授權或續期。
                                                                               (a)    confirm the prescribed authorization or renewal; or
       (2)   除非有關當局信納在發出或批予訂明授權或續期時，有
             關條件條文已獲符合，否則該當局不得確認該授權或續                                          (b)    refuse to confirm the prescribed authorization or
             期。                                                                       renewal.
       (3)   凡有關當局根據第 (1)(b) 款拒絕確認訂明授權或續期，該                              (2)   The relevant authority shall not confirm the prescribed
             當局可作出以下一項或多於一項命令 ——                                               authorization or renewal unless he is satisfied that the relevant
                                                                               conditions provision has been complied with in the issue or
             (a)   ( 凡在作出決定時，該訂明授權或續期仍然有效 ) 命                                  grant of the prescribed authorization or renewal.
                   令 ——
                                                                         (3)   Where the relevant authority refuses to confirm the prescribed
                   (i)    儘管有本條例任何其他條文的規定，該訂明授                                 authorization or renewal under subsection (1)(b), he may
                          權或續期須在作出該決定時予以撤銷；或                                   make one or more of the following orders—
                   (ii)   儘管有本條例任何其他條文的規定，自作出該                                 (a)    in any case where the prescribed authorization or
                          決 定 時 起，該 訂 明 授 權 或 續 期 只 在 該 當 局 所                         renewal still has effect at the time of the determination,
                          指明的更改及任何新條件的規限下有效； ( 由                                      an order that the prescribed authorization or renewal is,
                          2016 年第 21 號第 8 條修訂 )                                       notwithstanding any other provision of this Ordinance—
                                                                                      (i)   to be revoked       upon   the   making     of    the
                                                                                            determination; or

最後更新日期                                                                                                                           Last updated date
24.6.2016                                                                                                                                24.6.2016
                                Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 43 of 113
                            《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-37                                            第 3 部 —— 第 5 分部     PART 3—Division 5                                                        3-38
第 589 章                                                   第 27 條    Section 27                                                          Cap. 589

              (b)   ( 在任何情況下而不論在作出決定時該訂明授權或續                                           (ii)   only to have effect subject to the variations, and
                    期是否仍然有效 ) 命令有關部門的首長安排將以下                                                  any new conditions, specified by him, from the
                    資料即時銷毀 ——                                                                 time of the determination; (Amended 21 of 2016
                    (i)    ( 在第 (ii) 節的規限下 ) 藉進行有關截取或秘密                                       s. 8)
                           監察取得的資料；或                                             (b)    in any case whether or not the prescribed authorization
                    (ii)   ( 如 (a)(ii) 段適用 ) 藉進行有關截取或秘密監察                               or renewal still has effect at the time of the
                           取得的屬該命令所指明的資料。                                               determination, an order that the head of the department
                                                                                        concerned shall cause the immediate destruction of—
       (3A)   有 關 當 局 根 據 第 (3)(a)(ii) 款 指 明 的 新 條 件， 可 適 用
              於 ——                                                                      (i)   subject to subparagraph (ii), any information
                                                                                              obtained by carrying out the interception or covert
              (a)   訂明授權或獲續期的訂明授權本身；或                                                         surveillance concerned; or
              (b)   在該授權或獲續期授權下的任何進一步的授權或規                                             (ii)   where paragraph (a)(ii) applies, any information
                    定 ( 不論是根據該授權或獲續期授權的條款或本條                                                  obtained by carrying out the interception or covert
                    例的任何條文而批予或施加的 )。 ( 由 2016 年第 21                                           surveillance concerned that is specified in the
                    號第 8 條增補 )                                                                order.
        (4)   凡訂明授權或續期根據第 (3)(a)(i) 款被撤銷，則儘管有有                           (3A)    The new conditions specified by the relevant authority under
              關時限條文的規定，該授權或續期自被撤銷之時起失效。                                          subsection (3)(a)(ii) may apply—
        (5)   有關當局須藉下述方式，下達該當局根據第 (1) 款作出的                                       (a)    to the prescribed authorization or renewed prescribed
              決定 ——                                                                     authorization itself; or
              (a)   在第 (1)(a) 款所指的情況下，以書面發出有關訂明                                  (b)    to any further authorization or requirement under
                    授權或獲續期的訂明授權 ( 即根據該款確認的訂明                                            the prescribed authorization or renewed prescribed
                    授權或符合根據該款確認的續期的條款者 ( 視屬何                                            authorization (whether granted or imposed under
                    情況而定 ))；或                                                           the terms of the prescribed authorization or renewed
              (b)   在第 (1)(b) 款所指的情況下，以書面說明拒絕理由                                         prescribed authorization or any provision of this
                    及作出第 (3) 款所指的任何命令。                                                  Ordinance). (Added 21 of 2016 s. 8)
        (6)   在本條中 ——                                                      (4)   Where the prescribed authorization or renewal is revoked
        “ 有 關 時 限 條 文 ” (relevant duration provision) 指 第 10(b)、                 under subsection (3)(a)(i), the prescribed authorization or
            13(b)、16(b)、19(b) 或 22(1)(b) 條 ( 視何者適用而定 )；                          renewal is, notwithstanding the relevant duration provision, to
                                                                                 cease to have effect from the time of the revocation.
        “ 有 關 條 件 條 文 ” (relevant conditions provision) 指 第 9(2)、
            12(2)、15(2)、18(2) 或 21(2)(b) 條 ( 視何者適用而定 )。                    (5)   The relevant authority shall deliver his determination under
                                                                                 subsection (1) by—


最後更新日期                                                                                                                            Last updated date
24.6.2016                                                                                                                                 24.6.2016
                                Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 44 of 113
                            《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-39                                            第 3 部 —— 第 5 分部    PART 3—Division 5                                                            3-40
第 589 章                                                  第 28 條    Section 28                                                               Cap. 589

                                                                                (a)    in the case of subsection (1)(a), issuing the prescribed
                                                                                       authorization or the renewed prescribed authorization
                                                                                       (being the prescribed authorization confirmed under that
                                                                                       subsection or being in terms of the renewal confirmed
                                                                                       under that subsection (as the case may be)) in writing;
                                                                                       or
                                                                                (b)    in the case of subsection (1)(b), giving the reason for
                                                                                       the refusal and making any order under subsection (3) in
                                                                                       writing.
                                                                          (6)   In this section—
                                                                          “relevant conditions provision” (有關條件條文) means section
                                                                               9(2), 12(2), 15(2), 18(2) or 21(2)(b) (as may be applicable);
                                                                          “relevant duration provision” (有關時限條文) means section 10(b),
                                                                               13(b), 16(b), 19(b) or 22(1)(b) (as may be applicable).

28.    因應口頭申請發出緊急授權的特別情況                                           28.    Special case of emergency authorization issued as a result of
       (1)   凡因應口頭申請發出緊急授權，在以下情況下，第 26 及                                  oral application
             27 條不適用 ——                                                   (1)   Where an emergency authorization is issued as a result of an
             (a)    按第 23(1) 條的規定提出的尋求確認該緊急授權的申                                 oral application, sections 26 and 27 do not apply if—
                    請，已在該條所提述的 48 小時限期內向小組法官提                                   (a)    an application for confirmation of the emergency
                    出；及                                                                authorization as provided for in section 23(1) has been
             (b)    該申請是以下述文件支持的 ——                                                    made to a panel judge within the period of 48 hours
                                                                                       referred to in that section; and
                    (i)    第 26(2)(b)(i) 條所提述的紀錄；
                                                                                (b)    the application is supported by—
                   (ii)    申請人的誓章，該誓章須核實為申請發出該緊
                           急授權的目的而根據第 20(2)(b) 條提供的陳述                                  (i)   a record referred to in section 26(2)(b)(i);
                           的內容或 ( 如第 25(3) 條就該口頭申請而適用 )                               (ii)   an affidavit of the applicant which is to verify the
                           為該口頭申請的目的而依據第 25(3) 條提供的                                          contents of the statement provided under section
                           所有資料；及                                                            20(2)(b) for the purposes of the application for
                   (iii)   該緊急授權的文本或 ( 如第 25(4) 條就該口頭申                                       the issue of the emergency authorization or,
                           請而適用 ) 列明就該口頭申請而依據該條下達                                            where section 25(3) applies in relation to the oral
                           的決定的書面紀錄。                                                         application, all the information provided pursuant

最後更新日期                                                                                                                              Last updated date
24.6.2016                                                                                                                                   24.6.2016
                              Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 45 of 113
                           《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-41                                          第 3 部 —— 第 6 分部    PART 3—Division 6                                                         3-42
第 589 章                                                第 29 條    Section 29                                                           Cap. 589

       (2)   儘管有第 23(2)(b) 條的規定，第 (1)(a) 及 (b) 款所描述的                                        to section 25(3) for the purposes of the oral
             申請，須就所有目的而言視為按第 23(1) 條的規定妥為提                                                  application; and
             出的尋求確認緊急授權的申請，而本條例的條文須據此                                               (iii)   a copy of the emergency authorization or, where
             適用 ( 但第 24(5)(a) 條須理解為規定小組法官藉發出書面                                              section 25(4) applies in relation to the oral
             緊急授權 ( 即根據第 24(1)(a) 條確認的緊急授權 ) 而下達                                            application, a record in writing setting out the
             第 24(1) 條所指的決定 )。                                                              determination delivered pursuant to that section in
                                                                                            respect of the oral application.
                                                                        (2)   Notwithstanding section 23(2)(b), the application described
                                                                              in subsection (1)(a) and (b) is for all purposes regarded as
                                                                              an application duly made for confirmation of the emergency
                                                                              authorization as provided for in section 23(1), and the
                                                                              provisions of this Ordinance are to apply accordingly (subject
                                                                              to section 24(5)(a) being read as requiring the panel judge to
                                                                              deliver his determination under section 24(1) by issuing the
                                                                              emergency authorization (being the emergency authorization
                                                                              confirmed under section 24(1)(a)) in writing).

             第 6 分部 —— 關於訂明授權的一般條文                                       Division 6—General Provisions for Prescribed
                                                                                      Authorizations
                   訂明授權所授權、規定或訂定的事宜                                            Matters authorized, required or provided for
                                                                                       by prescribed authorizations

29.    訂明授權可根據或憑藉其條款授權或規定的事宜等                                    29.    What a prescribed authorization may authorize or require
       (1)   對截取的訂明授權 ——                                                under or by virtue of its terms, etc.
             (a)   在郵件截取的情況下，可載有條款，授權作出以下                               (1)   A prescribed authorization for interception may—
                   一項或兩項作為 ——                                                 (a)    in the case of a postal interception, contain terms that
                   (i)    截取向該訂明授權所指明的處所或地址發出或                                       authorize one or both of the following—
                          從該處所或地址發出的通訊；                                              (i)    the interception of communications made to or
                   (ii)   截取向或由該訂明授權所指明的任何人 ( 不論                                            from any premises or address specified in the
                          是以姓名或以描述方式指明 ) 發出的通訊；或                                            prescribed authorization;



最後更新日期                                                                                                                          Last updated date
24.6.2016                                                                                                                               24.6.2016
                              Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 46 of 113
                           《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-43                                          第 3 部 —— 第 6 分部    PART 3—Division 6                                                         3-44
第 589 章                                                第 29 條    Section 29                                                           Cap. 589

             (b)   在電訊截取的情況下，可載有條款，授權作出以下                                           (ii)   the interception of communications made to or by
                   一項或兩項作為 ——                                                              any person specified in the prescribed authorization
                   (i)    截取向該訂明授權所指明的任何電訊服務發出                                             (whether by name or by description); or
                          或從該電訊服務發出的通訊；                                       (b)    in the case of a telecommunications interception, contain
                   (ii)   截取向該訂明授權所指明的任何人 ( 不論是以                                     terms that authorize one or both of the following—
                          姓名或以描述方式指明 ) 正使用或按理可被預                                     (i)   the interception of communications made to or
                          期會使用的任何電訊服務發出或從該電訊服務                                             from any telecommunications service specified in
                          發出的通訊。                                                           the prescribed authorization;
       (2)   對秘密監察的訂明授權可載有條款，授權作出以下一項                                               (ii)   the interception of communications made to or
             或多於一項作為 ——                                                                    from any telecommunications service that any
             (a)   於該訂明授權所指明的任何處所之內或之上使用任                                                  person specified in the prescribed authorization
                   何監察器材；                                                                  (whether by name or by description) is using, or is
                                                                                           reasonably expected to use.
             (b)   於該訂明授權所指明的任何物體或類別的物體之內
                   或之上使用任何監察器材；                                         (2)   A prescribed authorization for covert surveillance may contain
                                                                              terms that authorize one or more of the following—
             (c)   就該訂明授權所指明的任何人 ( 不論是以姓名或以
                   描述方式指明 ) 的談話、活動或位置，使用任何監                                   (a)    the use of any surveillance devices in or on any
                   察器材。                                                              premises specified in the prescribed authorization;
       (3)   訂明授權 ( 行政授權除外 ) 可載有條款，授權作出任何合                                    (b)    the use of any surveillance devices in or on any
             理地需要作出的事情，以掩飾根據該授權而授權進行或                                                object or class of objects specified in the prescribed
             規定進行的行為。                                                                authorization;
       (4)   如為執行訂明授權 ( 行政授權除外 ) 而有合理需要，該授                                    (c)    the use of any surveillance devices in respect of the
             權可載有條款，授權干擾任何財產 ( 不論是否屬有關截取                                             conversations, activities or location of any person
             或秘密監察的目標人物的任何人的財產 )。                                                    specified in the prescribed authorization (whether by
                                                                                     name or by description).
       (5)   訂明授權 ( 行政授權除外 ) 可載有條款，規定該授權所指
             明 ( 不論是以姓名或以描述方式指明 ) 的任何人，在該授                              (3)   A prescribed authorization, other than an executive
             權的文本向他出示後，須向有關部門的人員提供該授權                                         authorization, may contain terms that authorize the doing
             所指明的為執行該授權而提供的合理協助。                                              of anything reasonably necessary to conceal any conduct
                                                                              authorized or required to be carried out under the prescribed
       (6)   對截取的訂明授權亦同時 ——                                                   authorization.
             (a)   授權裝設、使用及維修任何須予使用以截取根據該                               (4)   A prescribed authorization, other than an executive
                   訂明授權而授權截取的通訊的器材；                                           authorization, may, if it is reasonably necessary for the

最後更新日期                                                                                                                          Last updated date
24.6.2016                                                                                                                               24.6.2016
                               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 47 of 113
                           《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-45                                           第 3 部 —— 第 6 分部    PART 3—Division 6                                                         3-46
第 589 章                                                 第 29 條    Section 29                                                           Cap. 589

             (b)   授權進入 ( 在有需要時可使用合理武力進入 ) 任何處                                 execution of the prescribed authorization, contain terms that
                   所，以進行根據該訂明授權而授權進行或規定進行                                      authorize the interference with any property (whether or not
                   的任何行為；                                                      of any person who is the subject of the interception or covert
             (c)   授權截取因截取根據該訂明授權而授權截取的通訊，                                     surveillance concerned).
                   而必然產生的連帶截取的任何通訊；及                                     (5)   A prescribed authorization, other than an executive
             (d)   ( 凡第 (1)(a)(ii) 或 (b)(ii) 款適用 ) 授權為執行該訂明                    authorization, may contain terms that require any person
                   授權而向任何人提供將會用以識別以下通訊的地址、                                     specified in the prescribed authorization (whether by name
                   號碼、儀器或其他因素 ( 或該等因素的組合 ) 的詳                                  or by description), on being shown a copy of the prescribed
                   情 ——                                                        authorization, to provide to any of the officers of the
                                                                               department concerned such reasonable assistance for the
                   (i)    ( 在第 (1)(a)(ii) 款所指的情況下 ) 向或由該訂明                     execution of the prescribed authorization as is specified in the
                          授權所指明的人發出的通訊；或                                       prescribed authorization.
                   (ii)   ( 在第 (1)(b)(ii) 款所指的情況下 ) 向該訂明授權               (6)   A prescribed authorization for interception also authorizes—
                          所指明的人正使用或按理可被預期會使用的任
                          何電訊服務發出或從該電訊服務發出的通訊。                                 (a)    the installation, use and maintenance of any devices
                                                                                      required to be used in order to intercept any of the
       (7)   對秘密監察的訂明授權亦同時 ——                                                         communications authorized to be intercepted under the
             (a)   ( 凡第 (2)(a) 款適用 ) ——                                               prescribed authorization;
                   (i)    授權於該訂明授權所指明的處所之內或之上，                                 (b)    the entry, by the use of reasonable force if necessary,
                          裝設、使用及維修根據該授權而授權使用的任                                        onto any premises in order to carry out any conduct
                          何監察器材；及                                                     authorized or required to be carried out under the
                   (ii)   ( 就第 1 類監察而言 ) 授權進入 ( 在有需要時可                                prescribed authorization;
                          使用合理武力進入 ) 上述處所及毗連該處所或                               (c)    the incidental interception of any communication
                          可通往該處所的任何其他處所，以進行根據該                                        which necessarily arises from the interception of
                          訂明授權而授權進行或規定進行的任何行為；                                        communications authorized to be carried out under the
             (b)   ( 凡第 (2)(b) 款適用 ) ——                                               prescribed authorization; and
                   (i)    授權於該訂明授權所指明的物體或類別的物體                                 (d)    where subsection (1)(a)(ii) or (b)(ii) is applicable,
                          之內或之上，裝設、使用及維修根據該授權而                                        the provision to any person, for the execution of the
                          授權使用的任何監察器材；及                                               prescribed authorization, of particulars of the addresses,
                                                                                      numbers, apparatus or other factors, or combination of
                   (ii)   ( 就第 1 類監察而言 ) 授權進入 ( 在有需要時可                                factors, that are to be used for identifying—
                          使用合理武力進入 ) 合理地相信是或相當可能
                          是上述物體或屬上述類別的物體所處的任何處
                          所及毗連該處所或可通往該處所的任何其他處
最後更新日期                                                                                                                           Last updated date
24.6.2016                                                                                                                                24.6.2016
                             Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 48 of 113
                          《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-47                                         第 3 部 —— 第 6 分部    PART 3—Division 6                                                         3-48
第 589 章                                               第 29 條    Section 29                                                           Cap. 589

                         所，以進行根據該訂明授權而授權進行或規定                                       (i)   in the case of subsection (1)(a)(ii), the
                         進行的任何行為；及                                                        communications made to or by the person specified
            (c)   ( 凡第 (2)(c) 款適用 ) ——                                                    in the prescribed authorization; or
                  (i)    授權於該訂明授權所指明的人被合理地相信是                                      (ii)   in       the      case       of     subsection
                         或相當可能是身處的任何處所之內或之上，裝                                             (1)(b)(ii), the communications made to or from
                         設、使用及維修根據該授權而授權使用的任何                                             any telecommunications service that the person
                         監察器材；及                                                           specified in the prescribed authorization is using,
                                                                                          or is reasonably expected to use.
                  (ii)   ( 就第 1 類監察而言 ) 授權進入 ( 在有需要時可
                         使用合理武力進入 ) 上述處所及毗連該處所或                        (7)   A prescribed authorization for covert surveillance also
                         可通往該處所的任何其他處所，以進行根據該                                authorizes—
                         訂明授權而授權進行或規定進行的任何行為。                                (a)    where subsection (2)(a) is applicable—
                                                                                    (i)   the installation, use and maintenance of any of the
                                                                                          surveillance devices authorized to be used under
                                                                                          the prescribed authorization in or on the premises
                                                                                          specified in the prescribed authorization; and
                                                                                   (ii)   in the case of Type 1 surveillance, the entry, by
                                                                                          the use of reasonable force if necessary, onto the
                                                                                          premises, and onto any other premises adjoining
                                                                                          or providing access to the premises, in order to
                                                                                          carry out any conduct authorized or required to be
                                                                                          carried out under the prescribed authorization;
                                                                             (b)    where subsection (2)(b) is applicable—
                                                                                    (i)   the installation, use and maintenance of any of the
                                                                                          surveillance devices authorized to be used under
                                                                                          the prescribed authorization in or on the object, or
                                                                                          an object of the class, specified in the prescribed
                                                                                          authorization; and
                                                                                   (ii)   in the case of Type 1 surveillance, the entry, by
                                                                                          the use of reasonable force if necessary, onto any
                                                                                          premises where the object, or an object of the
                                                                                          class, is reasonably believed to be or likely to be,
                                                                                          and onto any other premises adjoining or providing
最後更新日期                                                                                                                         Last updated date
24.6.2016                                                                                                                              24.6.2016
                        Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 49 of 113
                     《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-49                                    第 3 部 —— 第 6 分部    PART 3—Division 6                                                         3-50
第 589 章                                          第 30 條    Section 30                                                           Cap. 589

                                                                                     access to the premises, in order to carry out any
                                                                                     conduct authorized or required to be carried out
                                                                                     under the prescribed authorization; and
                                                                        (c)    where subsection (2)(c) is applicable—
                                                                               (i)   the installation, use and maintenance of any of the
                                                                                     surveillance devices authorized to be used under
                                                                                     the prescribed authorization in or on any premises
                                                                                     where the person specified in the prescribed
                                                                                     authorization is reasonably believed to be or likely
                                                                                     to be; and
                                                                              (ii)   in the case of Type 1 surveillance, the entry, by
                                                                                     the use of reasonable force if necessary, onto the
                                                                                     premises, and onto any other premises adjoining
                                                                                     or providing access to the premises, in order to
                                                                                     carry out any conduct authorized or required to be
                                                                                     carried out under the prescribed authorization.

30.    訂明授權亦同時授權的事宜                                        30.    What a prescribed authorization also authorizes
       訂明授權亦同時授權從事為進行根據該授權而授權進行或規                                 A prescribed authorization also authorizes the undertaking of
       定進行的事情的目的而需要的及所連帶的行為，包括以下行                                 conduct, including the following conduct, that is necessary for and
       為 ——                                                       incidental to the carrying out of what is authorized or required to
            (a)   取出根據該訂明授權而授權使用的任何器材；                            be carried out under the prescribed authorization—
            (b)   裝設、使用、維修及取出該等器材的任何增強設備；                               (a)    the retrieval of any of the devices authorized to be used
                                                                               under the prescribed authorization;
            (c)   為裝設、維修或取出該等器材或增強設備，而將任
                  何運輸工具或物體暫時從任何處所移走，並將該運                                (b)    the installation, use, maintenance and retrieval of any
                  輸工具或物體置回該處所；                                                 enhancement equipment for the devices;
            (d)   為裝設、維修或取出該等器材或增強設備而破開任                                (c)    the temporary removal of any conveyance or object
                  何物件；                                                         from any premises for the installation, maintenance or
                                                                               retrieval of the devices or enhancement equipment and
            (e)   將該等器材或增強設備連接至任何電源，並使用來                                       the return of the conveyance or object to the premises;
                  自該電源的電力操作該等器材或設備；


最後更新日期                                                                                                                    Last updated date
24.6.2016                                                                                                                         24.6.2016
                              Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 50 of 113
                           《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-51                                          第 3 部 —— 第 6 分部    PART 3—Division 6                                                        3-52
第 589 章                                                第 31 條    Section 31                                                          Cap. 589

             (f)   將該等器材或增強設備連接至可用以傳送任何形式                                     (d)    the breaking open of anything for the installation,
                   的資料的任何物體或系統，並在與操作該等器材或                                            maintenance or retrieval of the devices or enhancement
                   設備有關連的情況下使用該物體或系統；及                                               equipment;
             (g)   為執行該訂明授權而提供協助。                                             (e)    the connection of the devices or enhancement equipment
                                                                                     to any source of electricity and the use of electricity
                                                                                     from that source to operate the devices or enhancement
                                                                                     equipment;
                                                                              (f)    the connection of the devices or enhancement equipment
                                                                                     to any object or system that may be used to transmit
                                                                                     information in any form and the use of that object or
                                                                                     system in connection with the operation of the devices
                                                                                     or enhancement equipment; and
                                                                              (g)    the provision of assistance for the execution of the
                                                                                     prescribed authorization.

31.    訂明授權不可作出的授權                                               31.    What a prescribed authorization may not authorize
       (1)   儘管本條例有任何規定，除非存在特殊情況，否則 ——                                  (1)   Notwithstanding anything in this            Ordinance,    unless
             (a)   訂明授權不可載有藉提述以下事項而授權截取通訊                                     exceptional circumstances exist—
                   的條款 ——                                                     (a)    no prescribed authorization may contain terms that
                   (i)    ( 就郵件截取而言 ) 某律師的辦公室或其他有關                                   authorize the interception of communications by
                          處所或住所；或                                                    reference to—
                   (ii)   ( 就電訊截取而言 ) 於某律師的辦公室或其他有                                   (i)   in the case of a postal interception, an office
                          關處所或住所使用的任何電訊服務，或申請人                                             or other relevant premises, or a residence, of a
                          知悉或申請人按理可被預期知悉是通常由律師                                             lawyer; or
                          為向當事人提供法律意見而使用的任何電訊服                                      (ii)   in the case of a telecommunications interception,
                          務；及                                                              any telecommunications service used at an office
             (b)   訂明授權不可載有條款授權就於某律師的辦公室或                                                  or other relevant premises, or a residence, of
                   其他有關處所或住所作出的口頭或書面通訊，進行                                                  a lawyer, or any telecommunications service
                   任何秘密監察。                                                                 known or reasonably expected to be known by the
                                                                                           applicant to be ordinarily used by a lawyer for the
       (2)   就第 (1) 款而言，如有關當局信納 ——                                                         purpose of providing legal advice to clients; and
             (a)   有合理理由相信 ——

最後更新日期                                                                                                                         Last updated date
24.6.2016                                                                                                                              24.6.2016
                               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 51 of 113
                            《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-53                                           第 3 部 —— 第 6 分部    PART 3—Division 6                                                         3-54
第 589 章                                                 第 31 條    Section 31                                                           Cap. 589

                    (i)    有關律師；                                               (b)    no prescribed authorization may contain terms that
                   (ii)    ( 就該律師的辦公室或其他有關處所而言 ) 與該                                   authorize any covert surveillance to be carried out in
                           律師一同執業的任何其他律師，或在該辦公室                                       respect of oral or written communications taking place
                           工作的任何其他人；或                                                 at an office or other relevant premises, or a residence, of
                                                                                      a lawyer.
                   (iii)   ( 就該律師的住所而言 ) 在該住所居住的任何其
                           他人，                                           (2)   For the purposes of subsection (1), exceptional circumstances
                                                                               exist if the relevant authority is satisfied that there are
                    是構成或會構成某項嚴重罪行或對公共安全的威脅                                     reasonable grounds to believe—
                    的活動的參與者；或
                                                                               (a)    that—
             (b)    有合理理由相信有關通訊之中的任何一項是為達到
                    某犯罪目的而作出的，                                                        (i)    the lawyer concerned;
             即屬存在特殊情況。                                                               (ii)    in the case of an office or other relevant premises
                                                                                             of the lawyer, any other lawyer practising with him
       (3)   為免生疑問，訂明授權並不授權在沒有某人的同意下，                                                        or any other person working in the office; or
             將任何器材植入或置入該人體內。
                                                                                     (iii)   in the case of a residence of the lawyer, any other
       (4)   在本條中 ——                                                                         person residing in the residence,
       “ 其他有關處所 ” (other relevant premises) 就某律師而言，指申                                 is a party to any activity which constitutes or would
          請人知悉或申請人按理可被預期知悉是通常由該律師及                                                    constitute a serious crime or a threat to public security;
          其他律師為向當事人提供法律意見而使用的任何處所 ( 該                                                 or
          律師的辦公室除外 )，包括通常由律師在法院或到訪監
          獄、警署或有人被羈留的其他地方時為向其當事人提供                                             (b)    that any of the communications concerned is for the
          法律意見而使用的任何處所；                                                               furtherance of a criminal purpose.
       “ 律師 ” (lawyer) 指在《法律執業者條例》( 第 159 章 ) 第 2(1) 條                   (3)   For the avoidance of doubt, a prescribed authorization does
          界定為以大律師、律師或外地律師身分執業的人，或根                                             not authorize any device to be implanted in, or administered
          據《法律援助條例》( 第 91 章 ) 第 3(1) 條獲委任的任何人。                                 to, a person without the consent of the person.
                                                                         (4)   In this section—
                                                                         “lawyer” (律師) means a barrister, solicitor or foreign lawyer as
                                                                              defined in section 2(1) of the Legal Practitioners Ordinance
                                                                              (Cap. 159) who practises as such, or any person holding an
                                                                              appointment under section 3(1) of the Legal Aid Ordinance
                                                                              (Cap. 91);
                                                                         “other relevant premises” (其他有關處所), in relation to a lawyer,
                                                                              means any premises, other than an office of the lawyer,
最後更新日期                                                                                                                           Last updated date
24.6.2016                                                                                                                                24.6.2016
                             Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 52 of 113
                          《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-55                                         第 3 部 —— 第 6 分部    PART 3—Division 6                                                         3-56
第 589 章                                               第 32 條    Section 32                                                           Cap. 589

                                                                             that are known or reasonably expected to be known by the
                                                                             applicant to be ordinarily used by the lawyer and by other
                                                                             lawyers for the purpose of providing legal advice to clients
                                                                             (including any premises ordinarily used by lawyers for the
                                                                             purpose of providing legal advice to clients when in court
                                                                             or visiting a prison, police station or other place where any
                                                                             person is detained).

32.    可有條件地發出訂明授權或將訂明授權續期                                      32.    Prescribed authorization may be issued or renewed subject to
       訂明授權可在它所指明的適用於該授權本身或在該授權下的                                      conditions
       任何進一步的授權或規定 ( 不論是根據該授權的條款或本條例                                   A prescribed authorization may be issued or renewed subject to any
       的任何條文而批予或施加的 ) 的任何條件的規限下發出或續期。                                  conditions specified in it that apply to the prescribed authorization
                                                                       itself or to any further authorization or requirement under it
                                                                       (whether granted or imposed under its terms or any provision of
                                                                       this Ordinance).

                   在訂明授權失效後發出的器材取出手令                                    Device retrieval warrants after prescribed authorizations
                                                                                      having ceased to have effect

33.    器材取出手令的申請                                                33.    Application for device retrieval warrant
       (1)   凡訂明授權在任何情況下根據本條例失效，如根據該授                                  (1)   Where a prescribed authorization has in any way ceased to
             權而授權使用的任何器材 ——                                                  have effect under this Ordinance, an officer of the department
             (a)    已依據該授權裝設於任何處所或任何物體之內或之                                   concerned may apply to a panel judge for the issue of a
                    上；及                                                      device retrieval warrant authorizing the retrieval of any
                                                                             of the devices authorized to be used under the prescribed
             (b)    仍處於該處所或該物體之內或之上，或正處於任何                                   authorization if such devices—
                    其他處所或任何其他物體之內或之上，
                                                                             (a)    have been installed in or on any premises or object,
             有關部門的人員可向小組法官申請發出器材取出手令，                                               pursuant to the prescribed authorization; and
             授權取出該器材。
                                                                             (b)    are still in or on such premises or object, or are in or on
       (2)   申請須 ——                                                                 any other premises or object.
             (a)    以書面提出；及                                            (2)   The application is—
             (b)    以下述文件支持 ——                                               (a)    to be made in writing; and
                    (i)   有關訂明授權的文本；及
最後更新日期                                                                                                                         Last updated date
24.6.2016                                                                                                                              24.6.2016
                              Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 53 of 113
                           《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-57                                          第 3 部 —— 第 6 分部    PART 3—Division 6                                                          3-58
第 589 章                                                第 34 條    Section 34                                                            Cap. 589

                   (ii)   符合附表 4 所指明的規定的申請人的誓章。                               (b)    to be supported by—
                                                                                     (i)   a copy of the prescribed authorization; and
                                                                                    (ii)   an affidavit of the applicant which is to comply
                                                                                           with the requirements specified in Schedule 4.

34.    器材取出手令申請的決定                                               34.    Determination of application for device retrieval warrant
       (1)   小組法官在考慮根據第 33 條提出的尋求發出器材取出手                                (1)   Upon considering an application for the issue of a device
             令的申請後，可在第 (2) 款的規限下 ——                                           retrieval warrant made under section 33, the panel judge may,
             (a)   在經更改或不經更改下，發出該申請所尋求的器材                                     subject to subsection (2)—
                   取出手令；或                                                     (a)    issue the device retrieval warrant sought under the
             (b)   拒絕發出該器材取出手令。                                                      application, with or without variations; or
       (2)   除非小組法官信納第 33(1)(a) 及 (b) 條適用於有關器材，                               (b)    refuse to issue the device retrieval warrant.
             否則他不得發出器材取出手令。                                             (2)   The panel judge shall not issue the device retrieval warrant
       (3)   小組法官須藉下述方式，下達他根據第 (1) 款作出的決                                      unless he is satisfied that section 33(1)(a) and (b) applies to
             定 ——                                                             the devices concerned.
             (a)   在第 (1)(a) 款所指的情況下，以書面發出器材取出                          (3)   The panel judge shall deliver his determination under
                   手令；或                                                       subsection (1) by—
             (b)   在第 (1)(b) 款所指的情況下，以書面說明拒絕理由。                               (a)    in the case of subsection (1)(a), issuing the device
                                                                                     retrieval warrant in writing; or
                                                                              (b)    in the case of subsection (1)(b), giving the reason for the
                                                                                     refusal in writing.

35.    器材取出手令的時限                                                 35.    Duration of device retrieval warrant
       器材取出手令 ——                                                        A device retrieval warrant—
             (a)   於小組法官在發出該器材取出手令時指明的時間 ( 該                                  (a)    takes effect at the time specified by the panel judge
                   時間在任何情況下，均不得早於發出該手令的時間 )                                          when issuing the warrant, which in any case is not to be
                   生效；及                                                              earlier than the time when it is issued; and
             (b)   於小組法官在發出該器材取出手令時指明的期間 ( 該                                  (b)    ceases to have effect upon the expiration of the period
                   段期間在任何情況下，均不得超過自該手令生效的                                            specified by the panel judge when issuing the warrant,
                   時間起計的 3 個月 ) 屆滿時失效。

最後更新日期                                                                                                                           Last updated date
24.6.2016                                                                                                                                24.6.2016
                         Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 54 of 113
                      《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-59                                     第 3 部 —— 第 6 分部    PART 3—Division 6                                                       3-60
第 589 章                                           第 36 條    Section 36                                                         Cap. 589

                                                                                which in any case is not to be longer than the period of
                                                                                3 months beginning with the time when it takes effect.

36.    器材取出手令可根據或憑藉其條款授權的事宜等                                36.    What a device retrieval warrant may authorize under or by
       (1)   器材取出手令可授權取出該手令所指明的任何器材。                               virtue of its terms, etc.
       (2)   器材取出手令可載有條款，授權作出任何合理地需要作                              (1)   A device retrieval warrant may authorize the retrieval of any
             出的事情，以掩飾根據該手令而授權進行的行為。                                      devices specified in the warrant.
       (3)   如為執行器材取出手令而有合理需要，該手令可載有條                              (2)   A device retrieval warrant may contain terms that authorize
             款，授權干擾任何財產 ( 不論是否屬有關截取或秘密監察                                 the doing of anything reasonably necessary to conceal any
             的目標人物的任何人的財產 )。                                             conduct authorized to be carried out under the warrant.
                                                                   (3)   A device retrieval warrant may, if it is reasonably necessary
                                                                         for the execution of the warrant, contain terms that authorize
                                                                         the interference with any property (whether or not of any
                                                                         person who is the subject of the interception or covert
                                                                         surveillance concerned).

37.    器材取出手令亦同時授權的事宜                                       37.    What a device retrieval warrant also authorizes
       (1)   器材取出手令亦同時授權從事為進行根據該手令而授權                              (1)   A device retrieval warrant also authorizes the undertaking of
             進行的事情的目的而需要的及所連帶的行為，包括以下                                    conduct, including the following conduct, that is necessary
             行為 ——                                                       for and incidental to the carrying out of what is authorized to
             (a)   取出根據該手令而授權取出的器材的任何增強設備；                               be carried out under the warrant—
             (b)   進入 ( 在有需要時可使用合理武力進入 ) 合理地相信                           (a)    the retrieval of any enhancement equipment for the
                   是或相當可能是該等器材或增強設備所處的任何處                                       devices authorized to be retrieved under the warrant;
                   所及毗連該處所或可通往該處所的任何其他處所，                                (b)    the entry, by the use of reasonable force if necessary,
                   以取出該等器材或設備；                                                  onto any premises where the devices or enhancement
             (c)   為取出該等器材或增強設備，而將任何運輸工具或                                       equipment is reasonably believed to be or likely to be,
                   物體暫時從任何處所移走，並將該運輸工具或物體                                       and onto any other premises adjoining or providing
                   置回該處所；                                                       access to the premises, in order to retrieve the devices
                                                                                or enhancement equipment;
             (d)   為取出該等器材或增強設備而破開任何物件；及
                                                                         (c)    the temporary removal of any conveyance or object
             (e)   為執行該手令而提供協助。                                                 from any premises for the retrieval of the devices


最後更新日期                                                                                                                   Last updated date
24.6.2016                                                                                                                        24.6.2016
                          Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 55 of 113
                       《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-61                                      第 3 部 —— 第 6 分部    PART 3—Division 6                                                         3-62
第 589 章                                            第 38 條    Section 38                                                           Cap. 589

       (2)   授權取出任何追蹤器材的器材取出手令，亦同時授權僅                                            or enhancement equipment and the return of the
             為尋找或取出該等器材或該等器材的增強設備的目的，                                            conveyance or object to the premises;
             而使用該等器材及該等器材的任何增強設備。                                         (d)    the breaking open of anything for the retrieval of the
                                                                                 devices or enhancement equipment; and
                                                                          (e)    the provision of assistance for the execution of the
                                                                                 warrant.
                                                                    (2)   A device retrieval warrant which authorizes the retrieval of
                                                                          any tracking devices also authorizes the use of the tracking
                                                                          devices and any enhancement equipment for the tracking
                                                                          devices solely for the purposes of the location and retrieval of
                                                                          the tracking devices or enhancement equipment.

38.    可有條件地發出器材取出手令                                         38.    Device retrieval warrant may be issued subject to conditions
       器材取出手令可在它所指明的適用於該手令本身或在該手令                                   A device retrieval warrant may be issued subject to any conditions
       下的任何進一步的授權 ( 不論是根據該手令的條款或本條例的                                specified in it that apply to the warrant itself or to any further
       任何條文而批予的 ) 的任何條件的規限下發出。                                      authorization under it (whether granted under its terms or any
                                                                    provision of this Ordinance).

38A.   向小組法官提供報告 : 不能執行器材取出手令                                38A.   Report to panel judge: device retrieval warrant cannot be
       (1)   如在某器材取出手令有效但未完成執行的期間內，有關                               executed
             部門在當其時負責執行該手令的人員 ——                                    (1)   If, while a device retrieval warrant is in force but not yet
             (a)   知悉第 33(1)(a) 或 (b) 條不適用於該手令所指明的器                       completely executed, the officer of the department concerned
                   材或所指明的任何器材；或                                           who is for the time being in charge of the execution of the
                                                                          warrant—
             (b)   認為該手令或其某部分，因某原因 ( 不論該原因為何 )
                   而不能執行，                                                 (a)    becomes aware that section 33(1)(a) or (b) does not
                                                                                 apply to the devices or any of the devices specified in
             該人員須在知悉該事宜或得出該意見後，於合理地切實                                            the warrant; or
             可行範圍內，盡快安排向一名小組法官，提供一份關於
             該事宜或意見的報告。                                                   (b)    is of the opinion that the warrant or a part of the warrant
                                                                                 cannot for whatever reason be executed,
       (2)   如某小組法官接獲第 (1) 款所指的報告，該法官可撤銷有
             關器材取出手令或其有關部分。                                               the officer must, as soon as reasonably practicable after
                                                                          becoming aware of the matter or forming the opinion, cause


最後更新日期                                                                                                                      Last updated date
24.6.2016                                                                                                                           24.6.2016
                         Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 56 of 113
                      《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


3-63                                     第 3 部 —— 第 6 分部    PART 3—Division 6                                                         3-64
第 589 章                                          第 38A 條    Section 38A                                                          Cap. 589

       (3)   如器材取出手令或其某部分根據第 (2) 款被撤銷，則儘管                                 a report on the matter or opinion to be provided to a panel
             有第 35(b) 條的規定，該手令或該部分自被撤銷之時起失                                judge.
             效。                                                   (2)     If a panel judge receives a report under subsection (1),
       (4)   如器材取出手令沒有被撤銷，或只有部分被撤銷，小組                                     the panel judge may revoke the device retrieval warrant
             法官可行使以下一項或兩項權力 ——                                            concerned or the relevant part of the device retrieval warrant
             (a)   更改該手令的任何條款或條件；                                         concerned.
             (b)   在該手令中指明適用於該手令本身或在該手令下的                         (3)     If the device retrieval warrant or a part of the device retrieval
                   任何進一步的授權 ( 不論是根據該手令的條款或本                               warrant is revoked under subsection (2), the warrant or that
                   條例的任何條文而批予的 ) 的任何新條件。                                  part of the warrant, despite section 35(b), ceases to have
                                                                          effect from the time of the revocation.
                              ( 由 2016 年第 21 號第 9 條增補 )
                                                                  (4)     If the device retrieval warrant is not revoked or only part of
                                                                          the device retrieval warrant is revoked, the panel judge may
                                                                          do one or both of the following—
                                                                          (a)   vary any terms or conditions in the warrant;
                                                                          (b)   specify any new conditions in the warrant that apply to
                                                                                the warrant itself or to any further authorization under it
                                                                                (whether granted under its terms or any provision of this
                                                                                Ordinance).
                                                                                                                  (Added 21 of 2016 s. 9)




最後更新日期                                                                                                                     Last updated date
24.6.2016                                                                                                                          24.6.2016
                         Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 57 of 113
                     《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-1                                      第 4 部 —— 第 1 分部    PART 4—Division 1                                                         4-2
第 589 章                                            第 39 條   Section 39                                                           Cap. 589



                         第4部                                                                  PART 4
                          專員                                                      THE COMMISSIONER
                  第 1 分部 —— 專員及其職能                                Division 1—The Commissioner and his Functions
39.   專員                                                    39.    The Commissioner
      (1)   現設立名為 “ 截取通訊及監察事務專員 ” 的職位。                             (1)   There is hereby established an office by the name of the
      (2)   行政長官須按終審法院首席法官的建議，委任一名合資                                     Commissioner on Interception of Communications and
            格法官為專員。                                                      Surveillance.
      (3)   專員的任期為 3 年。                                            (2)   The Chief Executive shall, on the recommendation of
                                                                         the Chief Justice, appoint an eligible judge to be the
      (4)   專員有權支取行政長官所釐定的酬金及津貼。                                         Commissioner.
      (5)   行政長官可按終審法院首席法官的建議，基於充分的理                               (3)   The Commissioner shall be appointed for a period of 3 years.
            由而將專員免任。
                                                                   (4)   The Commissioner shall be entitled to such remuneration and
      (6)   以往曾獲委任為專員的人，可按照本條例中適用於委任                                     allowances as are determined by the Chief Executive.
            專員的條文，不時再獲委任為專員。
                                                                   (5)   The Chief Executive may, on the recommendation of the
      (7)   在本條中，“ 合資格法官 ” (eligible judge) 指 ——                         Chief Justice, revoke the appointment of the Commissioner
            (a)   上訴法庭的上訴法庭法官；                                           for good cause.
            (b)   原訟法庭法官；                                          (6)   A person previously appointed as the Commissioner may
            (c)   前任終審法院常任法官；                                            from time to time be further appointed as such in accordance
                                                                         with the provisions of this Ordinance that apply to the
            (d)   前任上訴法庭的上訴法庭法官；或                                        appointment of the Commissioner.
            (e)   前任原訟法庭法官。                                        (7)   In this section, “eligible judge” (合資格法官) means—
                                                                         (a)    a Justice of Appeal of the Court of Appeal;
                                                                         (b)    a judge of the Court of First Instance;
                                                                         (c)    a former permanent judge of the Court of Final Appeal;
                                                                         (d)    a former Justice of Appeal of the Court of Appeal; or
                                                                         (e)    a former judge of the Court of First Instance.

最後更新日期                                                                                                                    Last updated date
24.6.2016                                                                                                                         24.6.2016
                              Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 58 of 113
                           《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-3                                           第 4 部 —— 第 2 分部    PART 4—Division 2                                                           4-4
第 589 章                                                第 41 條    Section 41                                                            Cap. 589


40.   專員的職能                                                      40.    Functions of Commissioner
      專員的職能是 ——                                                         The functions of the Commissioner are—
            (a)    監督部門及其人員遵守有關規定的情況；及                                        (a)    to oversee the compliance by departments and their
            (b)    在不局限 (a) 段的一般性的原則下 ——                                             officers with the relevant requirements; and
                   (i)    根據第 2 分部進行檢討；                                       (b)    without limiting the generality of paragraph (a), to—
                  (ii)    根據第 3 分部進行審查；                                              (i)    conduct reviews under Division 2;
                  (iii)   根據第 4 分部向有關人士發出通知；                                        (ii)    carry out examinations under Division 3;
                  (iv)    根據第 5 分部，向行政長官提交報告及向保安                                    (iii)   give notifications to relevant persons under
                          局局長及部門的首長提出建議；                                                    Division 4;
                   (v)    執行為本節的目的而根據第 66 條訂立的規例所                                   (iv)    submit reports to the Chief Executive and make
                          訂明的任何進一步職能；及                                                      recommendations to the Secretary for Security and
                                                                                            heads of departments under Division 5;
                  (vi)    執行根據本條例或任何其他成文法則施加予他
                          或賦予他的其他職能。                                                 (v)    perform any further functions prescribed by
                                                                                            regulation made under section 66 for the purposes
                                                                                            of this subparagraph; and
                                                                                    (vi)    perform such other functions as are imposed or
                                                                                            conferred on him under this Ordinance or any
                                                                                            other enactment.

                  第 2 分部 —— 由專員進行檢討                                           Division 2—Reviews by Commissioner
41.   檢討遵守有關規定的情況                                                41.    Reviews on compliance with relevant requirements
      (1)   專員須對部門及其人員遵守有關規定的情況，進行他認                                    (1)   The Commissioner shall conduct such reviews as he considers
            為屬必要的檢討。                                                          necessary on compliance by departments and their officers
      (2)   在不局限第 (1) 款的一般性的原則下，凡有報告根據第                                       with the relevant requirements.
            23(3)(b)、26(3)(b)(ii) 或 54 條就任何個案向專員提交，專                    (2)   Without limiting the generality of subsection (1), the
            員須就該等個案進行檢討。                                                      Commissioner shall conduct reviews on cases in respect
      (3)   在根據第 (1) 或 (2) 款進行任何檢討後，專員須以書面記                                   of which a report has been submitted to him under section
            錄 ——                                                              23(3)(b), 26(3)(b)(ii) or 54.


最後更新日期                                                                                                                          Last updated date
24.6.2016                                                                                                                               24.6.2016
                        Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 59 of 113
                     《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-5                                     第 4 部 —— 第 3 分部    PART 4—Division 3                                                           4-6
第 589 章                                          第 43 條    Section 43                                                            Cap. 589

            (a)   在該檢討中發現的任何部門或其任何人員沒有遵守                          (3)   Upon the conduct of any review under subsection (1) or (2),
                  任何有關規定的任何個案的細節；及                                      the Commissioner shall record in writing—
            (b)   他在該檢討中作出的任何其他定論。                                      (a)    details, as identified in the review, of any case of failure
                                                                               by any department or any of its officers to comply with
                                                                               any relevant requirement; and
                                                                        (b)    any other finding he has made in the review.

42.   通知有關部門等                                              42.    Notifications to departments concerned, etc.
      (1)   專員須將第 41(3) 條所指的他在檢討中作出的定論通知任                         (1)   The Commissioner shall notify the head of any department
            何有關部門的首長。                                                   concerned of his findings in a review under section 41(3).
      (2)   如部門的首長根據第 (1) 款接獲專員的定論的通知，他須                          (2)   On being notified of the findings of the Commissioner under
            在接獲該通知後，於合理地切實可行範圍內，盡快向專                                    subsection (1), the head of the department shall submit to the
            員提交一份報告，其內須載有該部門已為回應該等定論                                    Commissioner a report with details of any measures taken
            所指出的任何問題而採取的任何措施 ( 包括就任何人員                                  by the department (including any disciplinary action taken
            採取的紀律行動 ) 的細節，如專員在發出該通知時已指明                                 in respect of any officer) to address any issues identified
            提交該報告的限期，則該報告須在該限期內提交。                                      in the findings, as soon as reasonably practicable after
      (3)   在不損害第 49 及 50 條的原則下，專員可在部門的首長                               the notification or, where the Commissioner has specified
            根據第 (2) 款向他提交報告之前或之後，將有關定論及他                                any period for submission of the report when giving the
            認為合適的任何其他事宜提交予行政長官、律政司司長                                    notification, within that period.
            或任何小組法官，或提交予他們之中的任何人或所有人。                             (3)   Without prejudice to sections 49 and 50, the Commissioner
                                                                        may, whether before or after the head of the department
                                                                        has submitted a report to him under subsection (2), refer
                                                                        the findings and any other matters he thinks fit to the Chief
                                                                        Executive, the Secretary for Justice or any panel judge or any
                                                                        or all of them.

                  第 3 分部 —— 由專員進行審查                                 Division 3—Examinations by Commissioner
43.   進行審查的申請                                              43.    Application for examination
      (1)   任何人如懷疑有以下情況，可向專員申請根據本分部進                              (1)   A person may apply to the Commissioner for an examination
            行審查 ——                                                      under this Division, if he suspects—


最後更新日期                                                                                                                     Last updated date
24.6.2016                                                                                                                          24.6.2016
                        Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 60 of 113
                     《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-7                                     第 4 部 —— 第 3 分部    PART 4—Division 3                                                          4-8
第 589 章                                          第 44 條    Section 44                                                           Cap. 589

            (a)   傳送予該人或由該人傳送的任何通訊被某部門的人                                (a)    that any communication transmitted to or by him has
                  員截取；或                                                        been intercepted by an officer of a department; or
            (b)   該人是某部門的人員已進行的任何秘密監察的目標                                (b)    that he is the subject of any covert surveillance that has
                  人物。                                                          been carried out by an officer of a department.
      (2)   申請須以書面提出。                                             (2)   The application is to be made in writing.

44.   由專員進行審查                                              44.    Examination by Commissioner
      (1)   凡專員接獲根據第 43 條提出的申請，則除第 45 條另有                         (1)   Where the Commissioner receives an application under
            規定外，他須進行審查，以斷定 ——                                           section 43, he shall, subject to section 45, carry out an
            (a)   所指稱的截取或秘密監察有否發生；及                                     examination to determine—
            (b)   ( 如有發生 ) 所指稱的截取或秘密監察是否在沒有訂                            (a)    whether or not the interception or covert surveillance
                  明授權的授權下由某部門的人員進行。                                            alleged has taken place; and
      (2)   如專員在進行審查後，在顧及第 46(1) 條的條文下，斷定                               (b)    if so, whether or not the interception or covert
            所指稱的截取或秘密監察已在沒有訂明授權的授權下由                                           surveillance alleged has been carried out by an officer
            某部門的人員進行，他須於合理地切實可行範圍內，盡                                           of a department without the authority of a prescribed
            快向申請人發出通知 ——                                                       authorization.
            (a)   述明他已就有關個案判定申請人得直，及表示該個                          (2)   If, on an examination, the Commissioner, having regard
                  案是屬截取或是屬秘密監察、該截取或秘密監察的                                to section 46(1), determines that the interception or covert
                  開始日期，以及該截取或秘密監察的進行期間；及                                surveillance alleged has been carried out by an officer of a
                  ( 由 2016 年第 21 號第 10 條修訂 )                            department without the authority of a prescribed authorization,
                                                                        he shall as soon as reasonably practicable give notice to the
            (b)   邀請申請人確認申請人是否有意願根據該申請，尋                                applicant—
                  求繳付賠償金的命令，及 ( 如申請人有此意願 ) 邀請
                  申請人為該目的作出書面陳詞。                                        (a)    stating that he has found the case in the applicant’s
                                                                               favour and indicating whether the case is one of
      (3)   在接獲申請人尋求繳付賠償金的命令的確認後，專員在                                           interception or covert surveillance, the date on which
            考慮為該目的而向他作出的任何書面陳詞後，可命令政                                           the interception or covert surveillance began and the
            府向申請人繳付賠償金。                                                        duration of the interception or covert surveillance; and
      (4)   根據第 (3) 款命令須予繳付的賠償金，可包括對精神傷害                                       (Amended 21 of 2016 s. 10)
            的補償。                                                        (b)    inviting the applicant to confirm whether the applicant
      (5)   如專員在進行審查後，作出第 (2) 款所提述的斷定以外的                                       wishes to seek an order for the payment of compensation
            斷定，則他須於合理地切實可行範圍內，盡快向申請人                                           under the application, and if so, to make written
            發出通知，述明他已就有關個案判定申請人並不得直。                                           submissions to him for that purpose.
最後更新日期                                                                                                                    Last updated date
24.6.2016                                                                                                                         24.6.2016
                        Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 61 of 113
                     《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-9                                     第 4 部 —— 第 3 分部    PART 4—Division 3                                                        4-10
第 589 章                                          第 45 條    Section 45                                                          Cap. 589

      (6)   儘管有第 (2)、(3) 及 (5) 款的規定，專員須僅在他認為根                     (3)   Upon receiving confirmation from the applicant that an order
            據該等條文發出任何通知或作出任何命令不會對防止或                                    for the payment of compensation is sought, the Commissioner,
            偵測罪行或保障公共安全造成損害時，才發出該通知或                                    upon taking into account any written submissions made to
            作出該命令 ( 視屬何情況而定 )。                                          him for that purpose, may make any order for the payment of
      (7)   如截取屬第 4(2)(b) 或 (c) 條所描述的截取，則專員不得就                          compensation by the Government to the applicant.
            該截取作出第 (2) 款所提述的斷定。                                   (4)   The compensation ordered to be paid under subsection (3)
                                                                        may include compensation for injury of feelings.
                                                                  (5)   If, on an examination, the Commissioner makes a
                                                                        determination other than that referred to in subsection (2),
                                                                        he shall as soon as reasonably practicable give notice to
                                                                        the applicant stating that he has not found the case in the
                                                                        applicant’s favour.
                                                                  (6)   Notwithstanding subsections (2), (3) and (5), the
                                                                        Commissioner shall only give a notice or make an order
                                                                        under those subsections when he considers that the giving of
                                                                        the notice or the making of the order (as the case may be)
                                                                        would not be prejudicial to the prevention or detection of
                                                                        crime or the protection of public security.
                                                                  (7)   The Commissioner shall not make a determination referred
                                                                        to in subsection (2) in respect of an interception if the
                                                                        interception is within the description of section 4(2)(b) or (c).

45.   不進行審查的理由等                                            45.    Grounds for not carrying out examination, etc.
      (1)   如專員在進行審查之前或在進行審查的過程中 ——                               (1)   Where, before or in the course of an examination, the
            (a)   認為專員是在有關截取或秘密監察被指稱發生的日                                Commissioner considers—
                  期 ( 如該截取或秘密監察被指稱在多於一日發生，                              (a)    that the application for the examination is received by
                  則指被指稱最後一次發生的日期 ) 後的 1 年以後，                                   the Commissioner more than 1 year after the day on
                  才接獲尋求進行該審查的申請，而他不進行該審查                                       which the interception or covert surveillance is alleged
                  並非有欠公允；                                                      to have taken place or, where the interception or covert
            (b)   認為申請是由匿名者提出的；                                                surveillance is alleged to have taken place on more than
                                                                               1 day, the last occasion on which it is alleged to have
            (c)   認為在作出合理的努力後，申請人不能被識別或尋
                  獲；或
最後更新日期                                                                                                                   Last updated date
24.6.2016                                                                                                                        24.6.2016
                          Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 62 of 113
                      《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-11                                      第 4 部 —— 第 3 分部    PART 4—Division 3                                                          4-12
第 589 章                                            第 45 條    Section 45                                                            Cap. 589

             (d)   在顧及有關個案的整體情況後，認為申請屬瑣屑無                                        taken place, and that it is not unfair for him not to carry
                   聊或無理取鬧，或並非真誠地提出的，                                             out the examination;
             專員可拒絕著手進行或 ( 如該審查已展開 ) 繼續進行該審                                (b)    that the application is made anonymously;
             查 ( 包括因應該審查作出任何斷定 )。                                         (c)    that the applicant cannot, after the use of reasonable
       (2)   如專員在進行審查之前或在進行審查的過程中，信納有                                            efforts, be identified or traced; or
             任 何 有 關 刑 事 法 律 程 序 正 在 待 決 或 相 當 可 能 會 提 起，                 (d)    that, having regard to all the circumstances of the case,
             則 ——                                                                the application is frivolous or vexatious or is not made
             (a)   ( 就待決的刑事法律程序而言 ) 在該等法律程序獲最                                    in good faith,
                   終裁斷或獲最終的處理之前；或                                         the Commissioner may refuse to carry out the examination or,
             (b)   ( 就相當可能會提起的刑事法律程序而言 ) 在該法律                             where the examination has been commenced, to proceed with
                   程序獲最終裁斷或獲最終的處理之前，或 ( 如適用 )                             the carrying out of the examination (including the making of
                   不再屬相當可能會提起之前，                                          any determination further to the examination).
             專員不得著手進行或 ( 如該審查已展開 ) 繼續進行該審查                          (2)   Where, before or in the course of an examination, the
             ( 包括因應該審查作出任何斷定 )。                                           Commissioner is satisfied that any relevant criminal
       (3)   就第 (2) 款而言，凡有關於已在 ( 或可能在 ) 刑事法律程                             proceedings are pending or are likely to be instituted, the
             序中舉出的證據的任何問題，則在 ( 但僅在 ) 尋求進行審                                Commissioner shall not carry out the examination or, where
             查的申請所指稱的截取或秘密監察攸關或可能攸關該問                                     the examination has been commenced, proceed with the
             題的裁定的情況下，該等法律程序就該審查而言即視為                                     carrying out of the examination (including the making of any
             有關。                                                          determination further to the examination)—
                                                                          (a)    in the case of any pending criminal proceedings, until
                                                                                 they have been finally determined or finally disposed of;
                                                                                 or
                                                                          (b)    in the case of any criminal proceedings which are likely
                                                                                 to be instituted, until they have been finally determined
                                                                                 or finally disposed of or, if applicable, until they are no
                                                                                 longer likely to be instituted.
                                                                    (3)   For the purposes of subsection (2), criminal proceedings are,
                                                                          in relation to an examination, regarded as relevant if, but
                                                                          only if, the interception or covert surveillance alleged in the
                                                                          application for the examination is or may be relevant to the
                                                                          determination of any question concerning any evidence which
                                                                          has been or may be adduced in those proceedings.
最後更新日期                                                                                                                       Last updated date
24.6.2016                                                                                                                            24.6.2016
                          Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 63 of 113
                       《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-13                                      第 4 部 —— 第 3 分部    PART 4—Division 3                                                         4-14
第 589 章                                            第 46 條    Section 46                                                           Cap. 589


46.    關於進行審查的進一步條文                                          46.    Further provisions relating to examinations
       (1)   為進行審查的目的 ——                                            (1)   For the purposes of an examination—
             (a)   專員在斷定任何截取或秘密監察是否在沒有訂明授                                 (a)    in determining whether any interception or covert
                   權的授權下進行時，須應用可由法院在有人申請司                                        surveillance has been carried out without the authority of
                   法覆核時應用的原則；及                                                   a prescribed authorization, the Commissioner shall apply
             (b)   在不局限 (a) 段的一般性的原則下，專員可藉應用上                                    the principles applicable by a court on an application for
                   述原則，斷定儘管有任何訂明授權看來是被發出或                                        judicial review; and
                   續期，任何截取或秘密監察已在沒有訂明授權的授                                 (b)    without limiting the generality of paragraph (a), the
                   權下進行。                                                         Commissioner may by applying those principles
       (2)   除第 53(1) 條另有規定外，專員須基於向他作出的書面陳                                       determine that any interception or covert surveillance
             詞而進行審查。                                                             has been carried out without the authority of a
                                                                                 prescribed authorization notwithstanding the purported
       (3)   在不損害第 53(4) 條的原則下，為進行審查的目的，申請                                       issue or renewal of any prescribed authorization.
             人無權取用在與該審查有關連的情況下由專員編製或向
             專員提供的任何資料、文件或其他事宜 ( 包括任何受保護                            (2)   Subject to section 53(1), the Commissioner shall carry out an
             成果，不論它是否包含任何享有或可能享有法律專業保                                     examination on the basis of written submissions made to him.
             密權的資料 )。 ( 由 2016 年第 21 號第 11 條修訂 )                    (3)   Without prejudice to section 53(4), for the purposes of an
       (4)   在不損害第 44(6) 條的原則下，專員在根據第 44(2)、(3)                           examination, the applicant is not entitled to have access to
             或 (5) 條向申請人發出通知或作出任何命令時 ——                                   any information, document or other matter (including any
                                                                          protected product, whether or not it contains any information
             (a)   不得說明其斷定的理由；                                            that is or may be subject to legal professional privilege)
             (b)   不得提供第 44(2)(a) 條所述的有關截取或秘密監察                           compiled by, or made available to, the Commissioner in
                   的細節以外的該截取或秘密監察的細節；或                                    connection with the examination. (Amended 21 of 2016 s. 11)
             (c)   ( 在第 44(5) 條所指的情況下 ) 不得表示所指稱的截                   (4)   Without prejudice to section 44(6), in giving notice to an
                   取或秘密監察是否有發生。                                           applicant or making any order under section 44(2), (3) or (5),
                                                                          the Commissioner shall not—
                                                                          (a)    give reasons for his determination;
                                                                          (b)    give details of any interception or covert surveillance
                                                                                 concerned further to those mentioned in section 44(2)(a);
                                                                                 or



最後更新日期                                                                                                                      Last updated date
24.6.2016                                                                                                                           24.6.2016
                      Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 64 of 113
                   《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-15                                  第 4 部 —— 第 4 分部    PART 4—Division 4                                                        4-16
第 589 章                                        第 48 條    Section 48                                                          Cap. 589

                                                                       (c)   in the case of section 44(5), indicate whether or not the
                                                                             interception or covert surveillance alleged has taken
                                                                             place.

47.    通知有關部門等                                           47.    Notifications to departments concerned, etc.
       (1)   凡專員在審查後，作出第 44(2) 條所提述的斷定，他須將                      (1)    Where, on an examination, the Commissioner makes a
             該斷定 ( 包括他在進行審查時作出的任何命令或定論 ) 通                             determination referred to in section 44(2), he shall notify
             知有關部門的首長。                                                 the head of the department concerned of the determination,
       (2)   如部門的首長接獲第 (1) 款所指的通知，他須在接獲該通                              including any order or findings he has made in the
             知後，於合理地切實可行範圍內，盡快向專員提交一份                                  examination.
             報告，其內須載有該部門已為回應因該斷定而產生的任                           (2)    On being given the notification under subsection (1), the
             何問題而採取的任何措施 ( 包括就任何人員採取的紀律                                head of the department shall submit to the Commissioner a
             行動 ) 的細節，如專員在發出該通知時已指明提交該報告                               report with details of any measures taken by the department
             的限期，則該報告須在該限期內提交。                                         (including any disciplinary action taken in respect of any
       (3)   在不損害第 49 及 50 條的原則下，專員可在部門的首長                             officer) to address any issues arising from the determination,
             根據第 (2) 款向他提交報告之前或之後，將有關斷定及他                              as soon as reasonably practicable after the notification
             認為合適的任何其他事宜提交予行政長官、律政司司長                                  or, where the Commissioner has specified any period for
             或任何小組法官，或提交予他們之中的任何人或所有人。                                 submission of the report when giving the notification, within
                                                                       that period.
                                                                (3)    Without prejudice to sections 49 and 50, the Commissioner
                                                                       may, whether before or after the head of the department has
                                                                       submitted a report to him under subsection (2), refer the
                                                                       determination and any other matters he thinks fit to the Chief
                                                                       Executive, the Secretary for Justice or any panel judge or any
                                                                       or all of them.

               第 4 分部 —— 由專員發出通知                                      Division 4—Notifications by Commissioner
48.    通知有關人士                                            48.    Notifications to relevant persons
       (1)   如專員在執行他在本條例下的任何職能的過程中，在顧                           (1)    If, in the course of performing any of his functions under this
             及第 (5) 款的條文下，認為存在有部門的人員在沒有訂明                              Ordinance, the Commissioner, having regard to subsection
             授權的授權下進行任何截取或秘密監察的情況，則除第                                  (5), considers that there is any case in which any interception
                                                                       or covert surveillance has been carried out by an officer of a

最後更新日期                                                                                                                 Last updated date
24.6.2016                                                                                                                      24.6.2016
                             Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 65 of 113
                        《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-17                                         第 4 部 —— 第 4 分部    PART 4—Division 4                                                         4-18
第 589 章                                               第 48 條    Section 48                                                           Cap. 589

             (6) 款另有規定外，專員須於合理地切實可行範圍內，盡                                     department without the authority of a prescribed authorization,
             快向有關人士發出通知 ——                                                   subject to subsection (6), the Commissioner shall as soon as
             (a)   述明有出現該情況，及表示該情況是屬截取或是屬                                    reasonably practicable give notice to the relevant person—
                   秘密監察、該截取或秘密監察的開始日期，以及該                                    (a)    stating that there has been such a case and indicating
                   截 取 或 秘 密 監 察 的 進 行 期 間；及 ( 由 2016 年 第 21                        whether the case is one of interception or covert
                   號第 12 條修訂 )                                                      surveillance, the date on which the interception or covert
             (b)   告知有關人士他就該截取或秘密監察向專員申請進                                           surveillance began and the duration of the interception
                   行審查的權利。                                                          or covert surveillance; and (Amended 21 of 2016 s. 12)
       (2)   凡有關人士在接獲上述通知後的 6 個月內，或在專員所                                      (b)    informing the relevant person of his right to apply to
             容許的進一步期間內，提出尋求就該截取或秘密監察進                                               the Commissioner for an examination in respect of the
             行審查的申請，則儘管有第 45(1)(a) 條的任何規定 ( 但在                                      interception or covert surveillance.
             第 45 條的其他條文規限下 )，專員須作出第 44(2) 條所提                         (2)   Where the relevant person makes an application for
             述的斷定，而本條例的條文據此適用。                                               an examination in respect of the interception or covert
       (3)   儘管有第 (1) 款的規定，專員須僅在他認為根據該款發出                                    surveillance within 6 months after receipt of the notice or
             任何通知不會對防止或偵測罪行或保障公共安全造成損                                        within such further period as the Commissioner may allow,
             害時，才發出該通知。                                                      the Commissioner shall, notwithstanding anything in section
                                                                             45(1)(a) but subject to the other provisions of section 45,
       (4)   在不損害第 (3) 款的原則下，在根據第 (1) 款向有關人士                                 make a determination referred to in section 44(2), and the
             發出通知時，專員不得 ——                                                   provisions of this Ordinance are to apply accordingly.
             (a)   說明其定論的理由；或                                          (3)   Notwithstanding subsection (1), the Commissioner shall only
             (b)   提供第 (1)(a) 款所述的有關截取或秘密監察的細節                               give a notice under that subsection when he considers that the
                   以外的該截取或秘密監察的細節。                                           giving of the notice would not be prejudicial to the prevention
       (5)   就本條而言 ——                                                        or detection of crime or the protection of public security.
             (a)   專員在考慮任何截取或秘密監察是否在沒有訂明授                              (4)   Without prejudice to subsection (3), in giving notice to a
                   權的授權下進行時，須應用可由法院在有人申請司                                    relevant person under subsection (1), the Commissioner shall
                   法覆核時應用的原則；及                                               not—
             (b)   在不局限 (a) 段的一般性的原則下，專員可藉應用上                                (a)    give reasons for his findings; or
                   述原則，斷定儘管有任何訂明授權看來是被發出或                                    (b)    give details of any interception or covert surveillance
                   續期，任何截取或秘密監察已在沒有訂明授權的授                                           concerned further to those mentioned in subsection
                   權下進行。                                                            (1)(a).
       (6)   在 以 下 情 況 下，本 條 並 不 規 定 專 員 向 有 關 人 士 發 出 通               (5)   For the purposes of this section—
             知 ——
最後更新日期                                                                                                                         Last updated date
24.6.2016                                                                                                                              24.6.2016
                           Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 66 of 113
                       《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-19                                       第 4 部 —— 第 4 分部    PART 4—Division 4                                                         4-20
第 589 章                                             第 48 條    Section 48                                                           Cap. 589

             (a)   在作出合理的努力後，有關人士不能被識別或尋獲；                                 (a)    in considering whether any interception or covert
             (b)   專員認為有關截取或秘密監察對有關人士的侵擾程                                         surveillance has been carried out without the authority of
                   度屬微不足道；或                                                       a prescribed authorization, the Commissioner shall apply
                                                                                  the principles applicable by a court on an application for
             (c)   ( 就截取而言 ) 有關截取屬第 4(2)(b) 或 (c) 條所描述                            judicial review; and
                   的截取。
                                                                           (b)    without limiting the generality of paragraph (a), the
       (7)   在本條中 ——                                                              Commissioner may by applying those principles
       有關人士 (relevant person) 指以下人士 ——                                            determine that any interception or covert surveillance
         (a) 如有關截取或秘密監察，是在有關訂明授權或其有                                               has been carried out without the authority of a
             關部分失效後繼續進行的，即該截取或秘密監察的                                               prescribed authorization notwithstanding the purported
             目標人物；                                                                issue or renewal of any prescribed authorization.
             (b)   如有關部門的人員進行有關截取或秘密監察時，其                            (6)   This section does not require the Commissioner to give any
                   意是依據某訂明授權而進行的，但該截取或秘密監                                  notice to a relevant person if—
                   察的目標人物，並非該授權針對的目標人物，即該                                  (a)    the relevant person cannot, after the use of reasonable
                   截取或秘密監察的目標人物；或                                                 efforts, be identified or traced;
             (c)   如有關截取或秘密監察，是在沒有訂明授權的授權                                  (b)    the Commissioner considers that the intrusiveness of
                   下進行的，但並非 (a) 或 (b) 段所指明的情況，即該                                  the interception or covert surveillance concerned on the
                   截取或秘密監察的目標人物。 ( 由 2016 年第 21 號                                 relevant person is negligible; or
                   第 12 條代替 )
                                                                           (c)    in the case of interception, the interception is within the
                                                                                  description of section 4(2)(b) or (c).
                                                                     (7)   In this section—
                                                                     relevant person (有關人士) means—
                                                                          (a) if the interception or covert surveillance concerned is
                                                                                one that is continued after the prescribed authorization
                                                                                concerned or the relevant part of the prescribed
                                                                                authorization concerned has ceased to have effect, the
                                                                                subject of the interception or covert surveillance;
                                                                           (b)    if the interception or covert surveillance concerned is
                                                                                  carried out by an officer of the department concerned
                                                                                  purportedly pursuant to a prescribed authorization but
                                                                                  the subject of the interception or covert surveillance
                                                                                  is not the intended subject under the prescribed
最後更新日期                                                                                                                       Last updated date
24.6.2016                                                                                                                            24.6.2016
                               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 67 of 113
                            《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-21                                           第 4 部 —— 第 5 分部    PART 4—Division 5                                                         4-22
第 589 章                                                 第 49 條    Section 49                                                           Cap. 589

                                                                                      authorization, the subject of the interception or covert
                                                                                      surveillance; or
                                                                               (c)    if the interception or covert surveillance concerned
                                                                                      is carried out without the authority of a prescribed
                                                                                      authorization, otherwise than in a situation specified in
                                                                                      paragraph (a) or (b), the subject of the interception or
                                                                                      covert surveillance. (Replaced 21 of 2016 s. 12)

                   第 5 分部 —— 專員的報告及建議                                    Division 5—Reports and Recommendations by
                                                                                       Commissioner
49.    專員向行政長官提交的周年報告                                             49.    Annual reports to Chief Executive by Commissioner
       (1)   專員須就每段報告期間向行政長官提交報告。                                        (1)   The Commissioner shall, for each report period, submit a
       (2)   就每段報告期間提交的報告，須分別就截取及秘密監察                                          report to the Chief Executive.
             列出 ——                                                       (2)   A report for a report period is to set out, separately in relation
             (a)    一份清單，顯示 ——                                                 to interception and covert surveillance—
                    (i)    在該報告期間，根據本條例發出的法官授權、                                (a)    a list showing—
                           行政授權及緊急授權的各別數目，及該等授權                                       (i)    the respective numbers of judge’s authorizations,
                           各別的平均時限；                                                          executive     authorizations     and   emergency
                   (ii)    在該報告期間，根據本條例續期的法官授權及                                              authorizations issued under this Ordinance during
                           行政授權的各別數目，及該等授權各別的平均                                              the report period, and the average duration of the
                           續期時限；                                                             respective prescribed authorizations;
                   (iii)   在該報告期間，因應根據本條例提出的口頭申                                      (ii)    the respective numbers of judge’s authorizations
                           請而發出的法官授權、行政授權及緊急授權的                                              and executive authorizations renewed under
                           各別數目，及該等授權各別的平均時限；                                                this Ordinance during the report period, and the
                                                                                             average duration of the respective renewals;
                   (iv)    在該報告期間，因應根據本條例提出的口頭申
                           請而續期的法官授權及行政授權的各別數目，                                      (iii)   the respective numbers of judge’s authorizations,
                           及該等授權各別的平均續期時限；                                                   executive     authorizations   and     emergency
                                                                                             authorizations issued as a result of an oral
                    (v)    在該報告期間，根據本條例續期而在續期之前                                              application under this Ordinance during the report
                           已獲 5 次或多於 5 次續期的法官授權及行政授                                          period, and the average duration of the respective
                           權的各別數目；                                                           prescribed authorizations;

最後更新日期                                                                                                                           Last updated date
24.6.2016                                                                                                                                24.6.2016
                               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 68 of 113
                            《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-23                                           第 4 部 —— 第 5 分部    PART 4—Division 5                                                           4-24
第 589 章                                                 第 49 條    Section 49                                                             Cap. 589

                   (vi)    在該報告期間，為尋求發出法官授權、行政授                                       (iv)    the respective numbers of judge’s authorizations
                           權及緊急授權而根據本條例提出的並遭拒絕的                                               and executive authorizations renewed as a result
                           申請的各別數目；                                                           of an oral application under this Ordinance during
                  (vii)    在該報告期間，為尋求將法官授權及行政授權                                               the report period, and the average duration of the
                           續期而根據本條例提出的並遭拒絕的申請的各                                               respective renewals;
                           別數目；                                                        (v)    the respective numbers of judge’s authorizations
                  (viii)   在該報告期間，為尋求發出法官授權、行政授                                               and executive authorizations that have been
                           權及緊急授權而根據本條例提出的並遭拒絕的                                               renewed under this Ordinance during the report
                           口頭申請的各別數目；及                                                        period further to 5 or more previous renewals;
                   (ix)    在該報告期間，為尋求將法官授權及行政授權                                       (vi)    the respective numbers of applications for the issue
                           續期而根據本條例提出的並遭拒絕的口頭申請                                               of judge’s authorizations, executive authorizations
                           的各別數目；                                                             and emergency authorizations made under this
                                                                                              Ordinance that have been refused during the report
            (b)     一份清單，顯示 ——                                                                period;
                     (i)   在該報告期間根據本條例發出訂明授權或將訂                                      (vii)    the respective numbers of applications for the
                           明授權續期以予調查的罪行的主要類別；及                                                renewal of judge’s authorizations and executive
                    (ii)   在該報告期間，因為依據訂明授權進行的任何                                               authorizations made under this Ordinance that have
                           截取或秘密監察而被逮捕，或是在進行該截取                                               been refused during the report period;
                           或秘密監察的後續行動中被逮捕的人的數目；                                      (viii)   the respective numbers of oral applications for
            (c)     一份清單，顯示 ——                                                                the issue of judge’s authorizations, executive
                     (i)   在該報告期間根據本條例發出的器材取出手令                                               authorizations and emergency authorizations made
                           的數目，及該等手令的平均時限；及                                                   under this Ordinance that have been refused during
                                                                                              the report period; and
                    (ii)   在該報告期間為尋求發出器材取出手令而根據
                           本條例提出的並遭拒絕的申請的數目；                                          (ix)    the respective numbers of oral applications for the
                                                                                              renewal of judge’s authorizations and executive
            (d)     一份清單，顯示 ——                                                                authorizations made under this Ordinance that have
                     (i)   專員在該報告期間根據第 41 條進行的檢討的撮                                            been refused during the report period;
                           要；                                                  (b)     a list showing—
                    (ii)   在該報告期間進行的檢討中發現的任何不符合                                         (i)   the major categories of offences for the
                           規定或有錯誤的個案的數目及性質概要；                                                 investigation of which prescribed authorizations
                   (iii)   專員在該報告期間接獲的尋求進行審查的申請                                               have been issued or renewed under this Ordinance
                           的數目；                                                               during the report period; and

最後更新日期                                                                                                                             Last updated date
24.6.2016                                                                                                                                  24.6.2016
                                 Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 69 of 113
                             《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-25                                             第 4 部 —— 第 5 分部    PART 4—Division 5                                                          4-26
第 589 章                                                   第 49 條    Section 49                                                            Cap. 589

                    (iv)    專員繼進行審查後在該報告期間根據第 44(2)                                    (ii)    the number of persons arrested during the report
                            條發出的通知及根據第 44(5) 條發出的通知的                                           period as a result of or further to any interception
                            各別數目；                                                              or covert surveillance carried out pursuant to a
                     (v)    專員在該報告期間根據第 48 條發出通知的個案                                            prescribed authorization;
                            的數目；                                                 (c)    a list showing—
                    (vi)    專員在該報告期間根據第 50、51 及 52 條作出                                  (i)    the number of device retrieval warrants issued
                            的建議的性質概要；                                                          under this Ordinance during the report period, and
                   (vii)    在該報告期間，由於依據訂明授權進行任何截                                               the average duration of the warrants; and
                            取或秘密監察而取得享有法律專業保密權的資                                       (ii)    the number of applications for the issue of device
                            料的個案的數目；及                                                          retrieval warrants made under this Ordinance that
                   (viii)   在 該 報 告 期 間，按 照 根 據 第 42、47、52 或 54                                have been refused during the report period;
                            條提交予專員的任何報告而就部門的任何人員                                 (d)    a list showing—
                            採取紀律行動的個案的數目，及該等行動的性                                        (i)    a summary of reviews conducted by the
                            質概要；及                                                              Commissioner under section 41 during the report
             (e)     對在該報告期間遵守有關規定的整體情況的評估。                                                    period;
       (3)   報告須在有關報告期間屆滿後的 6 個月內提交。                                                   (ii)    the number and broad nature of any cases of
       (4)   行政長官須安排將報告的文本連同述明以下事宜的陳述，                                                         irregularities or errors identified in the reviews
             提交立法會會議席上省覽：是否有任何事宜在沒有專員                                                          during the report period;
             的同意下根據第 (5) 款從該文本中剔除。                                                     (iii)   the number of applications for examination that
       (5)   如行政長官認為發表第 (4) 款所提述的報告內的任何事                                                       have been received by the Commissioner during
             宜，會對防止或偵測罪行或保障公共安全造成損害，他                                                          the report period;
             可在諮詢專員後，從根據該款須提交予立法會會議席上                                                  (iv)    the respective numbers of notices given by
             省覽的報告的文本中剔除該等事宜。                                                                  the Commissioner under section 44(2) and
       (6)   在本條中，“ 報告期間 ” (report period) 就根據第 (1) 款規                                         section 44(5) during the report period further to
             定須提交的報告而言，指 ——                                                                    examinations;
             (a)     於本條例的生效日期開始而於同年的 12 月 31 日結                                        (v)    the number of cases in which a notice has been
                     束的一段期間；或                                                                  given by the Commissioner under section 48
                                                                                               during the report period;
             (b)     往後的每段於 12 月 31 日終結的 12 個月期間。
                                                                                       (vi)    the broad nature of recommendations made by the
                                                                                               Commissioner under sections 50, 51 and 52 during
                                                                                               the report period;

最後更新日期                                                                                                                              Last updated date
24.6.2016                                                                                                                                   24.6.2016
               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 70 of 113
            《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-27                           第 4 部 —— 第 5 分部    PART 4—Division 5                                                         4-28
第 589 章                                           Section 49                                                           Cap. 589

                                                                     (vii)    the number of cases in which information subject
                                                                              to legal professional privilege has been obtained
                                                                              in consequence of any interception or covert
                                                                              surveillance carried out pursuant to a prescribed
                                                                              authorization during the report period; and
                                                                     (viii)   the number of cases in which disciplinary action
                                                                              has been taken in respect of any officer of a
                                                                              department according to any report submitted to
                                                                              the Commissioner under section 42, 47, 52 or 54
                                                                              during the report period, and the broad nature of
                                                                              such action; and
                                                               (e)     an assessment on the overall compliance with the
                                                                       relevant requirements during the report period.
                                                         (3)   The report is to be submitted within 6 months after the expiry
                                                               of the report period.
                                                         (4)   The Chief Executive shall cause to be laid on the table of
                                                               the Legislative Council a copy of the report, together with a
                                                               statement as to whether any matter has been excluded from
                                                               that copy under subsection (5) without the agreement of the
                                                               Commissioner.
                                                         (5)   If the Chief Executive considers that the publication of any
                                                               matter in the report referred to in subsection (4) would be
                                                               prejudicial to the prevention or detection of crime or the
                                                               protection of public security, he may, after consultation with
                                                               the Commissioner, exclude such matter from the copy of the
                                                               report to be laid on the table of the Legislative Council under
                                                               that subsection.
                                                         (6)   In this section, “report period” (報告期間), in relation to a
                                                               report required to be submitted under subsection (1), means—
                                                               (a)     the period beginning on the commencement of this
                                                                       Ordinance and ending on 31 December in the same
                                                                       year; or

最後更新日期                                                                                                           Last updated date
24.6.2016                                                                                                                24.6.2016
                      Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 71 of 113
                   《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-29                                  第 4 部 —— 第 5 分部    PART 4—Division 5                                                       4-30
第 589 章                                        第 50 條    Section 50                                                         Cap. 589

                                                                      (b)    any of the succeeding periods of 12 months ending on
                                                                             31 December.

50.    專員向行政長官提交的其他報告                                    50.    Other reports to Chief Executive by Commissioner
       除根據第 49 條規定須向行政長官提交的報告外，專員可不時                            In addition to any report required to be submitted to the Chief
       就他認為合適的關乎執行他在本條例下的職能的任何事宜，                               Executive under section 49, the Commissioner may from time to
       向行政長官提交任何進一步的報告。                                         time submit any further report to the Chief Executive on any matter
                                                                relating to the performance of his functions under this Ordinance
                                                                as he thinks fit.

51.    就實務守則向保安局局長提出建議                                   51.    Recommendations to Secretary for Security on code of practice
       (1)   如專員在執行他在本條例下的任何職能的過程中，認為                           (1)   If, in the course of performing any of his functions under
             應修改實務守則的任何條文，以更佳地貫徹本條例的宗                                 this Ordinance, the Commissioner considers that any
             旨，他可向保安局局長提出他認為合適的建議。                                    provision of the code of practice should be revised to better
       (2)   凡專員根據第 (1) 款向保安局局長提出任何建議，局長須                             carry out the objects of this Ordinance, he may make such
             在該等建議提出後，於合理地切實可行範圍內，盡快將                                 recommendations to the Secretary for Security as he thinks
             他為實行該等建議而根據第 63(3) 條行使權力一事通知專                            fit.
             員，如專員在提出該等建議時已指明發出該通知的限期，                          (2)   Where the Commissioner makes any recommendations to
             則該通知須在該限期內發出。                                            the Secretary for Security under subsection (1), the Secretary
                                                                      shall notify the Commissioner of any exercise of power by
                                                                      him under section 63(3) to implement the recommendations,
                                                                      as soon as reasonably practicable after the recommendations
                                                                      have been made or, where the Commissioner has specified
                                                                      any period for the issue of the notification when making the
                                                                      recommendations, within that period.

52.    向部門提出建議                                           52.    Recommendations to departments
       (1)   如專員在執行他在本條例下的任何職能的過程中，認為                           (1)   If, in the course of performing any of his functions under this
             應更改某部門所作出的安排，以更佳地貫徹本條例的宗                                 Ordinance, the Commissioner considers that any arrangements
             旨或實務守則的條文，他可向該部門的首長提出他認為                                 made by any department should be changed to better carry
             合適的建議。                                                   out the objects of this Ordinance or the provisions of the code
       (2)   凡專員根據第 (1) 款向部門的首長提出任何建議，該部門                             of practice, he may make such recommendations to the head
             的首長須在該等建議提出後，於合理地切實可行範圍內，                                of the department as he thinks fit.

最後更新日期                                                                                                                Last updated date
24.6.2016                                                                                                                     24.6.2016
                            Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 72 of 113
                        《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-31                                        第 4 部 —— 第 6 分部    PART 4—Division 6                                                       4-32
第 589 章                                              第 53 條    Section 53                                                         Cap. 589

             盡快向專員提交一份報告，其內須載有該部門已為實行                                 (2)   Where the Commissioner makes any recommendations to the
             該等建議而採取的任何措施 ( 包括就任何人員採取的紀                                     head of the department under subsection (1), the head of the
             律行動 ) 的細節，如專員在提出該等建議時已指明提交該                                    department shall submit to the Commissioner a report with
             報告的限期，則該報告須在該限期內提交。                                            details of any measures taken by the department (including
       (3)   在不損害第 49 及 50 條的原則下，專員可在部門的首長                                  any disciplinary action taken in respect of any officer) to
             根據第 (2) 款向他提交報告之前或之後，將有關建議及他                                   implement the recommendations, as soon as reasonably
             認為合適的任何其他事宜提交予行政長官、律政司司長                                       practicable after the recommendations have been made
             或任何小組法官，或提交予他們之中的任何人或所有人。                                      or, where the Commissioner has specified any period for
                                                                            submission of the report when making the recommendations,
                                                                            within that period.
                                                                      (3)   Without prejudice to sections 49 and 50, the Commissioner
                                                                            may, whether before or after the head of the department has
                                                                            submitted a report to him under subsection (2), refer the
                                                                            recommendations and any other matters he thinks fit to the
                                                                            Chief Executive, the Secretary for Justice or any panel judge
                                                                            or any or all of them.

       第 6 分部 —— 與專員執行職能有關的進一步條文                               Division 6—Further Provisions Relating to Performance of
                                                                             Functions by Commissioner
53.    專員的進一步權力                                                53.    Further powers of Commissioner
       (1)   專員可為執行他在本條例下的任何職能而 ——                                    (1)   For the purpose of performing any of his functions under this
             (a)   要求任何公職人員或任何其他人在專員於作出該要                                   Ordinance, the Commissioner may—
                   求時指明的時間內，以專員於作出該要求時指明的                                   (a)    require any public officer or any other person to answer
                   方式，回答任何問題及向專員提供他所管有或控制                                          any question, and to provide any information, document
                   的任何資料、文件或其他事宜 ( 包括任何受保護成                                        or other matter (including any protected product,
                   果，不論它是否包含任何享有或可能享有法律專業                                          whether or not it contains any information that is or
                   保密權的資料 )；及 ( 由 2016 年第 21 號第 13 條修訂 )                           may be subject to legal professional privilege) in his
             (b)   要求部門的任何人員在專員於作出該要求時指明的                                          possession or control to the Commissioner, within the
                   時間內，以專員於作出該要求時指明的方式，擬備                                          time and in the manner specified by the Commissioner
                   任何關於該部門所處理的截取或秘密監察個案或關                                          when making the requirement; and (Amended 21 of 2016
                   於任何類別的該等個案的報告。                                                  s. 13)


最後更新日期                                                                                                                      Last updated date
24.6.2016                                                                                                                           24.6.2016
                       Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 73 of 113
                    《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-33                                   第 4 部 —— 第 6 分部    PART 4—Division 6                                                        4-34
第 589 章                                        第 53A 條    Section 53A                                                         Cap. 589

       (2)   專員可為執行他在本條例下的任何職能，向小組法官要                                   (b)   require any officer of a department to prepare any
             求讓他可取用根據附表 2 第 3 條保存的任何文件或紀錄。                                    report on any case of interception or covert surveillance
       (3)   儘管有本條例任何其他條文或其他法律的規定，如專員                                         handled by the department, or on any class of such
             根據第 (1) 款向某人施加要求，該人須遵從該要求。                                       cases, within the time and in the manner specified by the
                                                                              Commissioner when making the requirement.
       (4)   除本條例另有規定外，專員無須在任何法院交出或向任
             何法院透露或傳達在執行他在本條例下的職能的過程中                            (2)    For the purpose of performing any of his functions under this
             由他編製或向他提供的任何資料、文件或其他事宜 ( 包括                                Ordinance, the Commissioner may request a panel judge to
             任何受保護成果，不論它是否包含任何享有或可能享有                                   provide him with access to any of the documents or records
             法律專業保密權的資料 )，亦無須向任何人提供或披露任                                 kept under section 3 of Schedule 2.
             何該等資料、文件或事宜。 ( 由 2016 年第 21 號第 13 條                 (3)    Notwithstanding any other provision of this Ordinance or any
             修訂 )                                                       other law, any person on whom a requirement is imposed by
       (5)   除本條例另有規定外，專員可決定在執行他在本條例下                                   the Commissioner under subsection (1) shall comply with the
             的職能時須予依循的程序。                                               requirement.
                                                                 (4)    Except as otherwise provided in this Ordinance, the
                                                                        Commissioner shall not be required to produce in any court
                                                                        or to divulge or communicate to any court, or to provide or
                                                                        disclose to any person, any information, document or other
                                                                        matter (including any protected product, whether or not it
                                                                        contains any information that is or may be subject to legal
                                                                        professional privilege) compiled by, or made available to, him
                                                                        in the course of performing any of his functions under this
                                                                        Ordinance. (Amended 21 of 2016 s. 13)
                                                                 (5)    Except as otherwise provided in this Ordinance, the
                                                                        Commissioner may determine the procedure to be adopted in
                                                                        performing any of his functions under this Ordinance.

53A.   轉授檢查受保護成果的權力                                       53A.   Delegation of power to examine protected products
       (1)   專員可藉書面將第 (2) 款指明的專員的權力，轉授予於專                        (1)    The Commissioner may delegate, in writing, the
             員的辦事處工作並向專員負責的人員。                                          Commissioner’s power specified in subsection (2) to
       (2)   上述權力是指，檢查為遵從根據第 53(1)(a) 條施加的要求                            an officer working in the Commissioner’s office who is
             而向專員提供的受保護成果的權力。                                           responsible to the Commissioner.



最後更新日期                                                                                                                  Last updated date
24.6.2016                                                                                                                       24.6.2016
                         Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 74 of 113
                      《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-35                                     第 4 部 —— 第 6 分部    PART 4—Division 6                                                       4-36
第 589 章                                           第 54 條    Section 54                                                         Cap. 589

       (3)   專員可在任何轉授文書中，指明任何規限該轉授的效力                              (2)   The power is the power to examine protected products
             的條款或條件。                                                     provided to the Commissioner in compliance with a
       (4)   根據本條作出的轉授，並不妨礙專員在任何時間行使經                                    requirement imposed under section 53(1)(a).
             如此轉授的權力。                                              (3)   The Commissioner may specify in any instrument of
                             ( 由 2016 年第 21 號第 14 條增補 )                  delegation any terms or conditions subject to which the
                                                                         delegation is to have effect.
                                                                   (4)   A delegation under this section does not preclude the
                                                                         Commissioner from exercising at any time the power so
                                                                         delegated.
                                                                                                               (Added 21 of 2016 s. 14)

54.    部門就不遵守有關規定提交報告的一般責任                                  54.    General obligations of departments to report on non-
       (1)   在不損害本部的其他條文的原則下，凡任何部門的首長                              compliance
             認為該部門或其任何人員有可能沒有遵守任何有關規定，                             (1)   Without prejudice to other provisions of this Part, where the
             他須向專員提交一份報告，其內須載有該不遵守有關規                                    head of any department considers that there may have been
             定個案的細節 ( 包括就任何人員採取的紀律行動 )。 ( 由                              any case of failure by the department or any of its officers to
             2016 年第 21 號第 15 條修訂 )                                      comply with any relevant requirement, he shall submit to the
       (2)   在不影響本部的其他條文的原則下，如任何部門的首長                                    Commissioner a report with details of the case (including any
             認為 ——                                                       disciplinary action taken in respect of any officer). (Amended
                                                                         21 of 2016 s. 15)
             (a)   在該部門處理的某宗個案中，有可能出現了沒有遵
                   守有關規定的情況；但                                      (2)   Without affecting other provisions of this Part, if the head of
                                                                         any department considers that—
             (b)   該情況並非該部門或其任何人員的過錯所引致，
                                                                         (a)    there may have been a failure to comply with a relevant
             則該首長亦須向專員提交一份報告，該報告須載有該情                                           requirement in a case handled by the department; but
             況的細節。 ( 由 2016 年第 21 號第 15 條增補 )
                                                                         (b)    the failure is not due to the fault of the department or
                                                                                any of its officers,
                                                                         the head must also submit to the Commissioner a report with
                                                                         details of the failure. (Added 21 of 2016 s. 15)

55.    專員不視為法院                                              55.    Commissioner not regarded as court
       專員在執行他在本條例下的任何職能時，就所有目的而言均                                  In performing any of his functions under this Ordinance, the

最後更新日期                                                                                                                   Last updated date
24.6.2016                                                                                                                        24.6.2016
                 Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 75 of 113
              《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


4-37                             第 4 部 —— 第 6 分部    PART 4—Division 6                                                4-38
第 589 章                                   第 55 條    Section 55                                                  Cap. 589

       不得視為法院或法院的成員。                                       Commissioner is for all purposes not regarded as a court or a
                                                           member of a court.




最後更新日期                                                                                                    Last updated date
24.6.2016                                                                                                         24.6.2016
                        Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 76 of 113
                     《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-1                                              第5部       PART 5                                                                     5-2
第 589 章                                          第 56 條    Section 56                                                           Cap. 589



                        第5部                                                                  PART 5
                      進一步保障                                                    FURTHER SAFEGUARDS
56.   定期檢討                                                 56.      Regular reviews
      (1)   每一部門的首長均須安排定期檢討該部門的人員遵守有                                (1)   The head of each department shall make arrangements to
            關規定的情況。                                                       keep under regular review the compliance by officers of the
      (2)   在不損害第 (1) 款的原則下，凡任何部門的首長已根據第                                  department with the relevant requirements.
            7 條作出任何指定，他須安排職級高於該部門的授權人員                              (2)   Without prejudice to subsection (1), where the head of any
            的人員，定期檢討授權人員執行在本條例下的任何職能                                      department has made any designation under section 7, he
            的情況。                                                          shall make arrangements for officers of a rank higher than
                                                                          those held by the authorizing officers of the department to
                                                                          keep under regular review the performance by the authorizing
                                                                          officers of any function under this Ordinance.

57.   於截取或秘密監察終止後，撤銷訂明授權                                   57.      Revocation     of     prescribed     authorization    following
                            ( 由 2016 年第 21 號第 16 條代替 )              discontinuance of interception or covert surveillance
      (1)   如根據第 56(1) 或 (2) 條進行或曾根據第 56(1) 或 (2) 條進                                                        (Amended 21 of 2016 s. 16)
            行任何定期檢討的人員認為有終止某訂明授權或其某部                                (1)   If the officer by whom any regular review is or has been
            分的理由存在，他須在得出該意見後，於合理地切實可                                      conducted under section 56(1) or (2) is of the opinion that the
            行範圍內，盡快安排終止有關截取或秘密監察或其有關                                      ground for discontinuance of a prescribed authorization or a
            部分。                                                           part of a prescribed authorization exists, he shall, as soon as
      (2)   在不損害第 (1) 款的原則下，凡訂明授權已根據本條例發                                  reasonably practicable after forming the opinion, cause the
            出或續期，有關部門在當其時負責有關截取或秘密監察                                      interception or covert surveillance concerned or the relevant
            的人員 ——                                                        part of the interception or covert surveillance concerned to be
                                                                          discontinued.
            (a)   須在他察覺有終止該訂明授權或其某部分的理由存
                  在後，於合理地切實可行範圍內，盡快安排終止該                            (2)   Without prejudice to subsection (1), where a prescribed
                  截取或秘密監察或其有關部分；及                                         authorization has been issued or renewed under this
                                                                          Ordinance, the officer of the department concerned who is
            (b)   可隨時安排終止該截取或秘密監察或其某部分。                                   for the time being in charge of the interception or covert
                                                                          surveillance concerned—

最後更新日期                                                                                                                    Last updated date
24.6.2016                                                                                                                         24.6.2016
                             Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 77 of 113
                        《截取通訊及監察條例》                                   INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-3                                                        第5部       PART 5                                                                     5-4
第 589 章                                                    第 57 條    Section 57                                                           Cap. 589

       (3)   凡任何人員已安排 ( 不論是根據第 (1) 或 (2) 款安排 ) 終                                    (a)   shall, as soon as reasonably practicable after he
             止任何截取或秘密監察，他須在該項終止後，於合理地                                                     becomes aware that the ground for discontinuance of
             切實可行範圍內，盡快安排向受理最近一次根據本條例                                                     the prescribed authorization or a part of the prescribed
             提出的尋求發出有關訂明授權或將有關訂明授權續期的                                                     authorization exists, cause the interception or covert
             申請的有關當局，提供一份關於該項終止以及該項終止                                                     surveillance or the relevant part of the interception or
             的理由的報告。                                                                      covert surveillance to be discontinued; and
       (4)   凡有關當局接獲第 (3) 款所指的報告，該當局須在接獲該                                           (b)   may at any time cause the interception or covert
             報告後，於合理地切實可行範圍內，盡快撤銷有關訂明                                                     surveillance or a part of the interception or covert
             授權或其有關部分。                                                                    surveillance to be discontinued.
       (5)   凡訂明授權或其某部分根據第 (4) 款被撤銷，儘管有有關                                     (3)   Where any officer has caused any interception or covert
             時限條文的規定，該授權或該部分自被撤銷之時起失效。                                              surveillance to be discontinued, whether under subsection (1)
      (5A)   如訂明授權只有部分被撤銷，有關當局可行使以下一項                                               or (2), he shall, as soon as reasonably practicable after the
             或兩項權力 ——                                                               discontinuance, cause a report on the discontinuance and the
                                                                                    ground for the discontinuance to be provided to the relevant
             (a)   更改該授權的任何條款或條件；                                                   authority to whom an application under this Ordinance for
             (b)   在該授權中指明適用於該授權本身或在該授權下的                                           the issue or renewal of the prescribed authorization concerned
                   任何進一步的授權或規定 ( 不論是根據該授權的條                                         has last been made.
                   款或本條例的任何條文而批予或施加的 ) 的任何新                                   (4)   Where the relevant authority receives a report under
                   條件。 ( 由 2016 年第 21 號第 16 條增補 )                                   subsection (3), he shall, as soon as reasonably practicable
       (6)   如有關當局在有關人員根據第 (3) 款向其提供報告時，不                                           after receiving the report, revoke the prescribed authorization
             再擔任其職位或不再執行其職位的有關職能，則 ——                                               concerned or the relevant part of the prescribed authorization
             (a)   在不損害《釋義及通則條例》( 第 1 章 ) 第 54 條的原                                  concerned.
                   則下，在該款中對有關當局的提述，包括提述在當                                     (5)   Where the prescribed authorization or a part of the prescribed
                   其時獲委任為小組法官或授權人員 ( 視屬何情況而定 )                                      authorization is revoked under subsection (4), the prescribed
                   並合法地執行該當局的職位的有關職能的人；及                                            authorization or that part of the prescribed authorization is,
             (b)   本條的條文據此適用。                                                       notwithstanding the relevant duration provision, to cease to
                                                                                    have effect from the time of the revocation.
       (7)   如第 3 條所指的、讓某訂明授權或其某部分持續有效的
             先決條件未獲符合，則就本條而言，即屬有終止該訂明                                     (5A)      If only part of the prescribed authorization is revoked, the
             授權或該部分的理由存在。                                                           relevant authority may do one or both of the following—
       (8)   在 本 條 中，“ 有 關 時 限 條 文 ” (relevant duration provision)                  (a)   vary any terms or conditions in the prescribed
             指 第 10(b)、13(b)、16(b)、19(b) 或 22(1)(b) 條 ( 視 何 者 適                           authorization;
             用而定 )。

最後更新日期                                                                                                                              Last updated date
24.6.2016                                                                                                                                   24.6.2016
                    Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 78 of 113
                 《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-5                                          第5部       PART 5                                                                      5-6
第 589 章                                      第 58 條    Section 58                                                            Cap. 589

                        ( 由 2016 年第 21 號第 16 條修訂 )                    (b)   specify any new conditions in the prescribed
                                                                            authorization that apply to the prescribed authorization
                                                                            itself or to any further authorization or requirement
                                                                            under it (whether granted or imposed under its terms
                                                                            or any provision of this Ordinance). (Added 21 of 2016
                                                                            s. 16)
                                                                (6)   If, at the time of the provision of a report to the relevant
                                                                      authority under subsection (3), the relevant authority is no
                                                                      longer holding his office or performing the relevant functions
                                                                      of his office—
                                                                      (a)   without prejudice to section 54 of the Interpretation
                                                                            and General Clauses Ordinance (Cap. 1), the reference
                                                                            to relevant authority in that subsection includes the
                                                                            person for the time being appointed as a panel judge or
                                                                            authorizing officer (as the case may be) and lawfully
                                                                            performing the relevant functions of the office of that
                                                                            relevant authority; and
                                                                      (b)   the provisions of this section are to apply accordingly.
                                                                (7)   For the purposes of this section, the ground for discontinuance
                                                                      of a prescribed authorization or a part of a prescribed
                                                                      authorization exists if the conditions for the continuance of
                                                                      the prescribed authorization or that part of the prescribed
                                                                      authorization under section 3 are not met.
                                                                (8)   In this section, “relevant duration provision” (有關時限條文)
                                                                      means section 10(b), 13(b), 16(b), 19(b) or 22(1)(b) (as may
                                                                      be applicable).
                                                                                                         (Amended 21 of 2016 s. 16)

58.   向有關當局提供報告 : 截取或秘密監察的目標人物被逮捕                      58.      Report to relevant authority: arrest of subject of interception
                        ( 由 2016 年第 21 號第 17 條代替 )              or covert surveillance
      (1)   凡在根據本條例發出訂明授權或將訂明授權續期之後，                                                                     (Replaced 21 of 2016 s. 17)
            有關部門在當其時負責有關截取或秘密監察的人員知悉
最後更新日期                                                                                                                 Last updated date
24.6.2016                                                                                                                      24.6.2016
                             Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 79 of 113
                        《截取通訊及監察條例》                                   INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-7                                                        第5部       PART 5                                                                      5-8
第 589 章                                                    第 58 條    Section 58                                                            Cap. 589

             該截取或秘密監察的目標人物已被逮捕，該人員須在他                                         (1)   Where, further to the issue or renewal of a prescribed
             得悉該項逮捕後，於合理地切實可行範圍內，盡快安排                                               authorization under this Ordinance, the officer of the
             向發出該訂明授權或將該訂明授權續期的有關當局，提                                               department concerned who is for the time being in charge
             供一份報告，評估該項逮捕對會藉繼續進行該截取或秘                                               of the interception or covert surveillance concerned
             密監察而取得任何可能享有法律專業保密權的資料的可                                               becomes aware that the subject of the interception or covert
             能性的影響。                                                                 surveillance has been arrested, the officer shall, as soon as
       (2)   凡有關當局接獲第 (1) 款所指的報告，如該當局認為第                                            reasonably practicable after he becomes aware of the matter,
             3 條所指的、讓有關訂明授權或其某部分持續有效的先                                              cause to be provided to the relevant authority by whom
             決條件未獲符合，該當局須撤銷該授權或該部分。 ( 由                                             the prescribed authorization has been issued or renewed a
             2016 年第 21 號第 17 條修訂 )                                                 report assessing the effect of the arrest on the likelihood that
                                                                                    any information which may be subject to legal professional
       (3)   凡訂明授權或其某部分根據第 (2) 款被撤銷，則儘管有有                                           privilege will be obtained by continuing the interception or
             關時限條文的規定，該授權或該部分自被撤銷之時起失                                               covert surveillance.
             效。 ( 由 2016 年第 21 號第 17 條修訂 )
                                                                              (2)   Where the relevant authority receives a report under
      (3A)   如訂明授權沒有被撤銷，或只有部分被撤銷，有關當局                                               subsection (1), if the relevant authority considers that the
             可行使以下一項或兩項權力 ——                                                        conditions for the continuance of the prescribed authorization
             (a)   更改該授權的任何條款或條件；                                                   concerned or a part of the prescribed authorization concerned
             (b)   在該授權中指明適用於該授權本身或在該授權下的                                           under section 3 are not met, the relevant authority must
                   任何進一步的授權或規定 ( 不論是根據該授權的條                                         revoke the prescribed authorization or that part of the
                   款或本條例的任何條文而批予或施加的 ) 的任何新                                         prescribed authorization. (Amended 21 of 2016 s. 17)
                   條件。 ( 由 2016 年第 21 號第 17 條增補 )                             (3)   Where the prescribed authorization or a part of the prescribed
       (4)   如有關當局在有關人員根據第 (1) 款向其提供報告時，不                                           authorization is revoked under subsection (2), the prescribed
             再擔任其職位或不再執行其職位的有關職能，則 ——                                               authorization or that part of the prescribed authorization is,
                                                                                    notwithstanding the relevant duration provision, to cease to
             (a)   在不損害《釋義及通則條例》( 第 1 章 ) 第 54 條的原
                                                                                    have effect from the time of the revocation. (Amended 21 of
                   則下，在該款中對有關當局的提述，包括提述在當
                                                                                    2016 s. 17)
                   其時獲委任為小組法官或授權人員 ( 視屬何情況而定 )
                   並合法地執行該當局的職位的有關職能的人；及                                  (3A)      If the prescribed authorization is not revoked or only part of
                                                                                    the prescribed authorization is revoked, the relevant authority
             (b)   本條的條文據此適用。
                                                                                    may do one or both of the following—
       (5)   在 本 條 中，“ 有 關 時 限 條 文 ” (relevant duration provision)                  (a)   vary any terms or conditions in the prescribed
             指 第 10(b)、13(b)、16(b)、19(b) 或 22(1)(b) 條 ( 視 何 者 適
                                                                                          authorization;
             用而定 )。
                                                                                    (b)   specify any new conditions in the prescribed
                                                                                          authorization that apply to the prescribed authorization
最後更新日期                                                                                                                               Last updated date
24.6.2016                                                                                                                                    24.6.2016
                              Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 80 of 113
                           《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-9                                                     第5部      PART 5                                                                     5-10
第 589 章                                               第 58A 條    Section 58A                                                           Cap. 589

                                                                                      itself or to any further authorization or requirement
                                                                                      under it (whether granted or imposed under its terms
                                                                                      or any provision of this Ordinance). (Added 21 of 2016
                                                                                      s. 17)
                                                                          (4)   If, at the time of the provision of a report to the relevant
                                                                                authority under subsection (1), the relevant authority is no
                                                                                longer holding his office or performing the relevant functions
                                                                                of his office—
                                                                                (a)   without prejudice to section 54 of the Interpretation
                                                                                      and General Clauses Ordinance (Cap. 1), the reference
                                                                                      to relevant authority in that subsection includes the
                                                                                      person for the time being appointed as a panel judge or
                                                                                      authorizing officer (as the case may be) and lawfully
                                                                                      performing the relevant functions of the office of that
                                                                                      relevant authority; and
                                                                                (b)   the provisions of this section are to apply accordingly.
                                                                          (5)   In this section, “relevant duration provision” (有關時限條文)
                                                                                means section 10(b), 13(b), 16(b), 19(b) or 22(1)(b) (as may
                                                                                be applicable).

58A.   向有關當局提供報告 : 資料不準確或情況出現變化                                  58A.     Report to relevant authority: inaccurate information or change
       (1)   本條在以下情況下適用︰在某訂明授權有效的期間內，                                     in circumstances
             有關部門在當其時負責有關截取或秘密監察的人員 ——                                    (1)   This section applies if, while a prescribed authorization is in
             (a)   知悉在為以下申請而提供的資料中，有具關鍵性的                                       force, the officer of the department concerned who is for the
                   不準確之處 ——                                                     time being in charge of the interception or covert surveillance
                                                                                concerned—
                   (i)    根據第 8、14 或 20 條提出的尋求發出該授權的
                          申請，包括根據第 25 條用口頭提出的上述申                                (a)   becomes aware that there is a material inaccuracy in the
                          請；                                                          information provided for the purposes of—
                   (ii)   根據第 11 或 17 條提出的尋求將該授權續期的                                   (i)   the application for the issue of the prescribed
                          申請，包括根據第 25 條用口頭提出的上述申                                            authorization made under section 8, 14 or 20,
                          請；                                                                including such an application made orally under
                                                                                            section 25;

最後更新日期                                                                                                                           Last updated date
24.6.2016                                                                                                                                24.6.2016
                                  Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 81 of 113
                            《截取通訊及監察條例》                                  INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-11                                                           第5部      PART 5                                                                        5-12
第 589 章                                                      第 58A 條    Section 58A                                                              Cap. 589

                   (iii)   按第 23(1) 或 26(1) 條的規定提出的尋求確認該                                     (ii)    the application for the renewal of the prescribed
                           授權的申請；或                                                                   authorization made under section 11 or 17,
                   (iv)    按第 26(1) 條的規定提出的尋求確認該授權的                                                  including such an application made orally under
                           續期的申請；或                                                                   section 25;
             (b)    知悉 ——                                                                    (iii)   the application for confirmation of the prescribed
                                                                                                     authorization as provided for in section 23(1) or
                    (i)    作 為 根 據 第 9(1)(a)、15(1)(a)、21(1)(a) 或                                     26(1); or
                           25(4)(a) 條發出該授權的基礎的情況，出現關鍵
                           性變化；                                                              (iv)    the application for confirmation of the renewal
                                                                                                     of the prescribed authorization as provided for in
                   (ii)    作 為 根 據 第 12(1)(a)、18(1)(a) 或 25(4)(a) 條 將                                section 26(1); or
                           該授權續期的基礎的情況，出現關鍵性變化；
                                                                                       (b)    becomes aware that there has been a material change in
                   (iii)   作 為 根 據 第 24(1)(a) 或 27(1)(a) 條 確 認 該 授 權                          the circumstances on the basis of which—
                           的 基 礎 的 情 況，或 作 為 根 據 第 24(3)(a)(ii) 或
                           27(3)(a)(ii) 條命令該授權有效的基礎的情況，                                       (i)    the prescribed authorization was issued under
                           出現關鍵性變化；或                                                                 section 9(1)(a), 15(1)(a), 21(1)(a) or 25(4)(a);
                   (iv)    作為根據第 27(1)(a) 條確認該授權的續期的基                                        (ii)    the prescribed authorization was renewed under
                           礎的情況，出現關鍵性變化。                                                             section 12(1)(a), 18(1)(a) or 25(4)(a);
       (2)   除第 (3) 款另有規定外，上述人員須 ——                                                          (iii)   the prescribed authorization was confirmed under
                                                                                                     section 24(1)(a) or 27(1)(a) or ordered to have
             (a)    在知悉第 (1)(a)(i) 或 (b)(i) 款描述的事宜後，於合理                                              effect under section 24(3)(a)(ii) or 27(3)(a)(ii); or
                    地切實可行範圍內，盡快安排向發出上述訂明授權
                    的有關當局，提供一份關於該事宜的報告；                                                      (iv)    the renewal of the prescribed authorization was
                                                                                                     confirmed under section 27(1)(a).
             (b)    在 知 悉 第 (1)(a)(ii) 或 (b)(ii) 款 描 述 的 事 宜 後，於 合
                    理地切實可行範圍內，盡快安排向將上述訂明授權                                       (2)   Subject to subsection (3), the officer must—
                    續期的有關當局，提供一份關於該事宜的報告；                                              (a)    as soon as reasonably practicable after becoming aware
             (c)    在知悉第 (1)(a)(iii) 或 (b)(iii) 款描述的事宜後，於合                                    of the matter described in subsection (1)(a)(i) or (b)(i),
                    理地切實可行範圍內，盡快安排向確認上述訂明授                                                    cause a report on the matter to be provided to the
                    權或命令該授權有效的有關當局，提供一份關於該                                                    relevant authority by whom the prescribed authorization
                    事宜的報告；或                                                                   has been issued;
             (d)    在知悉第 (1)(a)(iv) 或 (b)(iv) 款描述的事宜後，於合                               (b)    as soon as reasonably practicable after becoming aware
                    理地切實可行範圍內，盡快安排向確認上述訂明授                                                    of the matter described in subsection (1)(a)(ii) or (b)(ii),
                    權的續期的有關當局，提供一份關於該事宜的報告。                                                   cause a report on the matter to be provided to the


最後更新日期                                                                                                                                     Last updated date
24.6.2016                                                                                                                                          24.6.2016
                          Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 82 of 113
                       《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-13                                                第5部      PART 5                                                                        5-14
第 589 章                                           第 58A 條    Section 58A                                                              Cap. 589

       (3)   凡有關情況出現關鍵性變化，如 ——                                                    relevant authority by whom the prescribed authorization
             (a)   該變化是因有關截取或秘密監察或其某部分根據                                          has been renewed;
                   第 57(1) 或 (2) 條終止而產生的，且已有報告根據第                           (c)   as soon as reasonably practicable after becoming aware
                   57(3) 條提供予有關當局；或                                               of the matter described in subsection (1)(a)(iii) or (b)(iii),
             (b)   該變化是因第 58(1) 條所提述的有關截取或秘密監察                                    cause a report on the matter to be provided to the
                   的目標人物被逮捕而產生的，且已有報告根據該條                                         relevant authority by whom the prescribed authorization
                   提供予有關當局，                                                       has been confirmed or ordered to have effect; or
             則上述人員無須根據第 (2) 款安排向有關當局提供關於該                                   (d)   as soon as reasonably practicable after becoming
             變化的報告。                                                               aware of the matter described in subsection (1)(a)(iv)
                                                                                  or (b)(iv), cause a report on the matter to be provided
       (4)   凡有關當局接獲第 (2) 款所指的報告，如該當局認為第 3                                        to the relevant authority by whom the renewal of the
             條所指的、讓有關訂明授權或其某部分持續有效的先決                                             prescribed authorization has been confirmed.
             條件未獲符合，該當局須撤銷該授權或該部分。
                                                                      (3)   The officer is not required to cause a report on a material
       (5)   如訂明授權或其某部分根據第 (4) 款被撤銷，則儘管有有                                   change in circumstances to be provided to the relevant
             關時限條文的規定，該授權或該部分自被撤銷之時起失                                       authority under subsection (2) if—
             效。
                                                                            (a)   the change arises from a discontinuance of the
       (6)   如訂明授權沒有被撤銷，或只有部分被撤銷，有關當局                                             interception or covert surveillance concerned or a part of
             可行使以下一項或兩項權力 ——                                                      the interception or covert surveillance concerned under
             (a)   更改該授權的任何條款或條件；                                                 section 57(1) or (2) and a report has been provided to
             (b)   在該授權中指明適用於該授權本身或在該授權下的                                         the relevant authority under section 57(3); or
                   任何進一步的授權或規定 ( 不論是根據該授權的條                                 (b)   the change arises from the arrest of the subject of the
                   款或本條例的任何條文而批予或施加的 ) 的任何新                                       interception or covert surveillance concerned as referred
                   條件。                                                            to in section 58(1) and a report has been provided to the
       (7)   如有關當局在有關人員根據第 (2) 款向其提供報告時，不                                         relevant authority under that section.
             再擔任其職位或不再執行其職位的有關職能，則 ——                                 (4)   Where the relevant authority receives a report under
             (a)   在不影響《釋義及通則條例》( 第 1 章 ) 第 54 條的原                          subsection (2), if the relevant authority considers that the
                   則下，在該款中提述有關當局，包括在當其時獲委                                   conditions for the continuance of the prescribed authorization
                   任為小組法官或授權人員 ( 視何者屬適當而定 ) 並合                              concerned or a part of the prescribed authorization concerned
                   法地執行該當局的職位的有關職能的人；及                                      under section 3 are not met, the relevant authority must
                                                                            revoke the prescribed authorization or that part of the
             (b)   本條的條文據此適用。                                               prescribed authorization.
       (8)   在本條中 ——

最後更新日期                                                                                                                          Last updated date
24.6.2016                                                                                                                               24.6.2016
                            Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 83 of 113
                      《截取通訊及監察條例》                                    INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-15                                                      第5部       PART 5                                                                     5-16
第 589 章                                                 第 58A 條     Section 58A                                                           Cap. 589

       有 關 時 限 條 文 (relevant duration provision) 指 第 10(b)、13(b)、            (5)   If the prescribed authorization or a part of the prescribed
           16(b)、19(b) 或 22(1)(b) 條 ( 視何者適用而定 )。                                   authorization is revoked under subsection (4), the prescribed
                                  ( 由 2016 年第 21 號第 18 條增補 )                       authorization or that part of the prescribed authorization,
                                                                                   despite the relevant duration provision, ceases to have effect
                                                                                   from the time of the revocation.
                                                                             (6)   If the prescribed authorization is not revoked or only part of
                                                                                   the prescribed authorization is revoked, the relevant authority
                                                                                   may do one or both of the following—
                                                                                   (a)   vary any terms or conditions in the prescribed
                                                                                         authorization;
                                                                                   (b)   specify any new conditions in the prescribed
                                                                                         authorization that apply to the prescribed authorization
                                                                                         itself or to any further authorization or requirement
                                                                                         under it (whether granted or imposed under its terms or
                                                                                         any provision of this Ordinance).
                                                                             (7)   If, at the time of the provision of a report to the relevant
                                                                                   authority under subsection (2), the relevant authority is no
                                                                                   longer holding his or her office or performing the relevant
                                                                                   functions of that office—
                                                                                   (a)   without affecting section 54 of the Interpretation and
                                                                                         General Clauses Ordinance (Cap. 1), the reference
                                                                                         to relevant authority in that subsection includes the
                                                                                         person for the time being appointed as a panel judge
                                                                                         or authorizing officer (as appropriate) and lawfully
                                                                                         performing the relevant functions of the office of that
                                                                                         relevant authority; and
                                                                                   (b)   the provisions of this section are to apply accordingly.
                                                                             (8)   In this section—
                                                                             relevant duration provision (有關時限條文) means section 10(b),
                                                                                  13(b), 16(b), 19(b) or 22(1)(b) (as may be applicable).
                                                                                                                         (Added 21 of 2016 s. 18)

最後更新日期                                                                                                                              Last updated date
24.6.2016                                                                                                                                   24.6.2016
                                  Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 84 of 113
                             《截取通訊及監察條例》                               INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-17                                                       第5部       PART 5                                                                       5-18
第 589 章                                                    第 59 條    Section 59                                                              Cap. 589


59.    對受保護成果的保障                                                     59.      Safeguards for protected products
       (1)   凡訂明授權因應部門的任何人員提出的申請而根據本條                                         (1)   Where any protected product has been obtained pursuant to
             例發出或續期，而任何受保護成果依據該授權而被取得，                                              any prescribed authorization issued or renewed under this
             該部門的首長須作出安排，以確保 ——                                                     Ordinance on an application by any officer of a department,
             (a)    以下事宜被限制於對該訂明授權的有關目的屬必要                                          the head of the department shall make arrangements to
                    的最小限度 ——                                                        ensure—
                    (i)    受保護成果的披露範圍；                                              (a)    that the following are limited to the minimum that is
                                                                                           necessary for the relevant purpose of the prescribed
                   (ii)    屬受保護成果披露對象的人的數目；                                                authorization—
                   (iii)   受保護成果被複製的程度；及                                                   (i)    the extent to which the protected product is
                   (iv)    以任何受保護成果製成的文本的數目；                                                      disclosed;
             (b)    已採取所有切實可行步驟，以確保受保護成果已獲                                                (ii)    the number of persons to whom any of the
                    保護而不會在未經授權下或在意外的情況下被取用、                                                       protected product is disclosed;
                    處理、刪除或用作其他用途；及                                                        (iii)   the extent to which the protected product is copied;
             (c)    除第 (1A) 款另有規定外，受保護成果按照以下規定                                                    and
                    銷毀 ——                                                                 (iv)    the number of copies made of any of the protected
                    (i)    在保留該成果對該訂明授權的有關目的並非                                                    product;
                           屬必要時，盡快予以銷毀，但如在如此銷毀之                                     (b)    that all practicable steps are taken to ensure that the
                           前，該 成 果 將 會 或 已 經 為 遵 從 根 據 第 53(1)(a)                          protected product is protected against unauthorized or
                           條施加的要求而向專員提供，則屬例外；或                                             accidental access, processing, erasure or other use; and
                   (ii)    如已經為遵從根據第 53(1)(a) 條施加的要求而                               (c)    that, except as otherwise provided in subsection (1A),
                           向 專 員 提 供 該 成 果，於 專 員 不 再 需 要 該 成 果                             the protected product—
                           後，在保留該成果 ——
                                                                                           (i)    is destroyed as soon as its retention is not
                           (A)   對該訂明授權的有關目的；及                                                    necessary for the relevant purpose of the
                           (B)   ( 如專員根據第 53(1)(a) 條施加進一步要求 )                                     prescribed authorization, unless it is to be or has
                                 對使該等要求得以遵從，                                                      been provided to the Commissioner in compliance
                           並非屬必要時，盡快予以銷毀。( 由 2016 年第                                              with a requirement imposed under section 53(1)(a)
                           21 號第 19 條代替 )                                                         before it is so destroyed; or
                                                                                          (ii)    if it has been provided to the Commissioner in
                                                                                                  compliance with a requirement imposed under

最後更新日期                                                                                                                                 Last updated date
24.6.2016                                                                                                                                      24.6.2016
                                   Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 85 of 113
                             《截取通訊及監察條例》                               INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-19                                                         第5部      PART 5                                                                     5-20
第 589 章                                                     第 59 條    Section 59                                                           Cap. 589

       (1A)   如受保護成果屬第 23(3)(a)、24(3)(b)(i) 或 (ii)、26(3)(b)(i)                                  section 53(1)(a), is, after it is no longer required
              或 27(3)(b)(i) 或 (ii) 條所描述的資料，則第 (1B) 款適用。( 由                                      by the Commissioner, destroyed as soon as its
              2016 年第 21 號第 19 條增補 )                                                            retention is not necessary—
       (1B)   儘管有第 23(3)(a) 或 26(3)(b)(i) 條的規定，亦儘管根據第                                           (A)   for the relevant purpose of the prescribed
              24(3)(b) 或 27(3)(b) 條作出的命令有任何規定，有關部門                                                    authorization; and
              的首長 ——                                                                            (B)   if further requirements are imposed by the
              (a)   須即時將有關個案通知專員；                                                                     Commissioner under section 53(1)(a), for
              (b)   須作出安排，以確保有關資料獲得保留；及                                                               the purpose of enabling compliance with the
                                                                                                      requirements. (Replaced 21 of 2016 s. 19)
              (c)   須按以下規定行事 ——
                                                                           (1A)    Subsection (1B) applies if the protected product consists of
                    (i)    如專員通知該部門的首長，指專員不會根據第                                    information described in section 23(3)(a), 24(3)(b)(i) or (ii),
                           53(1)(a) 條要求提供該等資料，則須安排將該等                              26(3)(b)(i) or 27(3)(b)(i) or (ii). (Added 21 of 2016 s. 19)
                           資料即時銷毀；或
                                                                           (1B)    Despite section 23(3)(a) or 26(3)(b)(i) or any requirement in
                    (ii)   如專員根據第 53(1)(a) 條要求提供該等資料，                              an order made under section 24(3)(b) or 27(3)(b), the head of
                           則須 ——                                                   the department concerned—
                           (A)   按要求提供該等資料；及                                       (a)   must immediately notify the Commissioner of the case;
                           (B)   安排於專員不再需要該等資料時，將該等                                (b)   must make arrangements to ensure that the information
                                 資 料 即 時 銷 毀。( 由 2016 年 第 21 號 第 19                      is retained; and
                                 條增補 )
                                                                                   (c)   must—
        (2)   凡第 (1) 款所描述的任何受保護成果包含享有法律專業保
              密權的任何資料，則第 (1)(c) 款須解釋為亦規定有關部門                                             (i)    if the Commissioner notifies the head of the
              的首長作出安排，以確保受保護成果中包含該等資料的                                                          department that the Commissioner will not require
              部分 ——                                                                             the provision of the information under section
                                                                                                53(1)(a), cause the immediate destruction of the
              (a)   ( 就對郵件截取或秘密監察的訂明授權而言 ) 在自保                                                  information; or
                    留該部分對在任何法院進行的待決民事或刑事法律
                    程序，或對相當可能會在任何法院提起的民事或刑                                               (ii)   if the Commissioner requires the provision of the
                    事法律程序不再屬必要時起計的 1 年期間屆滿之前                                                    information under section 53(1)(a)—
                    被銷毀；或                                                                       (A)   provide the information as required; and
              (b)   ( 就對電訊截取的訂明授權而言 ) 於合理地切實可行                                                  (B)   cause the immediate destruction of the
                    範圍內盡快被銷毀。                                                                         information when it is no longer required by
                                                                                                      the Commissioner. (Added 21 of 2016 s. 19)


最後更新日期                                                                                                                               Last updated date
24.6.2016                                                                                                                                    24.6.2016
                              Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 86 of 113
                           《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-21                                                   第5部       PART 5                                                                       5-22
第 589 章                                                第 59 條    Section 59                                                              Cap. 589

       (3)   就本條而言，在以下情況下，某事宜即屬對訂明授權的                                     (2)   Where any protected product described in subsection (1)
             有關目的屬必要 ——                                                         contains any information that is subject to legal professional
             (a)   在第 (1)(a) 款所指的情況下 ——                                         privilege, subsection (1)(c) is to be construed as also requiring
                                                                                the head of the department concerned to make arrangements
                   (i)    該事宜繼續是或相當可能變為是對該有關目的                                  to ensure that any part of the protected product that contains
                          屬必要的；或                                                the information—
                   (ii)   ( 除對電訊截取的訂明授權外 ) 就於任何法院進                              (a)   in the case of a prescribed authorization for a postal
                          行的待決民事或刑事法律程序而言，或就相當                                        interception or covert surveillance, is destroyed not later
                          可能會在任何法院提起的民事或刑事法律程序                                        than 1 year after its retention ceases to be necessary for
                          而言，該事宜屬必要；或                                                 the purposes of any civil or criminal proceedings before
             (b)   在第 (1)(c) 款所指的情況下 ——                                               any court that are pending or are likely to be instituted;
                   (i)    該事宜繼續是或相當可能變為是對該有關目的                                        or
                          屬必要的；或                                                (b)   in the case of a prescribed authorization for a
                   (ii)   ( 除對電訊截取的訂明授權外 ) 就於任何法院進                                    telecommunications interception, is as soon as
                          行的待決民事或刑事法律程序而言，或就相當                                        reasonably practicable destroyed.
                          可能會在任何法院提起的民事或刑事法律程序                            (3)   For the purposes of this section, something is necessary for
                          而言，在自該事宜對該等程序不再屬必要時起                                  the relevant purpose of a prescribed authorization—
                          計的 1 年期間屆滿之前。                                         (a)   in the case of subsection (1)(a), if—
                                                                                      (i)    it continues to be, or is likely to become, necessary
                                                                                             for the relevant purpose; or
                                                                                      (ii)   except in the case of a prescribed authorization
                                                                                             for a telecommunications interception, it is
                                                                                             necessary for the purposes of any civil or criminal
                                                                                             proceedings before any court that are pending or
                                                                                             are likely to be instituted; or
                                                                                (b)   in the case of subsection (1)(c)—
                                                                                      (i)    when it continues to be, or is likely to become,
                                                                                             necessary for the relevant purpose; or
                                                                                      (ii)   except in the case of a prescribed authorization
                                                                                             for a telecommunications interception, at any time
                                                                                             before the expiration of 1 year after it ceases to be

最後更新日期                                                                                                                             Last updated date
24.6.2016                                                                                                                                  24.6.2016
                               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 87 of 113
                           《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-23                                                    第5部       PART 5                                                                      5-24
第 589 章                                                 第 60 條    Section 60                                                             Cap. 589

                                                                                              necessary for the purposes of any civil or criminal
                                                                                              proceedings before any court that are pending or
                                                                                              are likely to be instituted.

60.    備存紀錄                                                       60.      Record keeping
       (1)   在不損害第 59 條的原則下，每一部門均須備存一份紀錄，                                  (1)   Without prejudice to section 59, each department shall keep a
             該紀錄須 ——                                                             record which is to contain—
             (a)   就每項由該部門的任何人員提出的尋求根據本條例                                        (a)   in respect of each application for the issue or renewal of
                   發出訂明授權或將訂明授權續期的申請，載有以下                                              a prescribed authorization under this Ordinance by any
                   事宜的紀錄 ——                                                            officer of the department, a record of—
                   (i)    該申請 ( 包括為該申請的目的而根據第 3 部提                                     (i)    the application (including a copy of any affidavit
                          供的任何誓章或陳述的文本 )；及                                                    or statement provided under Part 3 for the purposes
                   (ii)   有關當局就該申請作出的決定 ( 包括因應該申                                              of the application); and
                          請而根據第 3 部發出或續期的任何訂明授權的                                       (ii)   the determination in respect of the application by
                          文本 )；                                                               the relevant authority (including a copy of any
             (b)   就每項由該部門的任何人員按第 23(1) 條的規定提                                                 prescribed authorization issued or renewed under
                   出的尋求確認緊急授權的申請，載有以下事宜的紀                                                     Part 3 as a result of the application);
                   錄 ——                                                          (b)   in respect of each application for confirmation of
                   (i)    該申請 ( 包括為該申請的目的而根據第 23(2)(b)                                 an emergency authorization by any officer of the
                          條提供的任何誓章的文本或 ( 如第 28 條適用 )                                   department as provided for in section 23(1), a record
                          為該申請的目的而按第 28(1)(b) 條描述提供的                                   of—
                          任何紀錄、誓章或其他文件的文本 )；及                                          (i)    the application (including a copy of any affidavit
                   (ii)   小組法官就該申請作出的決定 ( 包括因應該申                                              provided under section 23(2)(b) or, where section
                          請而根據第 24(5) 條作出的任何批註的文本或                                            28 applies, a copy of any record, affidavit or other
                          ( 如第 28 條適用 ) 因應該申請而根據第 24(5) 條                                     document provided as described in section 28(1)(b),
                          發出的任何緊急授權的文本 )；                                                     for the purposes of the application); and
             (c)   就每項由該部門的任何人員按第 26(1) 條的規定提出                                         (ii)   the determination in respect of the application by a
                   的尋求確認訂明授權或將訂明授權續期的申請，載                                                     panel judge (including a copy of any endorsement
                   有以下事宜的紀錄 ——                                                                made or, where section 28 applies, a copy of any
                                                                                              emergency authorization issued, under section
                   (i)    該申請 ( 包括為該申請的目的而根據第 26(2)(b)                                        24(5) as a result of the application);
                          條提供的任何紀錄、誓章或陳述的文本 )；及

最後更新日期                                                                                                                             Last updated date
24.6.2016                                                                                                                                  24.6.2016
                              Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 88 of 113
                           《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-25                                                   第5部       PART 5                                                                   5-26
第 589 章                                                第 60 條    Section 60                                                          Cap. 589

                  (ii)    有關當局就該申請作出的決定 ( 包括因應該申                              (c)   in respect of each application for confirmation of a
                          請而根據第 27(5) 條發出或續期的任何訂明授                                  prescribed authorization or renewal by any officer of the
                          權的文本 )；                                                   department as provided for in section 26(1), a record
            (d)    載有以下事宜的紀錄 ——                                                     of—
                   (i)    該部門的任何人員根據第 57 條終止任何截取或                                   (i)    the application (including a copy of any record,
                          秘密監察的任何個案；及                                                      affidavit or statement provided under section
                                                                                           26(2)(b) for the purposes of the application); and
                  (ii)    任何訂明授權在該項終止後根據第 57 條被撤銷
                          的任何個案；                                                    (ii)   the determination in respect of the application by
                                                                                           the relevant authority (including a copy of any
            (e)    就每項由該部門的任何人員根據第 33 條提出的尋                                                prescribed authorization issued or renewed under
                   求 發 出 器 材 取 出 手 令 的 申 請，載 有 以 下 事 宜 的 紀                                 section 27(5) as a result of the application);
                   錄 ——
                                                                              (d)   a record of—
                   (i)    該申請 ( 包括為該申請的目的而根據第 33(2)(b)
                          條提供的任何誓章的文本 )；及                                           (i)    any case in which any interception or covert
                                                                                           surveillance has been discontinued by any officer
                  (ii)    小組法官就該申請作出的決定 ( 包括因應該申                                           of the department under section 57; and
                          請而根據第 34(3) 條發出的任何器材取出手令
                          的文本 )；                                                    (ii)   any case in which any prescribed authorization
                                                                                           has been revoked under section 57 further to the
            (f)    載有以下事宜的紀錄 ——                                                            discontinuance;
                   (i)    因為沒有該部門的任何人員在 48 小時限期內提                             (e)   in respect of each application for the issue of a device
                          出確認緊急授權的申請以致第 23(3) 條適用的                                  retrieval warrant under section 33 by any officer of the
                          任何個案；                                                     department, a record of—
                  (ii)    因為沒有該部門的任何人員在 48 小時限期內提                                   (i)    the application (including a copy of any affidavit
                          出確認訂明授權或訂明授權的續期的申請以致                                             provided under section 33(2)(b) for the purposes of
                          第 26(3) 條適用的任何個案；及                                               the application); and
                  (iii)   就以下事宜作出的任何定論︰就該部門的任何                                      (ii)   the determination in respect of the application
                          人員所發現或察覺的任何其他不符合規定之處                                             by a panel judge (including a copy of any device
                          及錯誤 ( 不論該不符合規定之處及錯誤是在根                                           retrieval warrant issued under section 34(3) as a
                          據第 56(1) 及 (2) 條進行的定期檢討中或在其他                                     result of the application);
                          情況下被發現或察覺的 )；及
                                                                              (f)   a record of—
            (g)    載有任何合理地須由該部門備存以令專員能夠擬備
                   根據第 49 條向行政長官提交的報告或以其他方式執                                        (i)    any case to which section 23(3) applies by
                   行他在本條例下的任何職能的紀錄。                                                        reason that no application for confirmation of an

最後更新日期                                                                                                                         Last updated date
24.6.2016                                                                                                                              24.6.2016
                                 Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 89 of 113
                            《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-27                                                      第5部       PART 5                                                                       5-28
第 589 章                                                   第 60 條    Section 60                                                              Cap. 589

       (2)   根據第 (1) 款備存的紀錄 ——                                                                   emergency authorization is made within the period
             (a)   在其與任何訂明授權或器材取出手令有關的範圍                                                         of 48 hours by any officer of the department;
                   內 ——                                                                  (ii)    any case to which section 26(3) applies by reason
                   (i)    須於該訂明授權或器材取出手令 ( 視屬何情況                                                 that no application for confirmation of a prescribed
                          而定 ) 失效當日之後的一段最少 2 年的期間內，                                              authorization or renewal is made within the period
                          予以保留；及                                                                 of 48 hours by any officer of the department; and
                   (ii)   ( 在不損害第 (i) 節的原則下 ) 凡有關部門獲悉                                    (iii)   any findings in respect of any other irregularities
                          在任何法院有任何待決的有關民事或刑事法                                                    and errors identified or detected by any officer
                          律程序，或獲悉有關民事或刑事法律程序相當                                                   of the department, whether in any regular
                          可能會在任何法院提起，或獲悉有有關檢討正                                                   review conducted under section 56(1) and (2) or
                          根 據 第 41 條 進 行，或 ( 就 訂 明 授 權 而 言 ) 獲                                   otherwise; and
                          悉有尋求審查的有關申請根據第 43 條提出，                                   (g)    any record reasonably required to be kept by the
                          須 ——                                                            department to enable the Commissioner to prepare
                          (A)   ( 就待決的法律程序、檢討或申請而言 ) 在                                    reports for submission to the Chief Executive under
                                該待決的法律程序、檢討或申請獲最終裁                                        section 49, or otherwise to perform any of his functions
                                斷或獲最終的處理之後最少 1 年期間內，                                      under this Ordinance.
                                予以保留；或                                       (2)   The record kept under subsection (1)—
                          (B)   ( 就相當可能會提起的法律程序而言 ) 在該                             (a)    to the extent that it relates to any prescribed
                                法律程序獲最終裁斷或獲最終的處理之後                                        authorization or device retrieval warrant—
                                最少 1 年期間內或 ( 如適用 ) 在該法律程                                  (i)    is to be retained for a period of at least 2 years
                                序不再屬相當可能會提起之後最少 1 年期                                             after the day on which the prescribed authorization
                                間內，予以保留；或                                                        or device retrieval warrant (as the case may be)
             (b)   在其與任何訂明授權或器材取出手令無關的範圍內，                                                       has ceased to have effect; and
                   須在一段最少 2 年的期間內，予以保留。                                                  (ii)    without prejudice to subparagraph (i), where it has
       (3)   就第 (2) 款而言，在 ( 但僅在 ) 以下情況下，法律程序、                                                    come to the notice of the department concerned
             檢討或申請就關乎任何訂明授權或器材取出手令的紀錄                                                            that any relevant civil or criminal proceedings
             的任何部分而言，即視為有關 ——                                                                    before any court are pending or are likely to
             (a)   該訂明授權或器材取出手令 ( 視屬何情況而定 ) 攸關                                                   be instituted, or any relevant review is being
                   或可能攸關為該法律程序、檢討或申請 ( 視屬何情                                                      conducted under section 41, or, in the case of a
                   況而定 ) 的目的而裁斷任何問題；或                                                            prescribed authorization, any relevant application
                                                                                                 for an examination has been made under section
                                                                                                 43, is to be retained—

最後更新日期                                                                                                                                Last updated date
24.6.2016                                                                                                                                     24.6.2016
                         Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 90 of 113
                      《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-29                                              第5部       PART 5                                                                       5-30
第 589 章                                           第 61 條    Section 61                                                              Cap. 589

             (b)   ( 就訂明授權而言 ) 任何依據該授權取得的受保護成                                        (A)    in the case of any pending proceedings,
                   果攸關或可能攸關為該法律程序、檢討或申請 ( 視                                                 review or application, for a period of at least
                   屬何情況而定 ) 的目的而裁斷任何問題。                                                     1 year after the pending proceedings, review
                                                                                            or application has been finally determined or
                                                                                            finally disposed of; or
                                                                                     (B)    in the case of any proceedings which are
                                                                                            likely to be instituted, for a period of at least
                                                                                            1 year after they have been finally determined
                                                                                            or finally disposed of or, if applicable, for
                                                                                            a period of at least 1 year after they are no
                                                                                            longer likely to be instituted; or
                                                                           (b)   to the extent that it does not relate to any prescribed
                                                                                 authorization or device retrieval warrant, is to be
                                                                                 retained for a period of at least 2 years.
                                                                     (3)   For the purposes of subsection (2), any proceedings, review
                                                                           or application is, in relation to any part of a record that relates
                                                                           to any prescribed authorization or device retrieval warrant,
                                                                           regarded as relevant if, but only if—
                                                                           (a)   the prescribed authorization or device retrieval warrant
                                                                                 (as the case may be) is or may be relevant to the
                                                                                 determination of any question for the purposes of the
                                                                                 proceedings, review or application (as the case may be);
                                                                                 or
                                                                           (b)   in the case of a prescribed authorization, any protected
                                                                                 product obtained pursuant to the prescribed authorization
                                                                                 is or may be relevant to the determination of any
                                                                                 question for the purposes of the proceedings, review or
                                                                                 application (as the case may be).

61.    電訊截取成果不獲接納為證據                                        61.      Non-admissibility of telecommunications interception product
       (1)   任何電訊截取成果不得於在任何法院進行的任何法律程                                (1)   Any telecommunications interception product shall not
             序中獲接納為證據，但用作證明有人已犯某有關罪行則                                      be admissible in evidence in any proceedings before any

最後更新日期                                                                                                                        Last updated date
24.6.2016                                                                                                                             24.6.2016
                         Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 91 of 113
                      《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-31                                              第5部       PART 5                                                                    5-32
第 589 章                                           第 61 條    Section 61                                                           Cap. 589

             除外。                                                           court other than to prove that a relevant offence has been
       (2)   任何電訊截取成果以及關於依據有關訂明授權進行的電                                      committed.
             訊截取的任何詳情，不得提供予在任何法院進行的任何                                (2)   Any telecommunications interception product, and any
             法律程序 ( 就有關罪行提起的任何該等法律程序除外 ) 中                                 particulars as to a telecommunications interception carried
             的任何一方。                                                        out pursuant to a relevant prescribed authorization, shall not
       (3)   於在任何法院進行的任何法律程序 ( 就有關罪行提起的                                    be made available to any party to any proceedings before
             任何該等法律程序除外 ) 中，不可舉出任何傾向顯示以下                                   any court (other than any such proceedings instituted for a
             任何事宜的任何證據，亦不可發問任何傾向顯示以下任                                      relevant offence).
             何事宜的任何問題 ——                                             (3)   In any proceedings before any court (other than any such
             (a)   有人已提出申請，尋求根據本條例發出有關訂明授                                  proceedings instituted for a relevant offence), any evidence or
                   權或將有關訂明授權續期，或尋求根據本條例發出                                  question which tends to suggest any of the following matters
                   有關器材取出手令；                                               shall not be adduced or asked—
             (b)   已根據本條例發出有關訂明授權或將有關訂明授權                                  (a)   that an application has been made for the issue or
                   續期，或已根據本條例發出有關器材取出手令；                                         renewal of a relevant prescribed authorization, or the
                                                                                 issue of a relevant device retrieval warrant, under this
             (c)   已對任何人施加規定，規定該人為執行有關訂明授                                        Ordinance;
                   權或有關器材取出手令而提供協助；
                                                                           (b)   that a relevant prescribed authorization has been issued
             (d)   已依據有關訂明授權取得任何資料。                                              or renewed, or a relevant device retrieval warrant has
       (4)   儘管有第 (2) 款或本條例任何其他條文的規定，凡為任何                                        been issued, under this Ordinance;
             刑事法律程序 ( 不論是就某罪行提起的刑事法律程序或                                    (c)   that any requirement has been imposed on any person
             是任何有關法律程序 ) 的目的，依據有關訂明授權取得的                                         to provide assistance for the execution of a relevant
             並可繼續被有關部門取用的任何資料，可能會合理地被                                            prescribed authorization or a relevant device retrieval
             認為是能夠削弱控方針對辯方的論據，或會有助於辯方                                            warrant;
             的論據，則 ——
                                                                           (d)   that any information has been obtained pursuant to a
             (a)   該部門須向控方披露該等資料；及                                               relevant prescribed authorization.
             (b)   然後控方須於以非公開形式進行的單方面聆訊中，                            (4)   Notwithstanding subsection (2) or any other provision of
                   向法官披露該等資料。                                              this Ordinance, where, for the purposes of any criminal
       (5)   法官可在有資料根據第 (4)(b) 款向他披露後，作出他認為                                proceedings (whether being criminal proceedings instituted
             就確保有關法律程序得以公平進行而屬合適的命令。                                       for an offence or any related proceedings), any information
       (6)   凡在任何刑事法律程序中，有任何命令根據第 (5) 款作                                   obtained pursuant to a relevant prescribed authorization and
             出，控方須於以非公開形式進行的單方面聆訊中，向審                                      continuing to be available to the department concerned might
                                                                           reasonably be considered capable of undermining the case for

最後更新日期                                                                                                                     Last updated date
24.6.2016                                                                                                                          24.6.2016
                           Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 92 of 113
                      《截取通訊及監察條例》                                 INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-33                                                    第5部      PART 5                                                                     5-34
第 589 章                                                第 61 條    Section 61                                                            Cap. 589

             理任何有關法律程序的法官披露該命令的條款及有關資                                           the prosecution against the defence or of assisting the case for
             料。                                                                 the defence—
       (7)   儘管有第 (5) 款的規定，根據該款作出的命令並不授權或                                       (a)   the department shall disclose the information to the
             規定在違反第 (1)、(2) 及 (3) 款的情況下作出任何事情。                                        prosecution; and
       (8)   在本條中 ——                                                            (b)   the prosecution shall then disclose the information to the
       “ 一方 ” (party) 就任何刑事法律程序而言，包括檢控方；                                              judge in an ex parte hearing that is held in private.
       “ 有關法律程序 ” (related proceedings) 就任何刑事法律程序而                        (5)   The judge may, further to the disclosure to him of the
          言，指該等刑事法律程序所引致的進一步法律程序 ( 包括                                           information under subsection (4)(b), make such orders as
          上訴程序 )，或該等刑事法律程序的初步或附帶法律程序；                                           he thinks fit for the purpose of securing the fairness of the
                                                                                proceedings.
       “ 有關訂明授權 ” (relevant prescribed authorization) 指對電訊截
          取的訂明授權；                                                         (6)   Where any order is made under subsection (5) in any criminal
                                                                                proceedings, the prosecution shall disclose to the judge
       “ 有關罪行 ” (relevant offence) 指由披露任何電訊截取成果或披                               for any related proceedings the terms of the order and the
          露關乎取得任何電訊截取成果的任何資料所構成的任何
                                                                                information concerned in an ex parte hearing that is held in
          罪行 ( 不論該罪行是否有其他構成元素 )；
                                                                                private.
       “ 有關器材取出手令 ” (relevant device retrieval warrant) 指授權               (7)   Notwithstanding subsection (5), no order made under that
          取出根據有關訂明授權而授權使用的任何器材的器材取
                                                                                subsection authorizes or requires anything to be done in
          出手令；
                                                                                contravention of subsections (1), (2) and (3).
       “ 法官 ” (judge) 就任何法律程序而言，指聆聽或將會聆聽該等
                                                                          (8)   In this section—
          法律程序的法官或裁判官，或任何具有處理有關事宜的
          司法管轄權的其他法官或裁判官；                                                 “judge” (法官), in relation to any proceedings, means the judge or
                                                                               magistrate before whom those proceedings are or are to be
       “ 電訊截取成果 ” (telecommunications interception product) 在截
                                                                               heard, or any other judge or magistrate having jurisdiction to
          取成果屬 ——
                                                                               deal with the matter concerned;
          (a) 依據有關訂明授權而取得的通訊的任何內容；或
                                                                          “party” (一方), in relation to any criminal proceedings, includes
             (b)   該等內容的文本，
                                                                               the prosecution;
                   的範圍內，指該等截取成果。
                                                                          “related proceedings” (有關法律程序), in relation to any criminal
                                                                                proceedings, means any further proceedings (including appeal
                                                                                proceedings) arising from, or any proceedings preliminary or
                                                                                incidental to, those proceedings;
                                                                          “relevant device retrieval warrant” (有關器材取出手令) means
                                                                               a device retrieval warrant for the retrieval of any of the

最後更新日期                                                                                                                           Last updated date
24.6.2016                                                                                                                                24.6.2016
                     Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 93 of 113
                  《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-35                                          第5部       PART 5                                                                   5-36
第 589 章                                       第 62 條    Section 62                                                          Cap. 589

                                                                       devices authorized to be used under a relevant prescribed
                                                                       authorization;
                                                                 “relevant offence” (有關罪行) means any offence constituted
                                                                      by the disclosure of any telecommunications interception
                                                                      product or of any information relating to the obtaining of any
                                                                      telecommunications interception product (whether or not there
                                                                      are other constituent elements of the offence);
                                                                 “relevant prescribed authorization” (有關訂明授權) means
                                                                      a prescribed authorization for a telecommunications
                                                                      interception;
                                                                 “telecommunications interception product” (電訊截取成果) means
                                                                       any interception product to the extent that it is—
                                                                       (a) any contents of a communication that have been
                                                                            obtained pursuant to a relevant prescribed authorization;
                                                                            or
                                                                       (b)   a copy of such contents.

62.    享有法律專業保密權的資料繼續享有保密權                              62.      Information subject to legal professional privilege to remain
       儘管享有法律專業保密權的資料是依據訂明授權被取得，該                                privileged
       等資料繼續享有保密權。                                               Any information that is subject to legal professional privilege is
                                                                 to remain privileged notwithstanding that it has been obtained
                                                                 pursuant to a prescribed authorization.

63.    實務守則                                             63.      Code of practice
       (1)   保安局局長須為就本條例訂定的事宜向各部門的人員提                            (1)   The Secretary for Security shall issue a code of practice for
             供實務指引的目的，發出實務守則。                                          the purpose of providing practical guidance to officers of
       (2)   在不局限第 (1) 款的一般性的原則下，保安局局長可在實                              the departments in respect of matters provided for in this
             務守則內，指明根據本條例向小組法官提出的任何申請                                  Ordinance.
             的格式。                                                (2)   Without limiting the generality of subsection (1), the
       (3)   保安局局長可不時修改整套實務守則或其任何部分，修                                  Secretary for Security may in the code of practice specify the
             改方式須與他根據本條發出該守則的權力相符，而除文                                  form of any application to be made to a panel judge under
                                                                       this Ordinance.

最後更新日期                                                                                                                Last updated date
24.6.2016                                                                                                                     24.6.2016
                         Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 94 of 113
                      《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


5-37                                              第5部       PART 5                                                                       5-38
第 589 章                                           第 63 條    Section 63                                                              Cap. 589

             意另有所指外，凡提述 ( 不論是或並非是在本條例中提述 )                           (3)   The Secretary for Security may from time to time revise
             實務守則，須解釋為提述經如此修改的該守則。                                         the whole or any part of the code of practice, in a manner
       (4)   部門的任何人員在根據本條例或為本條例任何條文的施                                      consistent with his power to issue the code under this section,
             行而執行任何職能時，須遵守實務守則的條文。                                         and, unless the context otherwise requires, any reference to
                                                                           the code of practice, whether in this Ordinance or otherwise,
       (5)   如任何人不遵守實務守則的任何條文 ——                                           is to be construed as a reference to the code as so revised.
             (a)   就所有目的而言，不得僅因該項不遵守而將該項不                            (4)   Any officer of a department shall, in performing any function
                   遵守視為有不遵守本條例任何條文的情況；及                                    under or for the purposes of any provision of this Ordinance,
             (b)   在不損害 (a) 段的原則下，該項不遵守不影響任何訂                              comply with the provisions of the code of practice.
                   明授權或器材取出手令的有效性。                                   (5)   A failure on the part of any person to comply with any
                                                                           provision of the code of practice—
                                                                           (a)   is for all purposes not of itself to be regarded as a failure
                                                                                 to comply with any provision of this Ordinance; and
                                                                           (b)   without prejudice to paragraph (a), does not affect
                                                                                 the validity of any prescribed authorization or device
                                                                                 retrieval warrant.




最後更新日期                                                                                                                        Last updated date
24.6.2016                                                                                                                             24.6.2016
                       Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 95 of 113
                    《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


6-1                                             第6部       PART 6                                                                      6-2
第 589 章                                         第 64 條    Section 64                                                            Cap. 589



                       第6部                                                                  PART 6
                      雜項條文                                                          MISCELLANEOUS
64.   訂明授權及器材取出手令不受輕微缺失影響                                 64.      Prescribed authorizations and device retrieval warrants not
      (1)   訂明授權或器材取出手令不受與其有關的任何輕微缺失                               affected by minor defects
            影響。                                                    (1)   A prescribed authorization or device retrieval warrant is not
      (2)   在不局限第 (1) 款的一般性原則下，依據訂明授權取得的                                 affected by any minor defect relating to it.
            任何資料 ( 包括任何受保護成果 )，不得僅因為與該授權                           (2)   Without limiting the generality of subsection (1), any
            有關的任何輕微缺失，而被致令不得於在任何法院進行                                     information (including any protected product) obtained
            的任何法律程序中獲接納為證據。                                              pursuant to a prescribed authorization is not by reason only of
      (3)   就本條而言，對輕微缺失的任何提述就訂明授權或器材                                     any minor defect relating to the prescribed authorization to be
            取出手令而言，包括以下事宜中或在與以下事宜有關連                                     rendered inadmissible in evidence in any proceedings before
            的情況下的任何缺失或不符合規定之處 ( 重大缺失或不                                   any court.
            符合規定之處除外 ) ——                                          (3)   For the purposes of this section, any reference to minor
            (a)   發出或本意是發出該訂明授權或器材取出手令或看                                 defect, in relation to a prescribed authorization or device
                  來是該授權或手令的文件；或                                          retrieval warrant, includes any defect or irregularity, other
                                                                         than a substantial defect or irregularity, in or in connection
            (b)   執行或本意是執行該訂明授權或器材取出手令或看                                 with—
                  來是該授權或手令的文件。
                                                                         (a)   the issue, or the purported issue, of that prescribed
                                                                               authorization or device retrieval warrant or of a
                                                                               document purporting to be that prescribed authorization
                                                                               or device retrieval warrant; or
                                                                         (b)   the execution, or the purported execution, of that
                                                                               prescribed authorization or device retrieval warrant
                                                                               or of a document purporting to be that prescribed
                                                                               authorization or device retrieval warrant.

65.   豁免權                                                 65.      Immunity
      (1)   在第 (2) 款的規限下，任何人不得僅因 ——                                (1)   Subject to subsection (2), a person shall not incur any civil or
                                                                         criminal liability by reason only of—

最後更新日期                                                                                                                    Last updated date
24.6.2016                                                                                                                         24.6.2016
                         Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 96 of 113
                      《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


6-3                                                第6部      PART 6                                                                      6-4
第 589 章                                          第 65A 條    Section 65A                                                           Cap. 589

             (a)   依據訂明授權或器材取出手令進行的任何行為 ( 包                                (a)   any conduct carried out pursuant to a prescribed
                   括該等行為所附帶的行為 )；                                                authorization or device retrieval warrant (including any
             (b)   他真誠地執行或本意是真誠地執行在本條例下的任                                        conduct incidental to such conduct);
                   何職能；或                                                   (b)   his performance or purported performance in good faith
             (c)   他遵從根據本條例作出的或本意是根據本條例作出                                        of any function under this Ordinance; or
                   的任何規定或要求，                                               (c)   his compliance with a requirement made or purportedly
             而招致任何民事或刑事法律責任。                                                     made under this Ordinance.
       (2)   第 (1) 款並不影響任何人僅因以下事宜而招致或可能招致                            (2)   Nothing in subsection (1) affects any liability that is or may
             的任何法律責任 ——                                                    be incurred by any person by reason only of—
             (a)   未經准許而進入任何處所；或                                           (a)   any entry onto any premises without permission; or
             (b)   未經准許而干擾任何財產。                                            (b)   any interference with any property without permission.

65A.   在訂明授權被撤銷後取得的受保護成果                                    65A.     Protected products obtained after revocation of prescribed
       (1)   如某訂明授權或其某部分根據第 24(3)(a)(i)、27(3)(a)(i)、                 authorization
             58(2) 或 58A(4) 條被撤銷，有關部門的首長須作出安排，                       (1)   If a prescribed authorization or a part of a prescribed
             以確保有關截取或秘密監察或其有關部分，於合理地切                                      authorization is revoked under section 24(3)(a)(i), 27(3)(a)(i),
             實可行範圍內，盡快終止。                                                  58(2) or 58A(4), the head of the department concerned must
       (2)   任何受保護成果，如在有關訂明授權或其有關部分被撤                                      make arrangements to ensure that the interception or covert
             銷後，但在有關截取或秘密監察或其有關部分按照有關                                      surveillance concerned or the relevant part of the interception
             部門的首長根據第 (1) 款作出的安排而終止前取得，則就                                  or covert surveillance concerned is discontinued as soon as
             本條例而言，該成果須視為是依據訂明授權取得的。                                       reasonably practicable.
                             ( 由 2016 年第 21 號第 20 條增補 )              (2)   Any protected product that is obtained after the prescribed
                                                                           authorization concerned or the relevant part of the prescribed
                                                                           authorization concerned is revoked and before the interception
                                                                           or covert surveillance concerned or the relevant part of the
                                                                           interception or covert surveillance concerned is discontinued
                                                                           in accordance with the arrangements made by the head of
                                                                           the department concerned under subsection (1) is, for the
                                                                           purposes of this Ordinance, to be regarded as having been
                                                                           obtained pursuant to a prescribed authorization.
                                                                                                                 (Added 21 of 2016 s. 20)

最後更新日期                                                                                                                      Last updated date
24.6.2016                                                                                                                           24.6.2016
                            Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 97 of 113
                         《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


6-5                                                  第6部       PART 6                                                                      6-6
第 589 章                                              第 66 條    Section 66                                                             Cap. 589


66.   規例                                                       66.      Regulation
      行政長官會同行政會議可在立法會批准下，為以下目的訂立                                        The Chief Executive in Council may, subject to the approval of the
      規例 ——                                                             Legislative Council, make regulations for—
            (a)   更佳地貫徹本條例的宗旨；及                                               (a)   the better carrying out of the purposes of this Ordinance;
            (b)   在不局限 (a) 段的一般性的原則下，訂明本條例規定                                        and
                  須由或可由根據本條訂立的規例訂明的任何事宜。                                      (b)   without limiting the generality of paragraph (a),
                                                                                    prescribing any matter which this Ordinance provides
                                                                                    is, or may be, prescribed by regulation made under this
                                                                                    section.

67.   修訂附表                                                     67.      Amendment of Schedules
      行政長官會同行政會議可在立法會批准下，藉於憲報刊登的                                        The Chief Executive in Council may, subject to the approval of
      公告，修訂附表 1、2、3 及 4。                                                the Legislative Council, amend Schedules 1, 2, 3 and 4 by notice
                                                                        published in the Gazette.

68.   ( 已失時效而略去 )                                              68.      (Omitted as spent)

69.   過渡性安排                                                    69.      Transitional arrangements
      (1)   凡任何部門或他人代任何部門藉依據在本條例生效前根                                    (1)   Where any materials have been obtained by or on behalf
            據《電訊條例》( 第 106 章 ) 第 33 條發出或續期的命令進                                of any department by carrying out any telecommunications
            行任何電訊截取，而取得任何材料，第 59 條在經必要的                                       interception pursuant to an order issued or renewed before
            變通後，在該等材料屬該被截取的通訊的任何內容或該                                          the commencement of this Ordinance under section 33 of
            等內容的文本的範圍內，適用於該等材料，猶如 ——                                          the Telecommunications Ordinance (Cap. 106), section 59
            (a)   該命令是根據本條例發出或續期的訂明授權一樣，                                      applies, with necessary modifications, to the materials, to the
                  而據此 ——                                                      extent that they are any of the contents of the communication
                                                                              intercepted or a copy of such contents, as if—
                  (i)    該等材料屬受保護成果；及
                                                                              (a)   the order were a prescribed authorization issued or
                  (ii)   尋求發出該命令或將該命令續期的申請，是尋                                       renewed under this Ordinance, and accordingly—
                         求根據本條例就發出訂明授權或將訂明授權續
                         期的申請；及                                                     (i)   the materials were protected product; and
            (b)   進行在該命令下須予進行的行動所謀求達到的目的
                  是該命令的有關目的一樣。
最後更新日期                                                                                                                         Last updated date
24.6.2016                                                                                                                              24.6.2016
                          Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 98 of 113
                     《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


6-7                                                 第6部      PART 6                                                                        6-8
第 589 章                                            第 69 條    Section 69                                                              Cap. 589

      (2)   第 (1) 款是在《釋義及通則條例》( 第 1 章 ) 第 23 條以外的                                 (ii)   the application for the issue or renewal of the order
            條文而不減損該條的效力。                                                                 were an application for the issue or renewal of a
      (3)   本條的施行，並不使依據第 (1) 款所提述的命令進行的任                                                 prescribed authorization under this Ordinance; and
            何電訊截取有效，亦不授權進行任何該等截取。                                           (b)   the purpose sought to be furthered by carrying out the
      (4)   在 本 條 中，“ 文 本 ” (copy) 就 第 (1) 款 所 提 述 的 通 訊 的                        operation required to be carried out under the order were
            任 何 內 容 而 言，指 任 何 以 下 項 目 ( 不 論 是 否 屬 文 件 形                           the relevant purpose of the order.
            式 ) ——                                                    (2)   Subsection (1) is in addition to and not in derogation
            (a)   該等內容的任何文本、複本、副本、拷貝、摘錄或                                    of section 23 of the Interpretation and General Clauses
                  撮錄；                                                       Ordinance (Cap. 1).
            (b)   提述第 (1) 款所提述的電訊截取，並且是直接或間接                          (3)   Nothing in this section operates to validate or authorize any
                  顯示屬該通訊的傳送人或傳送對象的人的身分的紀                                    telecommunications interception carried out pursuant to an
                  錄的任何紀錄。                                                   order referred to in subsection (1).
                                                                      (4)   In this section, “copy” (文本), in relation to any contents of
                                                                            a communication referred to in subsection (1), means any of
                                                                            the following (whether or not in documentary form)—
                                                                            (a)   any copy, extract or summary of such contents;
                                                                            (b)   any record referring to the telecommunications
                                                                                  interception referred to in subsection (1) which is a
                                                                                  record showing, directly or indirectly, the identity of any
                                                                                  person who is the sender or intended recipient of the
                                                                                  communication.




最後更新日期                                                                                                                         Last updated date
24.6.2016                                                                                                                              24.6.2016
                   Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 99 of 113
                《截取通訊及監察條例》                                 INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S1-1                                附表 1 —— 第 1 部      SCHEDULE 1—PART 1                                              S1-2
第 589 章                                      第1條       Section 1                                                  Cap. 589



                   附表 1                                                           SCHEDULE 1
                                      [ 第 2 及 67 條 ]                                                          [ss. 2 & 67]

                    部門                                                          DEPARTMENTS
                   第1部                                                                PART 1


               就截取等而指明的部門                                   DEPARTMENTS SPECIFIED FOR INTERCEPTION,
                                                                             ETC.
1.     香港海關
                                                       1.       Customs and Excise Department
2.     香港警務處
                                                       2.       Hong Kong Police Force
3.     廉政公署
                                                       3.       Independent Commission Against Corruption



                   第2部                                                                PART 2


              就秘密監察等而指明的部門                                      DEPARTMENTS SPECIFIED FOR COVERT
                                                                       SURVEILLANCE, ETC.
1.     香港海關
                                                       1.       Customs and Excise Department
2.     香港警務處
                                                       2.       Hong Kong Police Force

最後更新日期                                                                                                      Last updated date
9.8.2006                                                                                                             9.8.2006
                 Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 100 of 113
               《截取通訊及監察條例》                               INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S1-3                               附表 1 —— 第 2 部     SCHEDULE 1—PART 2                                             S1-4
第 589 章                                    第3條       Section 3                                                 Cap. 589

3.     入境事務處                                        3.       Immigration Department

4.     廉政公署                                         4.       Independent Commission Against Corruption




最後更新日期                                                                                                   Last updated date
9.8.2006                                                                                                          9.8.2006
                       Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 101 of 113
                    《截取通訊及監察條例》                                 INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S2-1                                              附表 2     SCHEDULE 2                                                              S2-2
第 589 章                                           第1條      Section 1                                                           Cap. 589



                        附表 2                                                            SCHEDULE 2
                                       [ 第 6、53 及 67 條 ]                                                                [ss. 6, 53 & 67]

     小組法官的處事程序及關乎小組法官的其他事宜                                         PROCEDURES OF, AND OTHER MATTERS
                                                                       RELATING TO, PANEL JUDGE
1.     關於小組法官考慮申請的條文
                                                           1.       Provisions for consideration of applications
           (1)   小組法官須於非公開的情況下考慮根據本條例向他                             by panel judge
                 提出的任何申請。
           (2)   在不損害第 (1) 款的原則下，如小組法官如此指示，                              (1)   A panel judge shall consider any application made to
                 則上述申請可在法院範圍以外的任何地方 ( 部門的                                      him under this Ordinance in private.
                 處所除外 ) 予以考慮。
                                                                         (2)   Without prejudice to subsection (1), the application may,
           (3)   小組法官可按他認為適當的方式考慮上述申請。                                         where the panel judge so directs, be considered outside
                                                                               the court precincts at any place other than the premises
                                                                               of a department.
2.     小組法官的進一步權力                                                        (3)   The panel judge may consider the application in such
                                                                               manner as he considers appropriate.
       小組法官可為執行他在本條例下的任何職能的目的而監誓及
       監理誓章。
                                                           2.       Further powers of panel judge

3.     關於由小組法官編製的或向小組法官                                             For the purpose of performing any of his functions under this
       提供的文件及紀錄的條文                                                  Ordinance, a panel judge may administer oaths and take affidavits.

           (1)   凡任何小組法官為關乎他在本條例下的任何職能的
                 執行的目的而編製或獲提供任何文件及紀錄，該法                    3.       Provisions for documents and records compiled
                 官須安排於他在本條例下的任何職能的執行均不再
                 即時需用該等文件及紀錄後，盡快將所有該等文件                             by or made available to panel judge
                 及紀錄保存於按他的命令密封的封套內。


最後更新日期                                                                                                                   Last updated date
9.8.2006                                                                                                                          9.8.2006
                           Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 102 of 113
                        《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S2-3                                                 附表 2      SCHEDULE 2                                                             S2-4
第 589 章                                              第3條       Section 3                                                          Cap. 589

           (2)   儘管有第 (1) 款的規定，在該款所描述的情況下獲提                                (1)   A panel judge shall cause all documents and records
                 供任何文件或紀錄的小組法官須 ——                                               compiled by, or made available to, him for any purpose
                 (a)   安排以在如此向他提供的每一份文件或紀錄的                                      related to the performance of any of his functions under
                       文本上蓋上他的印章並於其上簽署的方式，核                                      this Ordinance to be kept in a packet sealed by his order,
                       證該文本；及                                                    as soon as they are no longer immediately required for
                                                                                 the purpose of performing any of his functions under
                 (b)   安排向有關部門提供經如此核證的文本。                                        this Ordinance.
           (3)   凡 任 何 文 件 或 紀 錄 根 據 第 (1) 款 被 保 存 於 封 套                   (2)   Notwithstanding subsection (1), a panel judge to whom
                 內 ——                                                            any documents or records are made available in the
                 (a)   該封套須被保存於由小組法官所指明的保安周                                      circumstances described in that subsection shall—
                       全的地方；                                                     (a)   cause a copy of each of the documents or records
                 (b)   除依據小組法官為執行他在本條例下的任何職                                            so made available to him to be certified by affixing
                       能 ( 包括順應專員根據本條例第 53(2) 條提出的                                     his seal to it and signing on it; and
                       要求而執行的該等職能 ) 的目的而作出的命令                                    (b)   cause the copy so certified to be made available to
                       行事外，該封套不得被開啟，而該等文件或紀                                            the department concerned.
                       錄不得自該封套取出；及
                                                                           (3)   Where any documents or records are kept in a packet
                 (c)   除依據小組法官的命令行事外，該封套及該等                                      under subsection (1)—
                       文件或紀錄不得被銷毀。
                                                                                 (a)   the packet is to be kept in a secure place specified
           (4)   凡任何封套依據第 (3)(b) 款所提述的小組法官命令                                           by a panel judge;
                 而被開啟 ——
                                                                                 (b)   the packet may not be opened, and the documents
                 (a)   在有任何文件或紀錄自該封套取出的情況下，                                            or records may not be removed from the packet,
                       有關小組法官須安排於他在本條例下的任何職                                            except pursuant to an order of a panel judge made
                       能的執行均不再即時需用該等文件或紀錄後，                                            for the purpose of performing any of his functions
                       盡快將之放回該封套內予以保存；及                                                under this Ordinance (including those performed
                 (b)   有關小組法官須安排於他在本條例下的任何職                                            at the request of the Commissioner under section
                       能的執行均不再即時需要取用保存於該封套內                                            53(2) of this Ordinance); and
                       的文件或紀錄後，盡快按他的命令密封該封套，                                     (c)   the packet, and the documents or records, may not
                 而第 (3) 款的條文在經必要的變通後，即適用於如此                                            be destroyed except pursuant to an order of a panel
                 密封的該封套，猶如該等條文適用於第 (1) 款所提述                                            judge.
                 的封套一樣。                                                    (4)   Where any packet is opened pursuant to any order of a
           (5)   本條的規定不阻止為施行任何有關書面決定條文，                                          panel judge referred to in subsection (3)(b)—
                 或在依據小組法官的命令下，將任何第 (1) 款所提述
最後更新日期                                                                                                                      Last updated date
9.8.2006                                                                                                                             9.8.2006
                           Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 103 of 113
                       《截取通訊及監察條例》                                 INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S2-5                                                     附表 2     SCHEDULE 2                                                             S2-6
第 589 章                                                  第3條      Section 3                                                          Cap. 589

                 的文件及紀錄或將該等文件及紀錄的任何文本提供                                             (a)   if any documents or records have been removed
                 予有關部門。                                                                   from the packet, the panel judge shall cause
           (6)   在 本 條 中，“ 有 關 書 面 決 定 條 文 ” (relevant written                            the documents or records to be returned to be
                 determination provision) 指 本 條 例 第 9(3)、12(3)、                           kept in the packet, as soon as they are no longer
                 24(5)( 不論有否參照本條例第 28 條 )、27(5) 或 34(3)                                   immediately required for the purpose of performing
                 條。                                                                       any of his functions under this Ordinance; and
                                                                                    (b)   the panel judge shall cause the packet to be sealed
                                                                                          by his order, as soon as access to the documents or
                                                                                          records kept in it is no longer immediately required
                                                                                          for the purpose of performing any of his functions
                                                                                          under this Ordinance,
                                                                                    and the provisions of subsection (3) apply, with
                                                                                    necessary modifications, to the packet so sealed as they
                                                                                    apply to the packet referred to in subsection (1).
                                                                              (5)   Nothing in this section prevents any of the documents
                                                                                    and records referred to in subsection (1), or any copies
                                                                                    of such documents and records, to be made available to
                                                                                    the department concerned, whether for the purposes of
                                                                                    any relevant written determination provision or pursuant
                                                                                    to an order of a panel judge.
                                                                              (6)   In this section, “relevant written          determination
                                                                                    provision” (有關書面決定條文) means                 section 9(3),
                                                                                    12(3), 24(5) (whether with or without        reference to
                                                                                    section 28 of this Ordinance), 27(5) or     34(3) of this
                                                                                    Ordinance.




最後更新日期                                                                                                                         Last updated date
9.8.2006                                                                                                                                9.8.2006
                         Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 104 of 113
                     《截取通訊及監察條例》                              INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S3-1                                       附表 3 —— 第 1 部     SCHEDULE 3—PART 1                                                    S3-2
第 589 章                                                                                                                       Cap. 589



                          附表 3                                                         SCHEDULE 3
                                    [ 第 8、11、14、17、20 及                                                    [ss. 8, 11, 14, 17, 20 & 67]
                                                  67 條 ]

 適用於關於尋求發出對截取或秘密監察的訂明授權或                                         REQUIREMENTS FOR AFFIDAVIT OR
   將該等授權續期的申請的誓章或陳述的規定                                       STATEMENT FOR APPLICATION FOR ISSUE OR
                                                              RENEWAL OF PRESCRIBED AUTHORIZATION
                                                                  FOR INTERCEPTION OR COVERT
                                                                         SURVEILLANCE
                         第1部                                                                PART 1


               尋求發出對截取的法官授權的申請                                       APPLICATION FOR ISSUE OF JUDGE’S
                                                                             AUTHORIZATION
用以支持尋求發出對截取的法官授權的申請的誓章，須 ——                                                 FOR INTERCEPTION
(a)     述明謀求藉進行該截取達到的目的，是本條例第 3(1)(a)(i) 及 (ii)
        條所指明的目的中的哪一項；                                       An affidavit supporting an application for the issue of a judge’s
(b)     列明 ——                                               authorization for interception is to—
        (i)    該截取的形式，以及謀求藉進行該截取而取得的資料；                     (a)   state which of the purposes specified in section 3(1)(a)(i) and (ii)
                                                                  of this Ordinance is sought to be furthered by carrying out the
       (ii)    ( 如知道的話 ) 將會屬該截取的目標人物的人的身分；
                                                                  interception;
       (iii)   ( 如知道的話 ) 用以識別將會被截取的任何通訊的地址、
                                                            (b)   set out—
               號碼、儀器或其他因素的詳情，或該等因素的組合的詳
               情；                                                  (i)   the form of the interception and the information sought to be
                                                                         obtained by carrying out the interception;
       (iv)    該截取的建議時限；
                                                                  (ii)   if known, the identity of any person who is to be the subject
        (v)    本條例第 3(1)(b) 條所指明的合理懷疑所基於的理由；
                                                                         of the interception;
       (vi)    以下資料 ——


最後更新日期                                                                                                                  Last updated date
9.8.2006                                                                                                                         9.8.2006
                             Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 105 of 113
                          《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S3-3                                           附表 3 —— 第 1 部     SCHEDULE 3—PART 1                                                        S3-4
第 589 章                                                                                                                               Cap. 589

                (A)   (如謀求藉進行該截取達到的目的是本條例第                           (iii)   if known, particulars of the addresses, numbers, apparatus or
                      3(1)(a)(i) 條所指明者 ) 須予防止或偵測的有關特定                        other factors, or combination of factors, that are to be used
                      嚴重罪行，以及對該罪行的逼切性及嚴重程度的評                                 for identifying any communication that is to be intercepted;
                      估；或                                             (iv)   the proposed duration of the interception;
                (B)   (如謀求藉進行該截取達到的目的是本條例第                            (v)    the grounds for the reasonable suspicion specified in section
                      3(1)(a)(ii) 條所指明者 ) 對公共安全的有關特定威脅，                      3(1)(b) of this Ordinance;
                      對該威脅的逼切性及嚴重程度的評估，以及對該威
                      脅於香港、香港居民或在香港的其他人的安全方面                          (vi)   the following information—
                      的直接及間接影響的評估；                                           (A)   where the purpose sought to be furthered by carrying
       (vii)    相當可能會藉進行該截取而取得的利益；                                                 out the interception is that specified in section 3(1)(a)(i)
                                                                                   of this Ordinance, the particular serious crime to
       (viii)   對該截取對不屬第 (ii) 節所提述的人的任何人的影響 ( 如                                    be prevented or detected and an assessment of its
                有的話 ) 的評估；                                                         immediacy and gravity; or
        (ix)    會藉進行該截取而取得以下資料的可能性：可能享有法                                     (B)   where the purpose sought to be furthered by carrying
                律專業保密權的資料，或可能屬新聞材料的內容的資料；                                          out the interception is that specified in section 3(1)(a)(ii)
         (x)    謀求藉進行該截取達到的目的不能合理地藉侵擾程度較                                           of this Ordinance, the particular threat to public security,
                低的其他手段達到的原因；及                                                      an assessment of its immediacy and gravity, and an
        (xi)    ( 如知道的話 ) 是否有在過去 2 年期間提出符合以下說明                                     assessment of its impact, both direct and indirect, on the
                的、尋求發出訂明授權或將訂明授權續期的申請 ——                                           security of Hong Kong, the residents of Hong Kong, or
                                                                                   other persons in Hong Kong;
                (A)   該申請亦有將根據第 (ii) 節在有關誓章中列出的任
                      何人，識別為有關截取或秘密監察的目標人物；或                         (vii)   the benefits likely to be obtained by carrying out the
                                                                             interception;
                (B)   ( 凡根據第 (iii) 節在有關誓章中列出任何電訊服務的
                      詳情 ) 該申請亦有尋求對下述通訊進行截取的授權                      (viii)   an assessment of the impact (if any) of the interception on
                      ︰向該電訊服務發出或從該電訊服務發出的任何通                                 any person other than that referred to in subparagraph (ii);
                      訊，                                              (ix)   the likelihood that any information which may be subject to
                而如有上述申請的話，該申請的詳情；及                                           legal professional privilege, or may be the contents of any
                                                                             journalistic material, will be obtained by carrying out the
(c)      以姓名、職級及職位識別申請人及批准提出該申請的該有關                                          interception;
         部門的任何人員。
                                                                      (x)    the reason why the purpose sought to be furthered by carrying
                                                                             out the interception cannot reasonably be furthered by other
                                                                             less intrusive means; and


最後更新日期                                                                                                                          Last updated date
9.8.2006                                                                                                                                 9.8.2006
                       Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 106 of 113
                    《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S3-5                                     附表 3 —— 第 2 部     SCHEDULE 3—PART 2                                                       S3-6
第 589 章                                                                                                                        Cap. 589

                                                                (xi)   if known, whether, during the preceding 2 years, there has
                                                                       been any application for the issue or renewal of a prescribed
                                                                       authorization in which—
                                                                       (A)   any person set out in the affidavit under subparagraph (ii)
                                                                             has also been identified as the subject of the interception
                                                                             or covert surveillance concerned; or
                                                                       (B)   where the particulars of any telecommunications service
                                                                             have been set out in the affidavit under subparagraph
                                                                             (iii), the interception of any communication to or from
                                                                             that telecommunications service has also been sought,
                                                                       and if so, particulars of such application; and
                                                          (c)   identify by name, rank and post the applicant and any officer of the
                                                                department concerned approving the making of the application.



                       第2部                                                                 PART 2


        尋求發出對第 1 類監察的法官授權的申請                                       APPLICATION FOR ISSUE OF JUDGE’S
                                                                          AUTHORIZATION FOR
用以支持尋求發出對第 1 類監察的法官授權的申請的誓章，須 ——                                         TYPE 1 SURVEILLANCE
(a)    述 明 謀 求 藉 進 行 該 第 1 類 監 察 達 到 的 目 的，是 本 條 例 第
       3(1)(a)(i) 及 (ii) 條所指明的目的中的哪一項；                    An affidavit supporting an application for the issue of a judge’s
(b)    列明 ——                                              authorization for Type 1 surveillance is to—
       (i)    該第 1 類監察的形式 ( 包括將會使用的任何器材的種類 )，             (a)   state which of the purposes specified in section 3(1)(a)(i) and (ii)
              以及謀求藉進行該監察而取得的資料；                                 of this Ordinance is sought to be furthered by carrying out the
                                                                Type 1 surveillance;
       (ii)   ( 如知道的話 ) 將會屬該第 1 類監察的目標人物的人的身
              分；                                          (b)   set out—




最後更新日期                                                                                                                   Last updated date
9.8.2006                                                                                                                          9.8.2006
                             Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 107 of 113
                          《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S3-7                                           附表 3 —— 第 2 部     SCHEDULE 3—PART 2                                                      S3-8
第 589 章                                                                                                                             Cap. 589

        (iii)   可能受該第 1 類監察影響而不屬第 (ii) 節所提述的人的任                        (i)   the form of the Type 1 surveillance (including the kind or
                何人的身分，或 ( 如該人的身分不詳 ) 對可能受該監察影                                kinds of any devices to be used) and the information sought
                響的某人或某類別的人的描述；                                               to be obtained by carrying out the Type 1 surveillance;
        (iv)    ( 如知道的話 ) 將會進行的該第 1 類監察所在的任何處所                        (ii)   if known, the identity of any person who is to be the subject
                或任何物體或任何類別物體的詳情；                                             of the Type 1 surveillance;
         (v)    該第 1 類監察的建議時限；                                       (iii)   the identity of any person, other than that referred to in
        (vi)    本條例第 3(1)(b) 條所指明的合理懷疑所基於的理由；                                subparagraph (ii), who may be affected by the Type 1
                                                                             surveillance or, if the identity of such person is not known,
       (vii)    以下資料 ——                                                      the description of any such person or class of such persons
                (A)   ( 如謀求藉進行該第 1 類監察達到的目的是本條例第                             who may be affected by the Type 1 surveillance;
                      3(1)(a)(i) 條所指明者 ) 須予防止或偵測的有關特定                 (iv)   if known, particulars of any premises or any object or class of
                      嚴重罪行，以及對該罪行的逼切性及嚴重程度的評                                 objects in or on which the Type 1 surveillance is to be carried
                      估；或                                                    out;
                (B)   ( 如謀求藉進行該第 1 類監察達到的目的是本條例第                      (v)    the proposed duration of the Type 1 surveillance;
                      3(1)(a)(ii) 條所指明者 ) 對公共安全的有關特定威脅，
                      對該威脅的逼切性及嚴重程度的評估，以及對該威                          (vi)   the grounds for the reasonable suspicion specified in section
                      脅於香港、香港居民或在香港的其他人的安全方面                                 3(1)(b) of this Ordinance;
                      的直接及間接影響的評估；                                   (vii)   the following information—
       (viii)   相當可能會藉進行該第 1 類監察而取得的利益；                                      (A)   where the purpose sought to be furthered by carrying
        (ix)    對該第 1 類監察對第 (iii) 節所提述的人的影響 ( 如有的話 )                               out the Type 1 surveillance is that specified in section
                的評估；                                                               3(1)(a)(i) of this Ordinance, the particular serious crime
                                                                                   to be prevented or detected and an assessment of its
         (x)    會藉進行該第 1 類監察而取得以下資料的可能性：可能                                         immediacy and gravity; or
                享有法律專業保密權的資料，或可能屬新聞材料的內容
                的資料；                                                         (B)   where the purpose sought to be furthered by carrying
                                                                                   out the Type 1 surveillance is that specified in section
        (xi)    謀求藉進行該第 1 類監察達到的目的不能合理地藉侵擾                                         3(1)(a)(ii) of this Ordinance, the particular threat to
                程度較低的其他手段達到的原因；及                                                   public security, an assessment of its immediacy and
       (xii)    ( 如知道的話 ) 是否有在過去 2 年期間提出符合以下說明                                     gravity, and an assessment of its impact, both direct and
                的、尋求發出訂明授權或將訂明授權續期的申請︰該申                                           indirect, on the security of Hong Kong, the residents of
                請亦有將根據第 (ii) 節在有關誓章中列出的任何人，識別                                      Hong Kong, or other persons in Hong Kong;
                為有關截取或秘密監察的目標人物；而如有上述申請的                            (viii)   the benefits likely to be obtained by carrying out the Type 1
                話，該申請的詳情；及                                                   surveillance;

最後更新日期                                                                                                                        Last updated date
9.8.2006                                                                                                                               9.8.2006
                      Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 108 of 113
                   《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S3-9                                    附表 3 —— 第 3 部     SCHEDULE 3—PART 3                                                      S3-10
第 589 章                                                                                                                       Cap. 589

(c)    以姓名、職級及職位識別申請人及批准提出該申請的該有關                              (ix)    an assessment of the impact (if any) of the Type 1
       部門的任何人員。                                                        surveillance on any person referred to in subparagraph (iii);
                                                                (x)    the likelihood that any information which may be subject to
                                                                       legal professional privilege, or may be the contents of any
                                                                       journalistic material, will be obtained by carrying out the
                                                                       Type 1 surveillance;
                                                               (xi)    the reason why the purpose sought to be furthered by carrying
                                                                       out the Type 1 surveillance cannot reasonably be furthered by
                                                                       other less intrusive means; and
                                                               (xii)   if known, whether, during the preceding 2 years, there has
                                                                       been any application for the issue or renewal of a prescribed
                                                                       authorization in which any person set out in the affidavit
                                                                       under subparagraph (ii) has also been identified as the subject
                                                                       of the interception or covert surveillance concerned, and if so,
                                                                       particulars of such application; and
                                                         (c)    identify by name, rank and post the applicant and any officer of the
                                                                department concerned approving the making of the application.



                       第3部                                                                PART 3


       尋求發出對第 2 類監察的行政授權的申請                                     APPLICATION FOR ISSUE OF EXECUTIVE
                                                                        AUTHORIZATION FOR
用以支持尋求發出對第 2 類監察的行政授權的申請的陳述，須 ——                                       TYPE 2 SURVEILLANCE
(a)    述 明 謀 求 藉 進 行 該 第 2 類 監 察 達 到 的 目 的，是 本 條 例 第
       3(1)(a)(i) 及 (ii) 條所指明的目的中的哪一項；                   A statement supporting an application for the issue of an executive
(b)    列明 ——                                             authorization for Type 2 surveillance is to—
       (i)   該第 2 類監察的形式 ( 包括將會使用的任何器材的種類 )，             (a)    state which of the purposes specified in section 3(1)(a)(i) and (ii)
             以及謀求藉進行該監察而取得的資料；                                  of this Ordinance is sought to be furthered by carrying out the
                                                                Type 2 surveillance;

最後更新日期                                                                                                                  Last updated date
9.8.2006                                                                                                                         9.8.2006
                             Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 109 of 113
                          《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S3-11                                          附表 3 —— 第 3 部     SCHEDULE 3—PART 3                                                      S3-12
第 589 章                                                                                                                              Cap. 589

         (ii)   ( 如知道的話 ) 將會屬該第 2 類監察的目標人物的人的身                  (b)    set out—
                分；                                                      (i)   the form of the Type 2 surveillance (including the kind or
        (iii)   可能受該第 2 類監察影響而不屬第 (ii) 節所提述的人的任                               kinds of any devices to be used) and the information sought
                何人的身分，或 ( 如該人的身分不詳 ) 對可能受該監察影                                 to be obtained by carrying out the Type 2 surveillance;
                響的某人或某類別的人的描述；                                         (ii)   if known, the identity of any person who is to be the subject
        (iv)    ( 如知道的話 ) 將會進行的該第 2 類監察所在的任何處所                                of the Type 2 surveillance;
                或任何物體或任何類別物體的詳情；                                      (iii)   the identity of any person, other than that referred to in
         (v)    該第 2 類監察的建議時限；                                                subparagraph (ii), who may be affected by the Type 2
        (vi)    本條例第 3(1)(b) 條所指明的合理懷疑所基於的理由；                                 surveillance or, if the identity of such person is not known,
                                                                              the description of any such person or class of such persons
        (vii)   以下資料 ——                                                       who may be affected by the Type 2 surveillance;
                (A)   ( 如謀求藉進行該第 2 類監察達到的目的是本條例第                      (iv)    if known, particulars of any premises or any object or class of
                      3(1)(a)(i) 條所指明者 ) 須予防止或偵測的有關特定                         objects in or on which the Type 2 surveillance is to be carried
                      嚴重罪行，以及對該罪行的逼切性及嚴重程度的評                                  out;
                      估；或
                                                                       (v)    the proposed duration of the Type 2 surveillance;
                (B)   ( 如謀求藉進行該第 2 類監察達到的目的是本條例第
                      3(1)(a)(ii) 條所指明者 ) 對公共安全的有關特定威脅，               (vi)    the grounds for the reasonable suspicion specified in section
                      對該威脅的逼切性及嚴重程度的評估，以及對該威                                  3(1)(b) of this Ordinance;
                      脅於香港、香港居民或在香港的其他人的安全方面                          (vii)   the following information—
                      的直接及間接影響的評估；                                            (A)   where the purpose sought to be furthered by carrying
    (viii)      相當可能會藉進行該第 2 類監察而取得的利益；                                             out the Type 2 surveillance is that specified in section
        (ix)    對該第 2 類監察對第 (iii) 節所提述的人的影響 ( 如有的話 )                                3(1)(a)(i) of this Ordinance, the particular serious crime
                的評估；                                                                to be prevented or detected and an assessment of its
                                                                                    immediacy and gravity; or
         (x)    會藉進行該第 2 類監察而取得以下資料的可能性：可能
                享有法律專業保密權的資料，或可能屬新聞材料的內容                                      (B)   where the purpose sought to be furthered by carrying
                的資料；                                                                out the Type 2 surveillance is that specified in section
                                                                                    3(1)(a)(ii) of this Ordinance, the particular threat to
        (xi)    謀求藉進行該第 2 類監察達到的目的不能合理地藉侵擾                                          public security, an assessment of its immediacy and
                程度較低的其他手段達到的原因；及                                                    gravity, and an assessment of its impact, both direct and
        (xii)   ( 如知道的話 ) 是否有在過去 2 年期間提出符合以下說明                                      indirect, on the security of Hong Kong, the residents of
                的、尋求發出訂明授權或將訂明授權續期的申請︰該申                                            Hong Kong, or other persons in Hong Kong;
                請亦有將根據第 (ii) 節在有關陳述中列出的任何人，識別

最後更新日期                                                                                                                         Last updated date
9.8.2006                                                                                                                                9.8.2006
                  Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 110 of 113
                《截取通訊及監察條例》                            INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S3-13                               附表 3 —— 第 4 部     SCHEDULE 3—PART 4                                                       S3-14
第 589 章                                                                                                                    Cap. 589

           為有關截取或秘密監察的目標人物；而如有上述申請的                        (viii)   the benefits likely to be obtained by carrying out the Type 2
           話，該申請的詳情；及                                               surveillance;
(c)     以姓名、職級及職位識別申請人。                                     (ix)    an assessment of the impact (if any) of the Type 2
                                                                    surveillance on any person referred to in subparagraph (iii);
                                                             (x)    the likelihood that any information which may be subject to
                                                                    legal professional privilege, or may be the contents of any
                                                                    journalistic material, will be obtained by carrying out the
                                                                    Type 2 surveillance;
                                                            (xi)    the reason why the purpose sought to be furthered by carrying
                                                                    out the Type 2 surveillance cannot reasonably be furthered by
                                                                    other less intrusive means; and
                                                           (xii)    if known, whether, during the preceding 2 years, there has
                                                                    been any application for the issue or renewal of a prescribed
                                                                    authorization in which any person set out in the statement
                                                                    under subparagraph (ii) has also been identified as the subject
                                                                    of the interception or covert surveillance concerned, and if so,
                                                                    particulars of such application; and
                                                     (c)     identify by name, rank and post the applicant.



                   第4部                                                                 PART 4


           尋求將對截取或秘密監察的法官授權                              APPLICATION FOR RENEWAL OF JUDGE’S
              或行政授權續期的申請                                          AUTHORIZATION OR
                                                      EXECUTIVE AUTHORIZATION FOR INTERCEPTION
用以支持尋求將對截取或第 1 類監察的法官授權續期或將對第 2 類監                                       OR
察的行政授權續期的申請的誓章或陳述，須 ——
                                                                COVERT SURVEILLANCE
(a)     列明 ——



最後更新日期                                                                                                               Last updated date
9.8.2006                                                                                                                      9.8.2006
                         Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 111 of 113
                      《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S3-15                                      附表 3 —— 第 4 部     SCHEDULE 3—PART 4                                                     S3-16
第 589 章                                                                                                                         Cap. 589

         (i)    所尋求的續期是否首次續期及 ( 如否 ) 該法官授權或行政               An affidavit or statement supporting an application for the renewal of a
                授權以往每次獲續期的情況，及每次的續期時限；                      judge’s authorization for interception or Type 1 surveillance or an executive
        (ii)    下述資料的任何重大改變︰為尋求發出該法官授權或行                    authorization for Type 2 surveillance is to—
                政授權或將該法官授權或行政授權續期的申請的目的，                    (a)     set out—
                或為在口頭申請後提出的尋求確認該法官授權或行政授                            (i)    whether the renewal sought is the first renewal and, if not,
                權或其過往續期的申請的目的，而在先前根據本條例在                                   each occasion on which the judge’s authorization or executive
                任何誓章或陳述內提供的任何資料；                                           authorization has been renewed previously and the duration
        (iii)   對至提出該申請為止已依據該法官授權或行政授權取得                                   of each renewal;
                的資料的價值的評估；                                         (ii)    any significant change to any information previously
        (iv)    申請續期屬必要的理由；及                                               provided in any affidavit or statement under this Ordinance
         (v)    該截取、第 1 類監察或第 2 類監察 ( 視屬何情況而定 ) 的                          for the purposes of any application for the issue or renewal
                建議時限；及                                                     of the judge’s authorization or executive authorization, or
                                                                           for the purposes of any application made further to an oral
(b)      以姓名、職級及職位識別申請人及批准提出該申請的該有關                                        application for confirmation of the judge’s authorization or
         部門的任何人員。                                                          executive authorization or its previous renewal;
                                                                   (iii)   an assessment of the value of the information so far
                                                                           obtained pursuant to the judge’s authorization or executive
                                                                           authorization;
                                                                   (iv)    the reason why it is necessary to apply for the renewal; and
                                                                    (v)    the proposed duration of the interception, Type 1 surveillance
                                                                           or Type 2 surveillance (as the case may be); and
                                                            (b)     identify by name, rank and post the applicant and any officer of the
                                                                    department concerned approving the making of the application.




最後更新日期                                                                                                                    Last updated date
9.8.2006                                                                                                                           9.8.2006
                       Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 112 of 113
                     《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S4-1                                              附表 4     SCHEDULE 4                                                               S4-2
第 589 章                                                                                                                        Cap. 589



                        附表 4                                                            SCHEDULE 4
                                         [ 第 33 及 67 條 ]                                                                  [ss. 33 & 67]

 適用於關於尋求發出器材取出手令的申請的誓章的規                                           REQUIREMENTS FOR AFFIDAVIT FOR
            定                                                      APPLICATION FOR ISSUE OF DEVICE
  凡某訂明授權授權使用任何器材，用以支持尋求就取出該器材發                                           RETRIEVAL WARRANT
出器材取出手令的申請的誓章，須 ——                                               An affidavit supporting an application for the issue of a device
(a)     列明 ——                                              retrieval warrant for the retrieval of any of the devices authorized to be
        (i)    尋求取出的器材的種類；                                 used under a prescribed authorization is to—

       (ii)    尋求取出的器材所處的處所或物體的詳情，以及申請人                    (a)    set out—
               認為該器材是處於該處所或物體之內或之上的原因；                             (i)   the kind or kinds of the devices sought to be retrieved;
       (iii)   預計完成該項取出所需的時間；                                     (ii)   particulars of the premises or object from which the devices
       (iv)    對該項取出對任何人的影響 ( 如有的話 ) 的評估；及                               are to be retrieved, and the reason why the applicant considers
                                                                         that the devices are in or on such premises or object;
        (v)    進行該項取出的需要；及
                                                                 (iii)   the estimated time required to complete the retrieval;
(b)     以姓名、職級及職位識別申請人。
                                                                  (iv)   an assessment of the impact (if any) of the retrieval on any
                                                                         person; and
                                                                  (v)    the need for the retrieval; and
                                                           (b)    identify by name, rank and post the applicant.




最後更新日期                                                                                                                   Last updated date
9.8.2006                                                                                                                          9.8.2006
               Case 3:18-cr-00465-MMC Document 69-8 Filed 09/25/19 Page 113 of 113
            《截取通訊及監察條例》                             INTERCEPTION OF COMMUNICATIONS AND SURVEILLANCE ORDINANCE


S5-1                                     附表 5      Schedule 5                                                S5-2
第 589 章                                                                                                  Cap. 589



                附表 5                                                      Schedule 5

            ( 已失時效而略去 )                                                (Omitted as spent)




最後更新日期                                                                                             Last updated date
10.8.2006                                                                                                  10.8.2006
